ACCEPTED
                                                                                   05-14-01495-CV
                                                                        FIFTH COURT OF APPEALS
                                                                                   DALLAS, TEXAS
                                                                             7/27/2015 12:00:00 AM
                                                                                        LISA MATZ
                                                                                            CLERK




                                                                                       5th Court of Appeals
                                                                                        FILED: 07/31/2015
                                                                                          Lisa Matz, Clerk
                                                                                             13:18:41
                     CAUSE NO. 05-14-01495-CV
                                                             RECEIVED IN
                                                       5th COURT OF APPEALS
                                                            DALLAS, TEXAS
                                                       7/27/2015 10:58:00 AM
                            In the                            LISA MATZ
                                                                Clerk
                     COURT OF APPEALS
                  FIFTH DISTRICT OF TEXAS
                       DALLAS, TEXAS


  IN THE MATTER OF THE GUARDIANSHIP OF DORIS L. TIPPS



               Appealed from Cause No. PR-13-03072-3
          In the Probate Court No. 3 of Dallas County, Texas
             Honorable Judge Michael E. Miller, Presiding

                 APPELLANT'S COMBINED REPLY BRIEF

   FIRST, APPELLEE REPLY BRIEF - THOMAS TIPPS
   SECOND, APPELLEE REPLY BRIEF - CUMBERLAND TRUST, AND
   THIRD, APPELLEE REPLY BRIEF - SENIOR CITIZENS
   OF GREATER DALLAS d/b/a/ "SENIOR SOURCE"


                                Steven Tipps, Pro Se Appellant
                                5015 Addison Circle
                                Addison, Texas 75001
                                (214) 223 6358
                                Fax (254) 731 2522
                                Email: casingscientific@gmail.com
                                        casing@prodigy.net



Page i of 103

                                                          Document Page 1 of 240
                   IDENTITY OF PARTIES AND COUNSEL
The following is a list of all parties as well as the names and addresses of all
counsel.
            Appellant                                  Counsel:

Steven Tipps                                   Steven Tipps, Pro Se Party
                                               5015 Addison Circle
                                               Addison, Texas 75001

                Appellant:                           Counsel:

Doris L. Tipps                                 W. Thomas Finley
                                               Finley Law Group,
                                               5500 Preston Road, Suite 390
                                               Dallas, Texas 75290

Cumberland Trust & Investment Co.                     Counsel:

                Appellee:                      Alvin J. Golden
                                               Laurellen Ratliff
                                               lckard Golden Jones, P.C.
                                               400 West 15th Street, Suite 975
                                               Austin, Texas 78701-1646

Senior Citizens of Greater Dallas,                    Counsel:

       d/bla Senior Source                     John H. Phillips
                                               Boone, Boone, & Phillips
                Appellee:                      4313 Lovers Lane
                                               Dallas, Texas 75209

                                                      Counsel:

       Thomas Tipps                            Jeffrey Cook
                                               Adam Barela
                                               Sullivan & Cook, L.L.C.
                Appellee:                      600 E. Las Colinas Blvd
                                               Suite 1300
                                               Irving, Texas 75039

Page 2 of 103

                                                                       Document Page 2 of 240
                                   INDEX OF AUTHORITIES

CASES-

Armstrong v. Manzo, 380 U.S. 545, 552 (1965) [G v. K] ............3, 14, 35, 68, 77, 167

Beverly Enterprises-Arkansas, Inc. v. Circuit Court of Independence County 238
S.W.3d (2006).................................................................................................3
Cayton v. Moore, 224 S.W.3d 440 Tex.App. - Dallas 2007, no pet..3, 14, 65,72,167

Champion Int'l Corp. v. Twelfth Court of Appeals, 762 S.W.2d 898, 899
(Tex.App. - Houston [1st Dist. 2006, no pet.]..................................3, 16, 67, 72, 167

 Clarendon Nat'l Ins. Co. v. Thompson, 199 S.W.3d 482, 494 (Tex.App. -
 Houston [1st Dist. 2006, no pet]...........................................................3, 35, 65, 167

Cran v. Hale, 745S.W.2d 129 (1988) (Ark)........................................3, 13

Davidson v. Great Nat'l Life Ins. Co. S.W. 2nd 312 (TEX. SUP. CT) 1987 ...

 Downer v. Aquamarine Operators, Inc. 701 S.W.2d 238, 241-42 (Tex. 1985)

 Goldberg v. Kelly, 397 US254, 268, 90 S. Ct.....35, 14, 16, 28, 35, 54, 64, 66, 65, 71, 77

 Grannis v. Ordean, 234 US. 385 , 394 (1914).........................................3, 14, 67
Greene v. McElroy, 360 U.S. 474, 496-497............................................3, 15, 69

ICC v. Louisville & N. R. Co., 227 U.S. 88, 93-94 (1913)..................3, 15, 36, 68

State v. Nelson, 246 Ark, 210, 438 S.W.2d (1969)................................3, 53, 167
Walker v. Gutierrez, 111S.W.3d 56, 62 (Tex.2003).....................3, 15, 51, 64, 167

Willner v. Committee on Character & Fitness, 373 U.S.96, 103-104........3, 15, 35, 68

 TEX. PRACTICE AND REMEDIES CODE, Section 51.014




 Page 3 of 103

                                                                                             Document Page 3 of 240
State of Texas Due Course of Law Congruent with federal Due Process of Law

Anthony v. State, 209 S.W.3d 296 (2006) (37)......................................4, 17, 163

Brantley v. Texas Youth Commission, 2011, 365 S.W.3d 89 (2011) (17) ........4, 18, 162

City of Fort Worth v. Park, 2011, Tex. APP. LEXIS 5725 (2011) (14) ..4, 17, 67, 77, 162

Collins v. Texas Natural Resource, 2002, 94 S.W.3d 876 (2002) (16) ..............4, 163

Dallas County v. Gonzales, (2006) (17) ............................................ .4, 17, 162

Ewing v. Act Catastrophe -Texas LC, 375, S.W.2d 545 (2012) (16) ...........5, 17, 162

Fleming v. State, 376 S.W.3r779 F.2d 260, 263 (5th Cir. 1985) ...........4, 19, 160

Brown v. University of Texas Health Ctr., 957 S.W.2d 911, 915 (Tex. App. -Tyler

1997, no wr it).............................................................................4, 18, 160

Gene Harmon Ford v. David McDavid Nissan, Inc., 997 S.W.2d 298, 312

(1999) ........................................................................................4, 78

Price v. City of Junction, 711 F.2d 582, 590 (5th Cir. 1983).......................4, 18, 77

University a/Texas Med. Sch. v. Than, 901 S.W.2d 926, 930-31 (Tex. 1995).....18, 71

Appealable Orders from Probate Courts in Texas

Crowson v. Wakeham, 897 S.W.2d 7779, 783 (Tex. 1995)..........................4, 156

De Ayala v. Mackie, 193 S.W.3d 575, 579 (Tex. 2006)........................4, 29, 96, 155



                                                                                 Document Page 4 of 240
Page 4 of 103
Estate of Wright, 676 S.W.2d 161-163 (Tex. App. - Corpus Christi 1984, writ
refd n.r.e.)................................................................................

Huston v. F.D.1.C., 800 S.W.2d 845, 848 (Tex. 1990)............................156

Logan v. McDaniel, 21 S.W.3d 683, 688 (Tex. App. Austin 2000 p et. den)..5, 156

Original Case References In Appellant Brief

Davidson v. Great Nat'l Life Ins. Co., 708 S.W.2d 476 .........................3, 5, 96

Goldberg v. Kelly, 397 U.S. 254, 268, 90 S. Ct 1011, 25 L. Ed. 2d 287 1970

Great Nat'l Life Ins. V. Davidson 708 S.W.2d 476
Murray v. Morris, 17 S.W.2d 110, 111 (Tex.Civ.App)-Amarillo
1928, dism'd .............. .

Pecos & N.T Ry. Co. v Porter, 156 S.W. 267, 274-275 (Tex.Civ.App.)......
  - Amarillo 1913, no writ.))

Texas Employers Insurance Ass 'n v. Garza, 308 S.w.2nd 521, 527 ................
      (Tex.Civ.App. - Amarillo) 1957 writ refd n.r.e.

Texas & N.O.R. Co. v Barham, 204 S.W.2d 205, 214 (Tex.Civ.App Waco 1947,
writ ),..........................................................................................

FEDERAL DOCTRINE

Substantive Due Process . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

RULES

TEXASRULESOF APPELLATE PROCEDURE

TEX. R. AP. Rule 38

TEX. R. AP. Rule 9.4(c)....................................................................

FED. R. C.P. 51 .......................................................................5, 14, 47


Page 5 of 103

                                                                                                                                Document Page 5 of 240
TEXAS RULES OF CIVIL PROCEDURE

          TEX. R. Civ. P. 7..............................................................5, 14, 47
TEXAS CODE OF JUDICIAL CONDUCT

TEX. CJC. Canon (3)(B)(8) ... (persuasive authority) .....................6, 36, 64, 66

U.S. CONSTITUTIONAL AUTHORITY
Due Process Clause - 5th Amendment -United States Constitution.....

Due Process Clause - 14th Amendment -United States Constitution...

Sixth Amendment - United States Constitution .............................

          Confrontation and Cross Examination Clause(s)


                                  TABLE OF CONTENTS

   I.       Brief Page................................................................. i

   II.      Identity of Parties & Counsel.......................................... 2

   III.     Index of Authorities.................................................... 3-6

   IV.      Table ofContents....................................................... 6-7

   V.       Appellant's Reply Brief-Reply Brief of Thomas Tipps......... 8

   VI.      Argument and Authorities Section 1.0, Para(s) 1.1 - 1.91........ 9-61

   VII. Appellant's Reply Brief-Reply Brief ofCumberland Trust..... 62

   VIII. Argument and Authorities Section 2.0, Para(s) 2.0 - 2.21 ............ 63-78

   IX.      Appellant's Reply Brief - Reply Brief of Senior Source........... 79

   X.       Argument and Authorities Section 3.0, Para(s) 3.1 - 3.25 ......... 80-91

Page 6of 103

                                                                                 Document Page 6 of 240
Table of Contents continued



   XI.     Certificate of Service ................................................... 92-93

   XII. Certificate of Compliance .............................................. 94-103

   XIII. Conclusion ...............................................................95

   XIV. Prayer .....................................................................95

   XV. Index of Appendix......................................................96




Page 7 of 103

                                                                             Document Page 7 of 240
                        CAUSE NO. 05-14-01495-CV


                              In the
                       COURT OF APPEALS
                    FIFTH DISTRICT OF TEXAS
                         DALLAS, TEXAS


  IN THE MATTER OF THE GUARDIANSHIP OF DORIS L. TIPPS



               Appealed from Cause No. PR-13-03072-3
          In the Probate Court No. 3 of Dallas County, Texas
             Honorable Judge Michael E. Miller, Presiding

                   APPELLANT'S COMBINED REPLY BRIEF
                FIRSTAPPELLEE REPLY BRIEF - THOMAS TIPPS


TO THE HONORABLE JUSTICES OF THE FIFTH COURT OF APPEALS:

       Appellant, Steven Tipps, submits this Appellant Reply Brief, in accordance

with Rule 9.4, 9.4(i)(2)(c), and Rule 38 of the Texas Rules of Appellate Procedure

and all local rules of this Court. In support of this Appeal from Final Judgement,

Appellant respectfully asserts the following:




Page 8 of 103

                                                                    Document Page 8 of 240


                                          ·--      -
                                                   -�------
           1.0   ARGUMENT AND AUTHORITIES IN REPLY

1.1    Appellant's Appeal relies upon due course of law clause of the Texas

Constitution, the due process clause(s) of the Fifth & Fourteenth Amendments to

the U.S. Constitution, and the congruency of common law in each system.

       What occurred in the Trial Court was the reverse of fairness and equal

treatment of parties? In contrast to the constitutional commands of the Sixth

Amendment's confrontation and cross-examination clause(s) the Trial Court

barred Appellant Steven Tipps from cross-examination of Cumberland Trust &

Investment Company's key fact witness, Karen Ashworth. From the Trained

Court, these words are clear: "I am going to deny your right to cross-examine".

(Appellant Br. Appendix. P 27, a- g, excerpt from (RR. 22, L4-17).

1.2    In Texas Employers, "This court, as have many others, has held that right to

cross-examine a witness is a substantial one, and it is error to so restrict it as to

prevent the cross-examining party from going fully into all matters connected with

the examination in chief'. (Texas Employers Ins Assoc. v. Garza, 308 S/W.2d 521,

527 (TEX.CIV.APP) Amarillo 1957, writ refd n.r.e.) In Pecos, the court went

[*479] on to say, "A witness may be cross-examined as to his examination in chief

in all its bearings and as to whatever goes to explain or modify what he has stated

in his examination in chief, and prejudice will be presumed where this right is



Page 9 of 103

                                                                         Document Page 9 of 240
denied." Pecos & N.T. Ry. Co. v. Porter, 156 S.W. 267, 274-275 (Tex. Civ. App.)

-Amarillo 1913, no writ)).

       Appellee Thomas Tipps Replies that:

"The trial court did not err by exercising control over Appellant's cross­

examination of witnesses (Appellee Thomas Tipps Reply Brief at page 25).

1.3 With cross examination of Karen Ashworth's testimony denied by the Trial

Court, how would it be possible to cross examine the second adverse witness with

one or two questions as directed by the Trial Court? (RR. 27, 28). Cross

examination is a substantial right and unreasonable constraint of this right also

constrains the Trial Record that would otherwise benefit Appellant Steven Tipps.

Thus, the Trial Record is a product of the process of which we complain on

Appeal.

1.4    Appellant was allowed to address one question to the second fact witness,

and, as ordered by the Trial Court, the question was directed to Appellee Thomas

Tipps. Appellant stated: "How does the court handle a life estate that is attached

to 1844 Hood Street? It is not in the trust(s), it is not transferable under Texas law

into the trust(s)?" In any other courtroom in this country, by hypothesis, a Trained

Court would have asked: are you addressing this question to the witness, or are

you addressing the question to this court? The Trial Court then stated: "I'm not

going to give you legal advice." Further questions were denied. (Appellant. Br.


Page 10 of 103

                                                                      Document Page 10 of 240
Appendix. PP 28-29, No. 7 (excerpt from Rep. Rec.). In Murray, "the purpose of

cross-examination is to sift and to modify and to have the witness explain what has

been said on his direct examination, and if the witness by this process can be

discredited and the weight of his testimony weakened, the right should not be

denied." (Murray v. Morris, 17 S.W.2d 110, 111 (Tex. Civ. App.)-Amarillo 1928,

writ dism'd).

1.5    That question of the second key fact witness, Appellant Thomas Tipps was

the only question allowed by the Trial Court's undue constraint of cross­

examination?

       It was a significant question under those circumstances.

1.6    The question was central to the controversy over Hood Street where on

February 3, 2014, Appellee Thomas Tipps sued Appellant Steven Tipps for

forcible detainer. Appellee Cumberland (Karen Ashworth) and Appellee Thomas

Tipps were engaged together in a squeeze play against Appellant in January and

February 2014. (C.R. 217).The litigation brought by Appellee Thomas Tipps

together with Cumberland's interference had a pernicious timing. The interference

against Appellant Steven Tipps extended, in its effects, to interference with a

substantial care giving process for Appellant Doris L. Tipps, in the general time

frame of a life threatening emergency that required the substantial attention of

Appellant Steven Tipps (Appellant Brief, page 11). (C.R. 217) (Appt. Br. -

Page 11 of 103

                                                                    Document Page 11 of 240
Appendix Item 15 & 16). On February 3, 2014, Appellee Thomas Tipps', role

under the Rule 11 Agreement that stipulated his resignation as co-trustee, changed

from ministerial duties of paying bills and receiving receipts for the Trust, to the

formation of a joint effort with Appellee Cumberland in litigation and harassment

of Appellant Steven Tipps. Cumberland was Trustee "in Waiting" during the

interval of Thursday January 23, 2014, the date of the Mediation Settlement

Agreement, to Monday February 17, 2014, the date of the Trial Court Order that

adopted the Mediation Settlement Agreement and installed Cumberland as Trustee

of the Tipps Family Trust(s).

1.7 Impeachment through cross-examination of Appellee Cumberland's Karen

Ashworth and Appellee Thomas Tipps's testimony would have developed the

extent of the respective roles of each individual in the attempted circumvention of

the legal life estate (life tenancy) attached to Hood Street. The impingement by the

Trial Court, of Appellant's right to cross-examination of adverse witnesses is

inconsistent with the procedural due process commands as expressed in Goldberg

v. Kelly and in University a/Texas Med. Sch. v. Than? (Federal and State of Texas

procedural due process).



       Appellee Thomas Tipps Replies that:

   a. Appellant did not preserve error with respect to Issues 1 and 2 Appellee
      Reply Brief Issue 1 and 2, page 25.
Page 12 of 103

                                                                      Document Page 12 of 240
1.8    TheSixth Amendment and its confrontation and cross examination clause(s)

are mandatory authority in U.S. courts. Through the 14th Amendment, the Fifth

andSixth Amendments of the U.S. Constitution apply to theStates. ( Cran v. Hale,

745S.W.2d 129 (1988) (Ark.Sup. Ct.) (563). It is a rare circumstance where these

rights are quashed by a trial court in the UnitedStates. On the face of the Record,

the Trained Court excluded Appellant from procedural due process by blocking

cross-examination of the first key fact witness and by unduly constraining the

cross-examination of the second fact witness to one question. Cross examination

of these two witnesses goes straight to the issue of the interaction between the two

key fact witnesses. Appellant's answer to citation under the Cumberland Motion

was the basis on which cross-examination would have moved forward, but it was

impeded when cross-examination was declined. (C.R. 217) (Appt. Br., V - VII, pp

16 - 18). (Appt. Reply Br. I). Due process involves the right to be heard. The

Trained Court declined that substantial right, including the procedure of cross­

examination when it refused to allow cross examination of the first witness. (RR

22). The Trained Court then dismissed the witness. It was ended. That decision

terminated discussion between Appellant and the Trained Court on that issue.

Each of the two attempts to cross-examine adverse witnesses were either declined

or unduly constrained and immediately concluded by the Trained Court. (RR 22,

28). The Trial Court was closed that day to additional presentation of issues
Page 13 of 103

                                                                     Document Page 13 of 240
including the Reimbursement Issue, the Fourth Issue in Appellant's Brief, and

preservation. "If a party does not have an opportunity to object to a ruling or

order, the absence of an objection does not later prejudice that party [on

appeal]. (Fed. R. C. P. 51). A trial court has no discretion in determining what

the law is or in applying the law to the facts. (Cayton v. Moore, 224S.W.3d 440

(Tex. App. - Dallas 2007), no pet. An abuse of discretion occurs if the trial court

clearly failed to analyze and determine the law correctly or applied the law

incorrectly to the facts. Id. A trial court abuses its discretion if it acts in an

arbitrary or unreasonable manner or without reference to any guiding rules or

principles. Walker v. Gutierrez, 111S.W.3d 56, 62 (Tex.2003).

       In Reply, Appellee Thomas Tipps states:

      "{b) The trial court properly controlled its docket with respect to
Appellant's cross-examination of witnesses." {Appellee Thomas Tipps's Reply
Brief at Page 27).

1.9    In Goldberg v. Kelly (from the majority opinion), as cited in Davidson v.

Great Nat'/ Life Ins. Co., "The fundamental requisite of due process of law is the

opportunity to be heard." (Grannis v. Ordean, 234 U.S. 385, 394 (1914). "The

hearing must be at a meaningful time and in a meaningful manner". (Armstrong v.

Manzo). "The opportunity to be heard must be tailored to the [*269] capacities and

circumstances of those who are to be heard."




Page 14 of 103

                                                                         Document Page 14 of 240
1.10 "In almost every setting where important decisions tum on questions of fact,

due process requires an opportunity to confront and cross-examine adverse

witnesses."(E. g., ICC v. Louisville & N.R. Co.). (Willner v. Committee on

Character & Fitness). "Certain principles have remained relatively immutable in

our jurisprudence. One of these is that where governmental action seriously

injures an individual, and the reasonableness of the action depends on fact

findings, the evidence used to prove the Government's case must be disclosed.

1.11 While this is important in documentary evidence, it is even more important

where the evidence consists of the testimony of individuals whose memory might

be faulty or who, in fact might be perjurers or persons motivated by malice,

vindictiveness, intolerance, prejudice, or jealousy. We have formalized these

protections in the requirements of confrontation and cross-examination. They have

ancient roots. They find expression in the Sixth Amendment. This Court has been

zealous to protect these rights from erosion. It is spoken out not only in criminal

cases ... but also in all types of cases where administrative ...actions were under

scrutiny." (Greene v. McElroy). In Goldberg, we have a federal constitutional

mandate for procedural due process: a mandate increasingly shared in parallel

with common law in the State of Texas.

1.12 Given unfettered access, the cross examination of each of the key fact

witnesses would have expanded the Trial Record for the benefit of Appellant. In


Page 15 of 103
                                                                     Document Page 15 of 240
Issue One and Issue Two of Appellant's Brief, the Trial Record shows that the

Trial Court engaged in manifest abuse of discretion? The Trial Court had no

discretion in voiding, in effect, Tex. R. CP. 7: a codified Texas Statute that clearly

establishes the scope of rights of parties with standing and their access to

procedural due process that was denied to Appellant by the Trial Court? A trial

court has broad discretion and we may not disturb its ruling absent manifest abuse

of discretion. (Champion Int'l Corp. v. Twelfth Court of Appeals, 762 S.W. 2d

898,899 (Tex. 1988; TEX.R. P. 320). While Trial Courts, in general, have

substantial powers to hear and decide cases, they lack authority to deny the rights

delineated above in Goldberg. (Goldberg v. Kelly, 397 U.S. 254, 268, 90 S. Ct

1011, 25 L. Ed. 2d 287 1970). (Davidson v. Great National Life Ins. Co., S.W.2d

312 (TEX. SP. CT.) (1987), the rights delineated in the Sixth Amendment

confrontation and cross-examination clause(s), the rights established in the fifth

and fourteenth amendment due process clauses, and substantive due process.

From the Trial Record, these words are clear: "/ am going to deny your right to

cross examine": a plain, manifest, clear, and gross abuse of discretion?

What is clear is that Appellant's legal standing is broader than the issues of cost

reimbursement alone, and included the right to sue Cumberland for its wrongful

interference with Appellant Steven Tipps during his Guardianship in early 2014,

the attempt by Cumberland to void a legal right connected with Hood Street, and


Page 16 of 103

                                                                      Document Page 16 of 240
support ofjoint action with Appellee Thomas Tipps for the eviction of Appellant

from his residency at that address: all of which occurred prior to Appellee

Cumberland's final installation as Trustee on February 17, 2014. (C.R. at 217).

     Due process clause(s) of the U. S. Constitution are congruent with the

          Constitution of the State of Texas Due Course of Law clause.

1.13 "At a minimum, due process requires a person who may be deprived of a

liberty or property interest to be provided notice and an opportunity to be heard at a

meaningful time and a meaningful manner". (Anthony v. State, 2009 S.W.3d 296).

1.14 The "due course" clause in our state constitution requires the same level of

"due process" as the federal constitution. (City of Fort Worth v. Park, 2011, Tex.

APP LEXIS 5725 (2011 (14). While the Texas Constitution is textually different

in that it refers to "due course" rather than "due process", we regard these terms as

without meaningful distinction. (Fleming v. State, 376 S.W.3d 854 (2012) (35).

1.15 Due process at a minimum requires notice and an opportunity to be heard at

a meaningful time and in a meaningful manner." (Tex. Comm. On Env. Quality v.

Denbury Onshore, LLC, Texas. App. LEWXIS 7177 (41). In analyzing a claim of

deprivation of procedural due process, we apply a two-part test: we must

determine (1) whether the plaintiff had a liberty or property interest entitled to

procedural due process; and (2) if so, what process is due. (Dallas County v.

Gonzales, (2006 (17). The Due Process Clause does not mandate the parties be


Page 17 of 103

                                                                      Document Page 17 of 240
heard at the arbitration hearing; rather, the Due Process Clause requires that the

parties be given a meaningful opportunity to be heard at the arbitration hearing.

(Ewing v. Act Catastrophe- Texas LC, 375 S.W.2d 545 (2012) (16). [A]lthough

[the] Texas Constitution refers to "due course" rather than the U.S. Constitution's

"due process", the phrases are not meaningfully distinct and federal due process

are persuasive authority when interpreting Texas's "due course" guarantee.

(Brantley v. Texas Youth Commission, 2011, 365 S.W.3d 89 (2011) (17).

1.16 The Supreme Court of Texas has stated that the language of the Due Course

of Law Clause of the Texas Constitution and the Due Process Clause of the United

States Constitution is "nearly identical" and that there is no meaningful distinction

between due course and due process. (Richard v. Dretke) Tex. App. LEXIS 2261

(2009).

Federal Procedural Due Process congruent with State of Texas Procedural

Due Process:

1.17 In the area of procedural due process, the protections afforded under the

Texas Constitution are congruent with those provided by the federal Constitution.

(Price v. City ofJunction, 711 F.2d 582, 590 (5th Cir. 1983); cf University of

Texas Med. Sch. v. Than, 901 S.W.2d 926, 930-31 (Tex. 1995). Generally,

procedural due process requires notice of an opportunity to be heard. (Brown v.

University of Texas Health Ctr.) 957 S.W.2d 298, 312 (Tex. App-Austin 1999, writ


Page 18 of 103

                                                                     Document Page 18 of 240
denied). "Procedural due process involves basic notions of justice and fair play"

(Gene Hamon Ford v. David McDavid Nissan) 997 S.W.2d 298, 312 (Tex. App.-

Austin 1999, writ denied). The sufficiency of procedures must be judged in light

of the parties, the subject matter and the circumstances involved. Id. (quoting

Brewer v. Austin Indep. Sch. Dist., 779 F.2d 260, 263 (5th Cir. 1985).

1.18 It is now evident to Appellant that each of Appellant's answers to the

citations from Cumberland and Senior Source raised questions that seriously

opposed the Trial Court's agenda at the hearing. This could not have been known

by Appellant prior to the Hearing. (Appt. Reply Br.-Cumberland--, Para 2.5 -

2.6, pp 65-66). (C.R. s 7). (C.R. 217). (Appt. Reply Br. Appendix III).

1.19 A review of the Record suggests that the Trained Court may have considered

eventual positions the case before the Hearing: (Appt. Reply Bf. -Cumberland--,

Para 2.5-2.6, pp 65-67.). In addition, the Tipps Family Trust(s) estate plan was

incorporated into the trial court Order on February 17, 2014, together and

contrasting with the Mediation Settlement Agreement with its independent

oversight and accountability. On October 21, 2014, the Cumberland Motion

included approval of Appellee Cumberland's unconditional resignation,

consideration of the resignation of Appellee Thomas Tipps as co-trustee, and

recognition of Appellee Thomas Tipps' self-appointment to the position of Trustee

of the Tipps Family Trusts. The replacement of a Trustee was, nominally, effected


Page 19 of 103

                                                                    Document Page 19 of 240
by the transition language in the Tipps Family Trust documentation that stated that

a Trustee could appoint a replacement trustee for the Tipps Living Trust(s). The

Trial Court agreed to accept this arrangement even though these Tipps Family

Trust procedures for replacement of Trustees had been overlaid and superseded by

the covenants in the uncontested Mediation Settlement Agreement that required

that a corporate trustee must be replaced with another corporate trustee. Cross-

examination of the Appellee Cumberland's fact witness Karen Ashworth and of

Appellee Thomas Tipps was clearly unwelcome in the Trial Court on that date, at

that time, and in that place.   There were two courses of action that were before the

Trial Court on October 21, 2014: (1) to enforce the uncontested Rule 11

Agreement and the uncontested Mediation Settlement Agreement with its

independent oversight and control or (2) to bypass the ministerial act of enforcing

the two contracts and allow Appellee Thomas Tipps to replace Appellee

Cumberland as corporate trustee of the Tipps Family Trust(s), by self-appointment.

(RR. 26).

1.20 At the Hearing that occurred on October 21, 2014, there were three closely

linked, overlapping, interlocutory phases: each phase involving a discrete issue

under the authority of the Trained Court. Given the claim of Manifest Abuse of

Discretion, there is a question about where abuse of discretion began and where it

ended? Did it occur only in the Cumberland Motion, or was it continuous


Page 20 of 103

                                                                     Document Page 20 of 240
throughout the Hearing? Was there cumulative error? (Appt. Reply Br.­

Cumberland--, Para 2.5-2.6, pp 65-66).

1.21 In Phase I, Appellee Thomas Tipps introduced at the hearing, a motion to

show authority that resulted in the isolation of Appellant Doris L. Tipps from her

legal counsel and the striking of Appellant Doris L. Tipps objections in W. Thomas

Finley's pleadings in opposition. (C.R. s 15). (C.R. s 42). (Appt. Reply Br.

Appendix, III). From January 23, 2014 through October 21, 2014, Mr. Finley's

most important and regular role was to urge of Senior Source, as Guardian to

engage Preston wood Nursing, as agent of the Guardian, to meet their federal and

State mandates of (a) the requirement to provide a safe environment for Appellant

Doris L. Tipps and (b) generally, the obligation to provide prudent care and (c) to

provide timely and decisive responses to Appellant Doris L. Tipps continuing

emergencies while a resident at Prestonwood. As a result of the granted Motion to

Show Authority, Appellant was alone in the courtroom against five opposing

lawyers, and they were together against Appellant. (Appt. Br. Appendix - Crises &

Survival, Index Item 10).

1.22 Phase II was initiated by a Appellee Thomas Tipps in which Appellee

requested Appellee Senior Source to file a Petition against Appellant Steven Tipps

for removal of the medical power of attorney from Appellant Steven Tipps, thus

separating Appellant Doris L. Tipps from a known and trusted source of medical


Page 21 of 103

                                                                    Document Page 21 of 240
decisions and protection(s) for her life. A by-product of the Phase II termination of

Appellant Steven Tipps medical power of attorney, was to legally end Appellant's

involvement in Doris L. Tipps health emergencies that were year after year, in

favor of her survival. In several of these emergencies her survival was uncertain.

In the last series of emergencies in late 2013 and early 2014, on one occasion, it

was nearly fatal. (Appt. Br. Appendix - Crises and Survival Index Item 10).

1.23 In Phase III Appellant Thomas Tipps moved with Cumberland to initiate

litigation alleging that Appellant Steven Tipps was responsible for the resignation

of Cumberland, that Cumberland. Cumberland--with its right to resign without the

Trial Court's permission--chose to seek official court approval of its resignation

together with its recommendation that Appellee Thomas Tipps be approved by the

Trial Court as the replacement Trustee of the Tipps Family Trust(s). [The latest

Tipps Family Trust documents have language that organize a transition for

resignation and replacement of Trustees.] In the need that developed with

Cumberland's resignation, the party that was more likely than not to benefit from

organizing the struggle between Cumberland and Appellant Steven Tipps was

likely the party that started the conflict in the first place, considering the outcome

of the Trial Court Hearing on October 21, 2014 that removed Cumberland and

elevated Appellee Thomas Tipps to the position then held by Cumberland, as




Page 22 of 103

                                                                       Document Page 22 of 240
Trustee of the Tipps Family Trust(s)? (C.R. at 217). (C.R. s 15). (C.R. s 42).

(Appt. Reply Br. Appendix III).

1.24 In the October 21, 2014 hearing, the Trial Court decided to disregard the

uncontested Mediation Settlement Agreement and the uncontested Rule 11

Agreement, and to accept Appellee Thomas Tipps's appointment of himself to the

position of Trustee of the Tipps Family Trusts, arguing that Trust documentation

permitted the appointment of a replacement trustee, including himself. In choosing

not to enforce the Mediation Settlement Agreement and the Rule 11 Agreement,

the Trial Court failed to consider legal costs and consideration exchanged in

finalizing the Mediation Settlement Agreement and the Rule 11 Agreement. Both

contracts are enforceable and should be enforced. (C.R. s 15). (Appt. Br.

Appendix, III).

1.25 One of the main elements of the MEDIATION SETTLEMENT

AGREEMENT was the release of liability of Appellee Thomas Tipps with respect

to any actions taken while serving Co-Trustee. As the only adverse party that was

a signatory to the MEDIATION SETTLEMENT AGREEMENT, Appellant's

release from liability of Appellee Thomas Tipps was a significant concession,

given in the belief that the MEDIATION SETTLEMENT AGREEMENT and the

Rule 11 Agreement were in the interest of the Appellant Doris L. Tipps and her

family.


Page 23 of 103

                                                                    Document Page 23 of 240
1.26 When the Trial Court elected not to enforce the MEDIATION

SETTLEMENT AGREEMENT and the Rule 11 Agreement, Appellee Thomas

Tipps retained, and retains, the protections received in the mutual release, while

Appellant Steven Tipps released his rights to pursue remedies for specific

misdeeds of Appellee during his tenure as Co-Trustee. Further, there were basic

protections afforded by the MEDIATION SETTLEMENT AGREEMENT and the

Rule 11 agreements: (1) principally, the oversight of the Tipps Family Trusts

through an independent corporate trustee, a significant loss of protections for

Appellant Doris L. Tipps and (2) given the initial expectations, the benefits of an

independent and unbiased guardian. All of the bargained-for potential, with its

substantial cost, was lost, when Trial Court decided to affirm the self-appointment

of the former Co-Trustee to the position as Trustee of the Tipps Family Trusts.

1.27 In summary, the Trained Court, having accepted the need for the removal of

Appellee Thomas Tipps as co-trustee of the Tipps Living Trust, changed its mind

and assisted in Appellee's promotion to the position of Trustee. It was unusual for

( 1) the first enforceable contract, arising under a trial court agreement to pursue

mediation and (2) the Rule 11 Agreement to be so easily set aside by the court that

was in supervisory control over the process and the mediation that produced the

Mediation Settlement Agreement. All parties were present. Consideration was

exchanged. Everyone agreed, and the Trained Court incorporated the


Page 24 of 103

                                                                       Document Page 24 of 240
MEDIATION SETTLEMENT AGREEMENT into its Order on Monday, February

17,2014.

1.28 The MEDIATION SETTLEMENT AGREEMENT provided a specific

procedure to deal with the resignation of a corporate trustee. This procedure

required the parties to re-assemble for a special Mediation Conference in order to

elect a new corporate trustee. (C.R. s 15). (Appt. Reply Br. Appendix, III)

1.29 The reinstatement of Appellee Thomas Tipps as Trustee resulted in a new

framework that was supported by the allegation of Cumberland that Appellant

Steven Tipps "interfered" with Cumberland and caused Cumberland's resignation.

The actual details of this interference were never challenged during the Trial Court

Hearing, other than in Appellant's answers to the Cumberland Citation in the Trial

Court (C.R. at 217). The procedural due process for this kind of confrontation is

cross-examination, but this was barred by the Trial Court. There was no contract

between Appellant and Cumberland. Why did Cumberland fail to allege breach of

contract before the Trial Court, rather than the alleged interference with Appellee

Cumberland? There was an email exchange between Appellant and Cumberland's

Karen Ashworth. It is included in Appellant's Brief Appendix (Item 16). This

document shows that Appellant Steven Tipps agreed to move out of Hood Street or

lease the property, under pressure from Cumberland and the February 3, 2014

forcible detainer litigation filed by Appellee Thomas Tipps. (Appellant Brief -


Page 25 of 103

                                                                    Document Page 25 of 240
Appendix, Exhibit 15 & 16). Appellant was obliged to agree with the email

representations under duress: five (5) days to get out in the midst of a severe

winter that conjures up in the mind a brutal event that is in clearly punitive and that

would interrupt the care giving process for Doris L. Tipps. Under the email

"understanding", all of the substantial array of standard terms and conditions of a

lease contract were missing. In the State of Texas, the Statute ofFrauds requires

that all real estate contracts be reduced to writing. Contractual terms include the

lease term, a fixed deposit amount, and monthly rent provisions, maintenance

provisions, and notices of all kinds, were never discussed between any of the

parties, nor incorporated into any written documentation. Appellant realized that

Appellee Thomas Tipps, the Co-Trustee in departure, misrepresented Appellee's

legal authority to bring suit, Appellee Thomas Tipps misrepresented the statutory

basis of the legal life estate in the name of Appellant Doris L. Tipps, and the

Trust's purported equitable ownership of Hood Street. (App Brief Appendix,

Exhibit 15). Appellant decided to resist Appellees Thomas Tipps and Cumberland

in their commercial fraud? [Each of Exhibits 15 and 16 are before the Fifth Court

under Cumberland's Motion to Strike together with APPELLANT STEVEN

TIPPS' OBJECTION TO APPELLEE CUMBERLAND TRUST AND

INVESTMENT COMPANY'S MOTION TO STRIKE DOCUMENTS IN

APPELLANT'S APPENDIX].


Page 26 of 103

                                                                      Document Page 26 of 240
1.30 Appellee Cumberland's allegation of interference by Appellant, established

the main argument before the Trial Court. The January23, 2014 Mediation

Settlement Agreement and the September 13, 2013 Rule 11 Agreement were

disregarded. The self-appointment of Appellee Thomas Tipps as Trustee was

acknowledged by the Trial Court. In Appellant Brief Appendix, Exhibits 15-16

show that Appellee Cumberland and Appellee Thomas Tipps coordinated and their

activities against Appellant. The lease of the Hood Street property was more

important as a remainder-men and corporate trustee objective-though tortious-­

than the care giving activities of Appellant in his Guardianship of Doris L. Tipps

when she was gravely ill in the fall of2013 and the winter of2014.

1.31 Cumberland could have resigned at any time after giving statutory notice.

Instead, Cumberland sought relief from the Trial Court, in avoidance of accounting

to the main beneficiary Doris L. Tipps. Cumberland also achieved in the outcome,

some degree of protection that the Tipps Family Trust(s) would not file suit against

Appellee Cumberland with the self-appointed Appellee Thomas Tipps established

as Trustee of the Tipps Family Trusts.

1.32 If the Trial Court had observed the right of Appellant to cross-examine each

of Karen Ashworth and Appellee Thomas Tipps, the Trial Record would have been

expanded for the benefit of Appellant. In Issue One and Issue Two of Appellant's

Brief, the Trial Record shows that the Trial Court engaged in manifest abuse of


Page 27 of 103
                                                                     Document Page 27 of 240
discretion? The Trial Court had no discretion in failing to follow Tex. R. CP. 7: a

codified Texas Statute that clearly establishes the rights of parties and their access

to procedural due process that was denied to Appellant by the Trial Court? While

trial courts in general, have substantial powers to hear and decide cases, they lack

authority to deny the rights delineated above in ( Goldberg v. Kelly) and in

Appellant's Brief: (Davidson v. Great Nat'/ Life Ins. Co.). These rights are

procedural due process, including the rights delineated in the Sixth Amendment

confrontation and cross-examination clauses, the rights established in the fifth and

fourteenth amendment due process clause(s), the right to substantive due process,

the protections of due course of law Clause in the Texas Constitution, and common

law cases.

1.33 In ignoring these basic rights, the Trial Court abandoned its constitutional

mandates: both State and federal, concerning Appellant and his procedural due

process rights. At the moment of the signed orders, the Trial Court abandoned its

sworn duties in the protection of its Ward, Doris L. Tipps and left her secured

retirement in a state of uncertainty.

           APPELLANT'S REPLY TO APPELLEE THOMAS TIPPS
               STATEMENT REGARDING JURISDICTION
               (Appellee Reply Bf. Para 2.1, p9-Para 2.4 plO)

1.34 Two important authorities for jurisdictional issues in appeals from probate
courts in Texas govern a technically complex and unsettled area of jurisdictional
and appellate law.


Page 28 of 103

                                                                      Document Page 28 of 240
       These authorities are:

   (a) The legislative Act of March 30, 1917, 35th Leg., R.S., ch. 168, § 1, 1917
       Tex. Gen. Laws 379, 379, now codified as TEX. CIV. PRAC. & REM.
       CODE§ 51.014(a)(2). and

   (b)De Ayala v. Mackie, 193 S.W.3d 575 (Sup. Ct. Tex.) (2006)

       Under 51.014(a)(2) ("Appeal from Interlocutory Order") of the Texas Civil
       Practice and Remedies Code provides, in relevant part, as follows: "(a) A
       person may appeal from an interlocutory order of ... probate court ... that ( 1)
       appoints a receiver or trustee .... "

       Appellee Thomas Tipps Replies that:

1.35 Starting with 2.1 through 2.3, pages 9-11. In 2.1, Appellee states in
Reply: "Because the trial court has not entered a final judgment in this case, this
court lacks jurisdiction to address Appellant's challenge to the trial court's Order
Granting Motion to Accept Resignation, Discharge Trustee, and Reinstate Trustee
and its Order to Revoke Authority of Agent". We disagree.

1.36 The Texas Supreme Court states: "The Legislature enacted the statute, [(a)
above] permitting interlocutory appeal of orders overruling motions to vacate
orders appointing receivers or trustees in 1917, and the provision remains
substantially unchanged today. At no time during the statute's almost ninety-year
history have we held that it applies to a motion to remove an estate's executor."

1.37 "It did not equate an executor to a trustee for all purposes, and there is no
evidence that the Legislature intended to permit immediate appeals of orders
refusing to remove estate executors."

Since Doris L. Tipps is still alive and doing very well, there is no executor for the
estate, and since there is a will, there is no administrator.

1.38 In Ayala v. Mackie, the Supreme Court of Texas distinguishes between an
Executor and a Trustee, and since Appellee Thomas Tipps is not an executor, or
administrator, but is a trustee, in that context, the statute [51.014(a)(2)] supports an
appeal of an Order appointing Appellee Thomas Tipps as Trustee of the Tipps
Family Trust(s).


Page 29 of 103

                                                                       Document Page 29 of 240
1.39 Further in Ayala v. Mackie, the Supreme Court of Texas has stated: "If
there is an express statute, such as the one for the complete heirship judgment,
declaring the phase of the probate proceedings to be final and appealable, that
statute controls. Otherwise, if there is a proceeding of which the order in question
may logically be considered a part, but one or more pleadings also part of that
proceeding raise issues or parties not disposed of, then the probate order is
interlocutory." Therefore 5 l.014(a)(2) applies and permits interlocutory orders to
be appealed.
1.40 For these reasons, this Court has appellate jurisdiction over this appeal.
       Appellee Thomas Tipps Replies that:

Starting with 2.4, pages 9-10

1.41 In regard to First Nat'l Bank v. First State Bank, 456 S.W.2d 173 (Tex Civ.

App.-Texarkana 1970, writ dism'd), Ayala v. Mackie is mandatory authority as

it describes the history of, and furnished guidance for, the rules of interlocutory

appeals from orders in probate courts in a difficult area of law. First Nat'l v. First

State is secondary authority. It is a case that purports to support the contentions of

Appellee, but fails on point as (1) it has nothing to do with estates or the estates

code in Texas, (2) in the context of the subject appeal, a trustee is replacing a

trustee, as opposed to a permanent receiver being replaced by a permanent receiver

in a commercial banking case, (3) in the subject Appeal, a trustee is appointing

himself as replacement trustee that could have resigned without becoming a party

to a court Order in which the successor trustee is re-appointed Trustee, and (4) a

receiver fails on point in the subject appeal, because there is no danger to trust

assets from creditors, third parties, or any other known source.
Page 30 of 103

                                                                       Document Page 30 of 240
1.42 In regard to American Nat'l Ins. Co. v. Valley Reservoir & Canal Co., 209

S.W. 438, 440 (Tex. Civ. App. 1919, writ refd), Ayala v. Mackie is mandatory

authority? In the context of this Appeal, American Nat'l is secondary authority.

The case presented fails on point as ( 1) it is a commercial case that purports to

support the contentions of Appellee, (2) it is unrelated to estates and the Texas

Estates Code, and (2) a receiver is not on point as Appellant Doris L. Tipps is not a

lost person and there is no danger to trust assets from creditors, from third parties,

or from any known source.


1.42(a) Appellee in Reply, From (Appellee Reply Br. Para 2.5, p 10) Appellee

Thomas Tipps alleges a flaw in Appellant's answer to Citation of the Senior

Source Petition. (C.R. 217). The Prayer section of pleadings is a special section

where a litigant states what relief is sought. Within the Prayer section, Appellant

listed that relief: It included: (a) the retention of the Medical Power of Attorney

for Doris L. Tipps by Steven Tipps, for serious reasons as cited, (b) an Order by

the Trial Court to amend the "Do Not Resuscitate" order, (c) a new bed, (d) new

furniture for Doris L. Tipps' room at Prestonwood Nursing, and (e) reimbursement

of expenses accrued in late 2013 and early 2014 for substantial care giving

activities, (e) approval of passes that would allow Appellant Doris L. Tipps to take

local drives occasionally accompanied by family members, (f) expense

reimbursement on an ongoing basis, and (g) additional expense reimbursement for

Page 31 of 103

                                                                       Document Page 31 of 240
the Fall of 2013 and Winter of 2014. Appellee alleges that the expense

reimbursement question in para( s) ( f) and (g) are unique as compared to the other

five requests a - e. that were not addressed by the Trial Court. All of the requests in

the Prayer Section, were ignored by the Trial Court. Appellee alleges that the

request for monies caused the Final Order to be Interlocutory, therefore denying

appellate jurisdiction to the Fifth Court of Appeals and undermining one part of

Appellant's burden. Appellant disagrees. (Please See Appellee Reply Br., p 10,

Para 2.5).


       Appellee Thomas Tipps Replies:

Starting with 2.5, page 10 of Appellee Reply Br. Further to jurisdiction.

"Appellant filed an answer to Senior Source's motion in which he plead for

reimbursement of ongoing expenses" related to his "substantial visits" to

Prestonwood Nursing Home and the repair of Doris Tipps' Lincoln Continental."

Appellant Replies. The reimbursement request related to 500 hours of care giving

and 1,600 miles driven for Doris L. Tipps, between and including October 29,

2014 through April 24, 2014. Six months. Constant care giving. It was a brutal

winter. According to the U.S. Centers for Disease Control, "Morbidity and

Mortality Weekly", it was the most deadly season for respiratory illness in the

United States in decades. Two hospitals. Three rehabilitation organizations. A long



Page 32 of 103

                                                                      Document Page 32 of 240
and difficult recovery. (Please See, Appt. Br. Appendix. P24, Crises & Survival,

Item 10).

1.43 Further, Appellant Steven Tipps replies: The Trial Court Orders are final as

to each of the following: Cumberland's Motion to Accept Resignation, Discharge

Trustee, and Reinstate Trustee and the Senior Source Petition to Revoke Authority

ofAgent in accordance with the decision in Ayala v. Mackie and Tex. Civ. Prac.

and Remedies Code 51.014(a)(2). With respect to the Order removing the Medical

Power of Attorney, that order is Final and appealable, and this court has

jurisdiction? In both cases, whether final or interlocutory, an order may be

interlocutory but remains appealable under 51.014(a)(2).?

       Appellee Thomas Tipps Replies:

Starting with 2.6, page 10-11 of Appellee. Reply Br. "When the trial court

entered its Orders granting Cumberland's and Senior Source's motions, it

neither granted nor denied Appellant's claims for reimbursement.

1.44 Appellant Steven Tipps's replies: Appellant filed his answers to the

Cumberland Citation and the Senior Source Citation on Monday September 15,

2014. The request for expense reimbursement was included in the Prayer section

of Appellant's answer to the Senior Source citation. This filing with the clerk

arrived at the Trial Court thirty-six days before the Trial Court hearing on October


Page 33 of 103

                                                                    Document Page 33 of 240
21, 2014. The Trial Court had notice. Counselors for the opposition were served.

The issue of reimbursement was in the Trial Record. It was before the trial court,

but could not be addressed under the constraints imposed over cross-examination

and restrictions over general participation. Further, the Court could have acted on

its own Motion to deal with the requests in the Prayer Section of Appellant's

Answer to Citation of the Senior Source Petition. The Court was silent in response

to each of the seven (7) Prayer requests in the answer to the Senior Source Citation

and in the Prayer request set forth in Appellant's answer to the Cumberland

Citation filed with the Trial Court. Appellant was an excluded party?

1.45 In Ayala v. Mackie, the Supreme Court stated: "If there is an express statute,

such as the one for the complete heirship judgment, declaring the phase of the

probate proceedings to be final and appealable, that statute controls. Otherwise, if

there is a proceeding of which the order in question may logically be considered a

part, but one or more pleadings also part of that proceeding raise issues or parties

not disposed of, then the probate order is interlocutory."

       Appellee Thomas Tipps Replies:

Starting with 3.1, page 11, (Appellee Reply Br.) Appellee Thomas Tipps believes

that (i) this Court does not have jurisdiction over this appeal; (ii) Appellant did not

preserve error with respect to his 1s1, 2nct and 4th issues; and (iii) the record is clear

enough for the Court to resolve this appeal....without oral argument.

Page 34 of 103

                                                                          Document Page 34 of 240
Appellant disagrees:

In order to open procedural due process, Appellant must show the Appellate Court
that he has real standing. Removal of the expense reimbursement as an Issue in
Appellant's Brief is an attack upon the legal standing of Appellant to bring this
appeal and of ultimate recovery.

 The Trial Court engaged in manifest abuse of discretion when it denied Appellant
cross examination of witnesses and closed the Hearing to further participation of
Appellant, including preservation of error, and raising the issue of the expense
reimbursement and all other Prayer requests at the Hearing. There was insufficient
time allotted during the hearing to cover every issue of every party and this was the
responsibility of the trial court in controlling his Docket: enough time to consider
all parties and all process. (Appt. Reply Br. Para 1.8, pp.12-13). (Appt. Reply Br.
Para 2.5-2.6, pp 61-62.).

In Goldberg v. Kelly, "The hearing must be at a meaningful time and in a
meaningful manner". (Armstrong v. Manzo). "The opportunity to be heard must be
tailored to the [*269] capacities and circumstances of those who are to be heard."
"In almost every setting where important decisions tum on questions of fact, due
process requires an opportunity to confront and cross-examine adverse
witnesses."(E. g., ICC v. Louisville & N.R. Co.). (Willner v. Committee on
Character & Fitness).

 The test for abuse of discretion is whether the trial court acted without reference
to any guiding rules and principles. Downer v. Aquamarine Operators, Inc. 701
S.W.2d 238, 241-42 (Tex. 1985).

When we determine whether the trial court abused its discretion, we may not
substitute our judgment for that of the trial court unless its decision was so
arbitrary that it exceeded the bounds of reasonableness. Clarendon Nat 'l Ins. Co.
v. Thompson, 199 S.W.3d 482, 494 (Tex. App. - Houston [I st Dist. 2006, no pet].

1.46 Appellant objects to Appellee's Statement on Oral Argument. Appellant's

argument is based in constitutional protections and the Trial Court's manifest

abuse of discretion that led to a manifest injustice. Certain aspects of the Trial



Page 35 of 103

                                                                      Document Page 35 of 240
Court Hearing were breaches of the Texas Code of Judicial Conduct, Canon

(3)(B)(8), and each of federal and State constitutional protections.

       Appellee Thomas Tipps Replies:

Starting with 4.1, page 11 Appellee Reply Br.

1.47 Appellee expresses his dissatisfaction with Appellant's Statement of Issues.

Appellant objects. The editing of Appellant's Statement of Issues serves to drive

up the cost of litigation and confuses the issues.

       Appellee Thomas Tipps Replies:

Para 5.1, p 12, Appellee Reply Br.). Appellee offers a summary of the Structure of

the Tipps Living Trust(s). Appellant replies that the main notion to be considered

in comparing the Tipps Living Trust documents, the Mediation Settlement

Agreement, and the Rule 11 Agreement is the fact that the Mediation Settlement

Agreement was an overlay of the Tipps Living Trust. There were two significant

differences between them. First, within the unopposed mediated settlement

agreement, the provisions for transitions between trustees supersede the language

and powers controlling the replacement of trustees. Further, the unopposed

Mediated Settlement Agreement required that a Corporate Trustee that resigns,

must be replaced with another Corporate Trustee. This was contractual, and all

parties agreed under the supervision of the Trial Court. Second, if the Mediated


Page 36 of 103

                                                                       Document Page 36 of 240
Settlement Agreement had been enforced by the Trial Court, the replacement

corporate trustee would stand alone as the controlling means for managing the

assets of the Trusts and with it, independent oversight and accountability. All

parties and beneficiaries would be passive. This was the independent oversight

that was agreed upon by all parties. The mediation settlement agreement did not

change any other significant provision of the Tipps Living Trust. (Appt. Reply Br.,

Appendix, Doris Tipps Opposition, III).

       Appellee Thomas Tipps Replies:

Para 5.2 p 12, Appellee Reply Br. Id.

       Appellee Thomas Tipps Replies:

Starting with 5.3, page 13 & 8.1, page 31

1.48 Appellant Steven Tipps objects to the statement in 5.3 that "Appellant Doris

L. Tipps suffered from total incapacity." In August 2012, Appellee Thomas Tipps

sought a referral from Dr. David Isaradisaikul, M.D., in order to have Appellant

Doris L. Tipps tested by a psychiatrist for dementia. The test report from the

Ho liner Psychiatric reflecting the examination of Doris L. Tipps was positive (or

good). Dr. David Isaradisaikul, M.D. indicated constant improvement, as a result.

In both instances these scientists concluded that Appellant has mild cognitive

disability (variations in short term memory. On October 29, 2013, within the

month that Dr. J. Douglas Crowder declared Appellant Doris L. Tipps totally

Page 37 of 103

                                                                    Document Page 37 of 240
disabled, she made the highest score on a test administered by Dr. Isaradisaikul

while under his direct care.


       Appellant asks: on what science was Appellant Thomas Tipps basing his

allegation to the Trial Court that Appellant Doris L. Tipps was totally disabled?

The only information that Appellee Thomas Tipps had for alleging a determination

of total disability was in support of the opposite conclusion. Based on two

independent scientific evaluations, though one year earlier, concluded that

Appellant Doris L. Tipps had mild cognitive disability on September 4, 2014, the

date that Appellee Thomas Tipps alleged to the Trial Court that Doris Lee Tipps

was totally disabled. (Appt. Br. "Statement of Facts" p 12.). (Appt. Reply Br. Para

1.86, Dr. Crowder and Dr. Saine, pp.57-59).

1.49 Medical Power of Attorney & Guardianship. Appellant Steven Tipps

held the medical power of attorney for Doris L. Tipps at different intervals over

many years. In the summer of 2012, Appellant transferred the medical power of

attorney to Appellee Thomas Tipps. This decision was, in part, due to an event in

which Appellee Doris L. Tipps became lost on the highways in north Texas.

Appellant assisted the Carrollton police and an Amber Alert was issued. Doris was

located by Denton, Texas Police Department and returned home after 2:00A.M. by

Appellant. This event occurred in the general time frame of June 5, 2012. Since

Appellant lives in Carrollton, Texas, with or without the medical power of attorney

Page 38 of 103

                                                                    Document Page 38 of 240
or the guardianship of the person or estate of Doris Lee Tipps, Appellant has

fulfilled the roles related to the official papers described in this Reply Brief, in an

advisory capacity since 2005.


Trust and Estate Advisory Role - 2008 Financial Crises. By example, in the

third weekend of February 2008, when Behr Stearns & Company disappeared,

Appellant agreed to advise Doris on preparations to deal with the Trust( s) exposure

to the financial crises. This was an unpaid activity. In the capacity of a person

trained in finance, Appellant advised his mother for three months. In mid-May

2008, Appellant Doris L. Tipps made the decision to liquidate the portfolio assets,

including the tax free municipal bonds held by the Tipps Family Trust(s). These

monies totaled approximately $800,000 and were placed directly into Trust

controlled certificates of deposit with matching F .D.I.C. insurance. At the time of

the liquidation, the Dow Jones Industrial Average was approximately 11,500. This

disinvestment procedure was objected to by Appellee Thomas Tipps. Six months

later on September 15, 2008, the Dow Jones Industrial Average dropped to

approximately 6.500. Appellant Steven Tipps has never requested to hold family

powers: the medical powers of attorney, guardianship powers of Appellants

person, the Durable Power of Attorney, the guardianship of Appellant's estate, or

to be Trustee of the Tipps Family Trust(s). In review, the decision to remove the

powers, especially the medical power of attorney was fortuitous and made prior to

Page 39 of 103

                                                                       Document Page 39 of 240
the date that Appellant Doris L. Tipps being declared. The transfer of that power

from Appellee Thomas Tipps occurred seven weeks before the two critical

illnesses that occurred between October 29, 2013 and April 24, 2014. The medical

power of attorney should always be in the hands of a person that knows Doris Lee

Tipps and supports life in all circumstances; it should not be in the hands of a third

party guardian that has demonstrated callous disregard for the safety and well­

being of Appellant Doris L. Tipps and has invoked punitive measures against

Appellants Doris L. Tipps and Steven Tipps for reporting negligent endangerment

and other deficiencies. (C.R. s 7). (C.R. s 15). (C.R. s 42)

       Appellee Thomas Tipps Replies:

1.50 Starting with 5.4 , pp 14. Appellant objects. The powers that were

removed from Appellee Thomas Tipps by Appellant Doris L. Tipps were removed

for cause and were removed before Appellant Doris L. Tipps was declared

incompetent. Please See Findings of Kathleen C. Saine, Ph.D. (neuro-psychologist

(Appt. Br. - Appendix II, Item 11, p 25).

Appellee Thomas Tipps Replies:

1.51 Starting with Para 5.5, p 14. Appellant objects. The date of the

psychiatric evaluation of Appellant Doris L. Tipps was Friday, October 4, 2013 at

2:00P.M. Appellant Steven Tipps brought Doris Lee Tipps to Dr. Crowder's


Page 40 of 103

                                                                     Document Page 40 of 240
office. There were three scientific reports or opinions that ultimately disagreed

with Dr. J. Douglas Crowder's report of total disability: (1) that of Dr. David

Isaradisaikul, M.D. of Dallas Neuro-Stroke, OP, (2) Dr. Joel Holiner. M.D., of the

Holiner Psychiatric Group at Medical City Dallas, and (3) of Dr. Kathleen C.

Saine, Ph.D (Clinical Neuropsychology) with Ron Paulman, Ph.D. All three of

these scientific reports or opinions disagree with the findings of Dr. J. Douglas

Crowder. (Appt. Reply Br. Appendix, Findings of Psychiatrist J. Douglas Crowder,

M.D., IX). (App. Reply Br. Appendix, Findings of Neuropsychologist Kathleen C.

Saine, Ph.D. X).

1.52 Para 5.6, p 15. Appellee Reply Brief. Appellant objects to the finding that

Appellant Doris L. Tipps is totally incapacitated. (Para 1.51 above). (Please See

Para 5.6 of Appellee Reply Brief, pp 15-16).

1.53 Para 5.7, P 16. Appellee Reply Brief. Appellant objects. The

unanticipated difficulties alleged by Cumberland were actually the unanticipated

difficulties of Appellant Steven Tipps when Appellee Cumberland and Appellee

Thomas Tipps engaged Steven Tipps in a squeeze play. (C.R. 217). In both public

and private communications with Appellant, neither party dealt in good faith in

their efforts to eject Appellant from Hood Street in February 2014. (Please See

Appt. Reply Br. Para 1.55, pp. 41-42).



Page 41 of 103

                                                                     Document Page 41 of 240
1.54 Para 5.8, P 16 - 17 Appellee Reply Brief. (C.R. at 7) In Agents Answer to

Petitioner's Petition to Revoke Authority of Agent, Appellant Steven Tipps

addresses the issues of the Senior Source - Prestonwood responsibility under State

and federal rules to (1) furnish a safe environment and (2) to provide prudent care

for their patients. The conflict that emerged between Senior Source and Appellant

was due to abuses and neglect that were brought to the attention of Senior Source

and Prestonwood by Appellant. As holder of the medical power of attorney for

Appellant Doris L. Tipps, Appellant Steven Tipps was extremely concerned and

did not trust Senior Source or Prestonwood to meet their obligations in (1) and (2)

above. (C.R. at 7). Of greater concern was the emerging influence of Appellee

Thomas Tipps with Senior Source and the close coordination of Appellee Thomas

Tipps and Senior Source in suing for removal of the medical power of attorney of

Doris L. Tipps. Earlier, Appellant's transfer of the medical power to Appellee

Thomas Tipps in 2012 was a serious mistake.

1.55 Para 5.9, Pl 7. Appellee Reply Brief. "When the trial court considered

Cumberland's motion, Cumberland elaborated on the difficulties that it had

experienced when it tried to assume control of the Trust's real property ... (RR. 16-

18)."- In Reply, Appellant states: The property at Hood Street is not owned by

the Trust(s) and therefore, the Trust has no equitable interest in the property.

While Doris L. Tipps' and Thomas Tipps' names are on the Deed, Appellee

Page 42 of 103

                                                                      Document Page 42 of 240
Thomas Tipps is one of several remainder-men whose equitable ownership will

only be realized at the death of the second to die. Until then, the Trust is not the

equitable owner of 1844 Hood Street. That equitable ownership resides with the

person of Appellee Doris L. Tipps, the life tenant, As is described at (C.R. 217) or

(Appt. Reply Br. Appendix, III). Cumberland and Appellee Thomas Tipps

tortuously interfered with the Guardianship held by Steven Tipps, placing the

urgent situation of Appellant Doris L. Tipps' emergencies in a subordinate position

in order to pursue a real-estate play based on misrepresentation of authority,

misrepresentation of ownership, intimidation, duress, and tortuous interference

with the Guardian of Appellant Doris L. Tipps. Appellee Cumberland and

Appellee Thomas Tipps were working together to force Appellant Steven Tipps

into a circumstance where his care giving responsibilities for Appellant Doris L.

Tipps would be interrupted, when Doris Lee Tipps was most vulnerable. This was

egregious tortious interference by Cumberland and by Appellee Thomas Tipps.

I.     1.55 (a) Para 5.10, P 18-19. Appellee Reply Brief. Appellant Steven Tipps

       objects. The following is quoted from: Appt. Br., "VII. Real cross-

       examination of Karen Ashworth and Appellee Thomas Tipps (Appt. Br.

       "Standard of Review" pp 17-18).

       "What could have come from cross examination of the first key fact witness,

Karen Ashworth? Was Appellee Cumberland responsible for mistakes made by

Page 43 of 103

                                                                      Document Page 43 of 240
their Special Assets Group, in failing to identify legal encumbrances attached to

the real estate portfolio? Was Cumberland's allegation that Appellant Steven

Tipps was the cause of their resignation fair and reasonable in light of the existence

of readily available documents (a Deed of Trust with attached reservation legal life

The Trial Courts' denial of cross-examination of Karen Ashworth is central to

these issues. The unrestrained cross-examination of Karen Ashworth and

Appellee Thomas Tipps by Appellant Steven Tipps could have established whether

Appellee Thomas Tipps, with his legal duty to disclose, fraudulently concealed the

existence of the life estate from Karen Ashworth. (I. C.R. at 217) or (Appt Reply

Br. Appendix, III). In the alternative, were Appellee Thomas Tipps or Karen

Ashworth, working together to disassemble a reserved legal life estate,

circumventing the legal protections of Appellant Doris L. Tipps by the

establishment offacts on the ground." (Appt. Br, Para VII, pp 17 - 18.).

1.56 Para 5.11, P19. Appellee Reply Brief. Appellant Steven Tipps alleges that

there were two alternatives available to the Trial Court on October 21, 2014:

First, to enforce the Rule 11 Agreement and the Mediation Settlement Agreement.

The first option was a rote exercise: a simple ministerial act of issuing an Order

enforcing two legally binding contracts that originated under the supervision of the

Trial Court. The second option was to engage in bypassing of two enforceable

contracts, in favor of a solution that is a source of this appeal. Further, Appellant


Page 44 of 103

                                                                      Document Page 44 of 240
Steven Tipps was ordered by the Trial Court to address his questions to Appellee

Thomas Tipps. The only question directed to Appellee Thomas Tipps was

intercepted by the Trial Court. (RR. 28) (Appellant Reply Brf. Para 1.1-1.5, pp. 9-

11 ).

1.57 Para 5.12, P20. Appellee Reply Brief. Appellant objects to the first

paragraph ... "Cumberland is unable to perform its duties as Trustee since a

condition of its acceptance was that Appellant Steven Vinson Tipps move out of

the Hood real property ... " This part of the Order originated by specific

intervention by the Trial Court, when the Trained Court stated: "I am going to

deny your right to cross-examine." The protection by the Trial Court of adverse

witnesses barred the exploration of Cumberland's interference with Appellant

Steven Tipps, denied him of his procedural due process rights, and fixed an

important part of the Trial Record to the detriment of Appellant. (Please See,

Appt. Reply Br.-Cumberland-Para 2.5-2.6, pp. 65-67).

Appellant objects to the second paragraph that states in part ... "Based on the

circumstances of this case, the Court finds that it will not be possible to find a

Corporate Trustee willing to serve as Trustee of the Trusts." Appellant asks, how

many trust companies are in this U.S. national marketplace? What does it take to

encourage cooperation? Appellant believes a contract among the parties would



Page 45 of 103

                                                                      Document Page 45 of 240
ease the transition to a new corporate trustee, possibly backed by sanctions for

breach of the lower court Order.


1.58 Para 5.13, P19. Appellee Reply Brief. Appellant Replies. The Notice of

Appeal included the Order Granting Motion to Accept Resignation, Discharge

Trustee and Reinstate Trustee. That order is final and appealable? The Trial Court

order to Revoke Authority of Agent is also final and appealable. Appellant has

legal standing in both orders. At a later date, the Fifth Court Ordered that the

following counsel and parties be added to the case management system.

      (l)Doris Lee Tipps, Appellant, represented by W. Thomas Finley, 5500
         Preston Rd., Suite 390, Dallas, Texas 75205

      (2) Senior Citizens of Greater Dallas D/B/A Senior Source, Appellee,
          represented by attorney John H. Phillips, 4313 W. Lovers Lane, Dallas,
          Texas 75209.

1.59 The Fifth Court of Appeals Ordered that the record of the Motion to Show

Authority be included in the Appellate Record, including ( 1) Doris Lee Tipps'

Opposition to Cumberland Trust & Investment Company's Motion to Accept

Resignation, Discharge Trustee, and Reinstate Trustee; (2) Demand for

Accounting; and (3) Motion to Enforce Rule 11 Agreement and Mediated

Settlement Agreement (W. Thomas Finley, Counsel for Doris Lee Tipps (C.R. s

15) and Doris Lee Tipps' Opposition to the Senior Source's Petition to Revoke

Authority of Agent (W. Thomas Finley, Counsel for Doris L. Tipps (C.R. s 42).

Page 46 of 103

                                                                     Document Page 46 of 240
1.60 Para 6.0(a), P21. Appellee Reply Brief. Appellant has not preserved error

with respect to his first, second and fourth issues. Appellant objects. (Please See

Appt. Reply Br. 1.8, p 12).

1.60(a) Para 6.1, P21. Appellee Reply Brief. "Appellant did not tell the trial

judge his particular complaints." Appellant Steven Tipps did not have an

opportunity to confront the trial judge for preservation. (Appt. Reply Br. Para 1.1

thru 1.8 pp. 9-13) (Fed. R. C.P. 51). Having a conversation with the Trained Court

had proven futile in each of the cross examinations. (RR. 22, 28)

1.61 Para 6.l(b)P 22. Appellee Reply Brief. "The trial court properly

terminated Appellant's Medical Power of Attorney." Appellant objects. (C.R. s

7, Part I - VII). Appellant asserts (1) that reckless endangerment of Appellant

Doris L. Tipps by Senior Source and Prestonwood Nursing, (2) that punitive steps

by Senior Source and Prestonwood Nursing violated State regulations prohibiting

retaliation against an elderly person, or her Agent, for communicating a complaint

about safety issues (reckless endangerment) and prudent care. Further, the

retaliation by Senior Source and Prestonwood was intended to suppress and

intimidate each of Doris L. Tipps and her son Appellant Steven Tipps, while at the

same time denying each of them of their civil and constitutional rights. The great

weight and preponderance of the evidence is in favor of Appellant Doris L. Tipps



Page 47 of 103

                                                                    Document Page 47 of 240
and Appellant Steven Tipps on the issue of the unreasonable cancellation of the

medical power of attorney then held by Appellant Steven Tipps. (C.R. s 7).


1.62 From (C.R. s 7 at VIII), "While withdrawn by the Petitioner, these punitive

actions by the Petitioner violated the Constitutional and Civil rights of the Mother

as well as of the Agent that directly and specifically violated, without limitation,

The Texas HUMAN RESOURCES CODE, TITLE 6, CHAPTER 102 SECTION

102.003 (t)." (Appt. Br. Appendix. III).


1.63 From the Prayer ... "Therefore we further PRAY that the Court will balance

the Mother's rights and interests against the Petitioners petition for more power:

powers that the Petitioner and the Petitioner's Agent have shown they are willing

to abuse." (C.R. s 7). ). (Appt. Br. Appdx. 111).

1.64 Para 6.2(c) P 22. Appellee Reply Brief. "Appellant has not properly

briefed his fourth issue and has not requested a ruling on his request for

reimbursement." Appellant asserts that the reimbursement demand was based

upon an ancient doctrine in contract law which infers a promise to pay a reasonable

amount for labor and materials, even if the absence of a specific legally

enforceable agreement between the parties. The request for funding was raised in

the PRAYER, Para (f) and (g). The legal doctrine is: QUANTUM MERUIT, and it

was declared in Appellant's Brief. (Appt. Br. under "Appellant's Burden", p 21.)


Page 48 of 103

                                                                      Document Page 48 of 240
During the trial court Hearing, there was no opportunity to raise this issue. The

trial court closed the Hearing to all other issues.


Para 6.3 P22. Appellee Reply Brief. Id.

1.66 Para 6.4 P22. Appellee Reply Brief. Appellant Replies. Given the Trial

Court's agenda, there was no opportunity to present the Trial Court with a detailed

information. This was a Hearing; it was not a Trial. The association of the cost

accruals with the answer to the Senior Source Petition was to alert the Trial Court

of this need. The detailed invoice information completed but the opportunity to

make requests was constrained by the Trial Court's management of his Docket.

1.67 7(a) Standard of Review. Appellee Reply Brief. Appellant's Issues.

1.68 Para. 7.1 P23. Appellee Reply Brief. "The standard of review applicable

to complaints about exclusion of evidence is abuse of discretion. ( City of

Brownsville v. Alvarado, 897 S.W.2d 750, 753 (Tex. 1995). In order to obtain

reversal, the appellant must show the trial court committed error and that the error

was reasonable calculated to cause and probably did cause the rendition of an

improper judgment. .. " McCraw v. Marris, 828 S.W.2d 756, 757 (Tex. 1992).

Appellant Replies: Appellant Steven Tipps argues plain, manifest, clear, and

gross abuse of discretion. Appellant was barred from cross-examination of

adverse witnesses, effectively preventing any challenge of readily controvertible


Page 49 of 103

                                                                    Document Page 49 of 240
witness testimony of two key fact witnesses. (Appt. Reply Br., Para 1.8, p. 12).

(Appt. Reply Br. -Cumberland-Para 2.5 - 2.6, pp. 65-67.) The Trial Court's

error was failure to enforce the Rule 11 Agreement and the Mediation Settlement

Agreement, which caused an improper judgment that resulted in the loss of

independent oversight of the Tipps Family Trusts and all of the legal costs

associated with the Rule 11 Agreement and the Mediation Settlement Agreement.

As a signatory of the Mediation Settlement Agreement, Appellant Steven Tipps,

was the only adverse signatory that signed a release of liability for the benefit of

Appellee Thomas Tipps, releasing Appellee of liability for all decisions and

actions taken during his term as Co-Trustee. This was a significant protection for

Appellee Thomas Tipps, that he retained, and retains, whereas Appellant Steven

Tipps released the right to pursue litigation against Appellee Thomas Tipps for

wrongful interference and other wrongs committed personally against Appellant

Steven Tipps by Appellee Thomas Tipps as Co-Trustee. (Appt. Reply Br., Para

1.8, p. 13). (Appt. Reply Br.--Cumberland-Para 2.5 - 2.6, pp. 65-67).

Standard of Review: Appellant's Issue 3 (Appellee's second issue).

1.69 Para. 7.2 P23. Appellee Reply Brief. "In his third issue, Appellant

complains that the trial court erred in withdrawing the Medical Power of Attorney

held by Appellant for Doris L. Tipps. This issue incorporates a complaint about

the trial court's findings that (i) a conflict exists between the powers granted the
Page SO of 103

                                                                      Document Page 50 of 240


                              ·----------------~--
Guardian of the Person and the powers claimed by Appellant under a medical

power of attorney; (ii) the conflict is not in the best interest of the Appellant Doris

L. Tipps and may be detrimental to the health and proper care of Appellant Doris

L. Tipps; and (iii) the authority of Appellant under the medical power of attorney

from the Ward should be revoked.

Appellant Steven Tipps replies: Id. Para 6.l(b). Appellant Steven Tipps

incorporates by reference, in its entirety, Appellants Agent's Answer to

Petitioner's Petition to Revoke Authority of Agent. (Appt. Reply Br. Appendix

IV), or (C.R. s 7), and (C.R. s 41).


1.70 Para 7.3 P 24. Appellee's Reply Brief. "A trial court's findings of fact are

reviewed for factual sufficiency of the evidence using the same legal standards as

are applied to review jury verdicts for factual sufficiency." Appellant Steven

Tipps replies that a factual sufficiency review should be included in a de Novo

review in the appellate Court. When a party is substantively excluded from

significant aspects of a Hearing, the factual sufficiency review is an analysis of

what is there as well as what is not there and why it is not there." The Trial Record

was affected by the Trial Court's manifest abuse of discretion in declining

Appellant's right to cross examine witnesses. "A trial court abuses its discretion

if3it acts in an arbitrary or unreasonable manner or without reference to any

guiding rules or principles." Walker v. Gutierrez, 111 S.W.3d 56, 62 (Tex.2003).

Page 51 of 103

                                                                       Document Page 51 of 240
(Appt. Reply Br. Para 1.8, p 13). (Appt. Reply Br. Para 2.5-2.9, pp 65-69). Appt.

Reply Br. Para 1.44, pp. 33-34).

Standard of Review: Appellant's Issue 4 (Appellee's third issue).


1.71 Para. 7.4 P24. Appellee replies: "In his fourth issue, Appellant complains

that the trial court erred by failing to address Appellant's request for

reimbursement of various expenses and costs (even though Appellant did not

request a ruling). The trial court's decision in this respect is reviewed for abuse of

discretion..."   Appellant Replies. When the Hearing commenced at 3 :30 p.m. on

Tuesday October 21, 2014, the Docket was already full with big issues. Appellant

Steven Tipps could not have known that the trial court would object to his presence

as a pro se party, would ignore his standing under TRCP Rule No. 7, would ignore

his substantial right to due process and to procedural due process, would decline

his right to cross-examination of key fact witnesses, and would close the hearing to

further participation: including raising the issues of reimbursement and

preservation. Appellee's abuse ofdiscretion standard is related to Appellant's

complaint of manifest abuse ofdiscretion, and each of these can be considered in

de Novo review. (Appt. Reply Br. Para 1.8, Page 17).

1.72 Para 8(a) P25 Appellee's Reply Brief. Appellant did not preserve error

with respect to issues 1 and 2. Appellant replies: "With respect to Issue One

and Issue Two of Appellant's Brief, the preservation of error issue was discussed
Page 52 of 103

                                                                      Document Page 52 of 240
in the context of a Hearing that excluded the cross-examination of the first key fact

witness, giving the effect of protections to adverse witnesses that may be cross­

examined under the confrontation and cross-examination clause(s) of the Sixth

Amendment of the U.S. Constitution. This act, without consideration of how the

Trial Court conducted itself in other matters, resulted in undue prejudice against

Appellant and was manifest abuse of discretion? (Please See, Appt. Reply Br!.

Para 1.3 - 1.7, pp. 10-12) & (Para 1.8 - 1.17, pp 13 - 19). (Appt, Reply Br. Para

2.5 - 2.9, pp. 65-69).

1.73 Para 8.2 P 26 Appellee's Reply Brief. Appellee replies: "Tex. Rule. App.

P. 3 3.1 encompasses the concept of "party responsibility," which requires the

complaining party to tell the trial judge his particular complaint, including the

precise and proper application of the law as well as the underlying

rationale ..."(Pena v.State, 285 S.W.3d 459, 463 (Tex. Crim. App. 2009).

Appellant Replies: Certiorari lies to correct proceedings erroneous upon the face

of the record when there is no other adequate remedy. It is available in the

exercise of super intending control over a tribunal which is proceeding illegally

where no other mode of review has been provided. Certiorari lies where there is a

want of jurisdiction or an act in excess in excess of jurisdiction which is apparent

on the face of the record. (State v. Nelson, 246 Ark, 210, 438S.W.2d ( 1969).



Page 53 of 103

                                                                      Document Page 53 of 240
1.74 Para 8.3.P 27 Appellee Reply Brief. Appellant did not object when the

trial court stated: I am going to deny your right to cross-examination. Appellant

reply: Please See: (Appt. Reply. Br. Para 1.8, p 12). (Appt. Reply Br. Para 2.5 -

2.6, pp. 65-67). (Goldberg v. Kelly), 397 U.S. 254, 268, 90 S. Ct 1011, 25 L. Ed. 2d

287 1970. (Appt. Reply Bf. Para 1.13 - 1.16, pp. 17-18). (Appt. Reply Bf. Para

1.17, p. 18).

1.74(a) Para 8(b) P 27 Appellee's Reply Brief. The trial court properly

controlled its docket with respect to Appellant's cross examination of witnesses.

Appellee Replies: (Appt. Reply Br. Para 1.8-1.12, pp 13 -17).

1.75 Para 8.4 P 27. Appellee Reply Brief. "Even if Appellant preserved error

with respect to his first two issues, the trial court did not err by exercising control

over the examination of witnesses. Appellant Replies: Please See: (Appt. Reply

Br., Para 1.8 -Para 1.17, pp. 12-18).

1.76 Para 8.5 P28. Appellee Reply Brief. "An appellate court will not reverse a

judgment due to the exclusion of evidence unless the appellant establishes that: ( 1)

the trial court's ruling was in error; and (2) the error was reasonably calculated to

cause and probably did cause the rendition of an improper judgment." (Please See)

(Appt. Reply Br. Para 1.67, pp 46-47.). (Appt. Reply Br. - Cumberland- Para

2.5-2.9, pp. 65 - 69)


Page 54 of 103

                                                                       Document Page 54 of 240
1.77 Para 8.6. P 28. Appellee Reply Brief. "As applied to the facts of the

present case, Appellant has not informed the trial court or this Court why he

needed to cross-examine Cumberland or what he hoped to establish by questioning

Cumberland ... " Appellant directed a request to the Trial Court to cross-

examination of Cumberland's first key fact witness. The Trial Court asked a few

questions of Appellant, then stated: "I am going to deny your right to cross-

examine." Appellant replies, as persuasive authority, that Francis L. Wellman's

"The Art of Cross Examination clearly establishes that cross examination is an art

that involves a plan, secrecy, randomness, and the element of surprise. (Appellant

Reply Brief. Para 1.1 thru 1.8, pp 10-- 12).

1.78 Para 8.7. P29 Appellee Reply Brief. Appellee states: "Similarly, with

respect to Appellant's complaint that the Trial Court did not allow him to cross-

examine Thomas Tipps ... he directed his questions to the trial court instead of

conducting a proper cross-examination ... (Appt. Reply Br. Para 1.4-1.8, pp 9-12).

1.79 Para 8.8. P 29. Appellee's Reply Brief. "Because the trial court properly

exercised control over Appellee' s cross-examination of witnesses, it did not abuse

its discretion and there is no error on this record." (Appellant Reply Brief. Para

1.1 thru 1.8, pp 10-12).1.80      Para 8.8(c) P 29. Appellee Reply Brief. "There

is nothing to suggest that the trial court's restriction of Appellant's cross-

examination probably caused the rendition of an improper judgment." (Please See

Page SS of 103

                                                                       Document Page 55 of 240
Appt. Reply Br., Para 1.18 thru 1.19, pp 19-20). (Appt. Reply Br.

(Cumberland) Para 2.5- 2.6, pp. 65- 67).

1.81 Para 8.9 P29 Appellee Reply Brief. "Alternatively, even if the trial court

erred by restricting Appellant's cross-examination of Karen Ashworth

and Thomas Tipps, the record does not establish that such error was reasonably

calculated to cause and probably did cause the rendition of an improper

judgment." ... Appellant Replies: (Please See Appt. Reply Br. Para 1.18 thru

1.19, pp 19-20). (Appt. Reply Br. Para 1.67, pp 49-50).

1.82 Para 8.10. p 30. Appellee Reply Brief. "Appellant's allegation that the

trial court improperly restricted his examination of Thomas Tipps ...directed legal

questions to the court .•• " (Please See Appt. Reply Br. Para 1.1 thru 1.16, pp. 10-

17).

1.83 Para 8.a p 30. Appellee Reply Brief. Issue No. 2 responds to Appellant's

third issue:) The trial court properly terminated Appellant's Medical Power of

Attorney because it was executed very near the time when Doris Tipps was found

incompetent and because it conflicted with the powers held by Doris Tipps' duly­

appointed guardian..." (Appellant Reply Brief, Para 1.22, & Para 1.24 thru Para

1.28. pp 18 thru 21). (Appt. Reply Br. Appendix IV). (Appellant Brief, Index II,

Item 1 1, p 25).



Page 56 of 103
                                                                     Document Page 56 of 240
1.84 Para. 8.11 p 31. Appellee Reply Brief. "Appellant next argues that the trial

court erred in terminating his Medical Power of Attorney for Doris Tipps because

the Texas Health and Safety Code requires the Court to consider the principal's

preferences as expressed in the medical power of attorney when determining

whether to terminate agent's medical power of attorney ... " Appellant Replies:


Please See: (Appt Reply Bf. Appendix III & IV). Or (C.R. s 7). Or (C.R. s 42).


1.85 Para. 8.12 p 31. Appellee Reply Brief. Appellee alleges that Appellant

Doris L. Tipps ... unequivocally disqualified Appellant Steven Tipps as the

guardian of her person or her estate on July 19, 2012 ... " Appellant Replies:

Doris L. Tipps reached a decision in July 2013 that she could no longer afford to

trust her eldest son with her money and her medical power of attorney. (C.R. s 7).

(C.R. s 42). (Appt. Reply Br. Para 1.86, p 57, Appellant Reply re: Dr. Crowder

and Dr. Saine).

1.86 Para. 8.13 p 32. Appellee Reply Brief. "Given the evidence that Doris

Tipps did not want Appellant acting as her guardian in 2012, and only allegedly

changed her mind in close proximity to the date on which she was deemed to be

incompetent, the record establishes that the Court properly took Ms. Tipps wishes

in consideration when it terminated Appellant's Medical Power of Attorney .... "




Page 57 of 103

                                                                   Document Page 57 of 240
Appellant responds: On Friday October 4, 2013, at 2:00 P.M., Dr. J. Douglas

Crowder, M.D. conducted a test of Doris L. Tipps and concluded that Appellant

Doris L. Tipps was totally disabled due to severe dementia. On December 2, 2013

and December 16, 2013 Dr. Kathleen C. Saine, Ph.D, a neuro-psychologist

performed a broad array of tests, two weeks apart, and concluded that Doris L.

Tipps has mild dementia. Dr. Saine's report was presented in Appellant's Brief in

the Appendix II, Item 11, p 25). The results that were found by Dr. Crowder were

unfound in Dr. Saine's evaluation as a neuropsychologist whom has been retained

by Dr. Crowder for confirmatory testing of Dr. Crowder's patients. Doris L. Tipps

remains "declared" but does not suffer from severe dementia. There are two other

scientists that disagree with Dr. Crowder's findings. None of the two opposing

reports or opinions were ever presented by Appellee Thomas Tipps to the trial

court. When Doris L. Tipps made the decision to transfer the medical power of

attorney to Appellant Steven Tipps, it was within 30 days of Dr. Crowder's report

that was used to declare Doris Tipps and 112 days of being undeclared by Dr.

Kathleen C. Saine. The other two scientific tests were performed in August to

November 2012. Appellee Thomas Tipps had a duty to inform the Trial Court of

the strength of the scientific evaluations that existed at the time that he, Appellee

Thomas Tipps, presented his Application for Temporary Guardianship to the Trial

Court. (Appt. Reply Br. Appendix, Findings of Dr. Crowder Item 9). (ApptReply


Page 58 of 103

                                                                      Document Page 58 of 240
Br. Appendix, Findings of Dr. Kathleen C. Saine). (Appt. Br. P 21 under

"Appellant's Burden")

1.87 Para. Issue No. 3 P. 32. (responds to Appellant's fourth issue): "The trial

court was not required to address Appellant's request for reimbursement given that

Appellant failed to request a ruling and failed to present any evidence of his costs

or expenses to the court. In any event, Appellant has failed to preserve and waived

his point of error .... " Appellant Replies: Please See, (Appt. Reply Br. Para 1.64,

pp. 48-49). (Appt. Repl. Br. Para 1.71, P 48), & (Para. l.42(a), p. 30).

1.88 Para. 8.15 P 33. Appellee Repl. Brief. "Appellant sets forth his position

that the trial court erred by failing to address his "valid expense and cost claims" in

four sentences none of which contain any citations to statute or case law... "

Appellant replies. The Prayer section of the Senior Source answer to citation lists

seven (7) requests as well as the general requests: "The Agent seeks

reimbursement from the petitioner of all costs associated with this Petition, and all

other relief, both general and special, legal and equitable, to which the Agent may

be entitled."

None of the seven specific requests included in the Prayer section of the Answer to

Citation from Senior Source were acted on by the Trial Court.

(Please See, Appt. Br. at 19). (Appt. Reply Br. Para l.42(a), pp 29-30).



Page 59 of 103

                                                                      Document Page 59 of 240
1.89 Para. 8.16 P 34 Appellee Reply Brief. "As applied to the facts of the

present case, the record reveals that Appellant did not request hearing on his

application for reimbursement, did not argue his request before the court at the

hearing on October 21, 2014, and did not request a ruling or object to the lack of a

ruling ...." Id. (Para 1.88 above).

1.90 Para 8(c) P 35. Appellee Reply Brief. "Appellant did not provide evidence

of the costs and expenses for which he sought reimbursement .... " Id. (Para(s) 1.88

& 1.89 above).


1.91 Para 8.17 P 35 Appellee Reply Brief. Even if this Court finds that

Appellant did not waive his fourth point of error by failing to properly brief the

issue and failing to request or obtain a ruling on his request for reimbursement,

Appellant presented no evidence to the court to support his request for

reimbursement .... " Id. (Para(s) 1.88 - 1.90).

"Appellant asserts that the reimbursement demand was briefed with two words:

quantum meruit, which is based upon an ancient doctrine in contract law that

infers a promise to pay a reasonable amount for labor and materials, even if the

absence of a specific legally enforceable agreement between the parties. The

request for funding was raised in the PRAYER, Para ( f) and (g). This legal

doctrine was declared in Appellant's Brief. (Appt. Br. under "Appellant's


Page 60 of 103

                                                                     Document Page 60 of 240
Burden", p 21.) During the trial court Hearing, there was no opportunity to raise

this issue. The trial court closed the Hearing to all other issues. (Appt. Reply Br.,

Para 1.64, pp. 48-49).




                              Appellant Reply Brief

                         To Reply Brief of Thomas Tipps

                                     Ends Here




Page 61 of 103

                                                                     Document Page 61 of 240
                        CAUSE NO. 05-14-01495-CV


                              In the
                       COURT OF APPEALS
                    FIFTH DISTRICT OF TEXAS
                         DALLAS, TEXAS


  IN THE MATTER OF THE GUARDIANSHIP OF DORIS L. TIPPS



               Appealed from Cause No. PR-13-03072-3
          In the Probate Court No. 3 of Dallas County, Texas
             Honorable Judge Michael E. Miller, Presiding

               APPELLANT'S COMBINED REPLY BRIEF TO
                   SECOND APPELLEE REPLY BRIEF
            CUMBERLAND TRUST AND INVESTMENT COMPANY


TO THE HONORABLE JUSTICES OF THE FIFTH COURT OF APPEALS:

       Appellant, Steven Tipps, submits this Appellant Reply Brief, in accordance

with Rule 9.4, 9.4 (i) (2) (c), and Rule 38 of the Texas Rules of Appellate

Procedure and all local rules of this Court. In support of this Appeal from Final

Judgement, Appellant respectfully asserts the following




Page 62 of 103

                                                                    Document Page 62 of 240
                            APPELLANT'S REPLY BRIEF

                      2.0 ARGUMENT AND AUTHORITIES IN REPLY

                 TO APPELLEE CUMBERLAND TRUST'S REPLY BRIEF

                 A. Pro se litigants are held to the same standard as attorneys.

2.1    Appellant incorporates by reference from Appellant's Reply Brief- Reply

       to Appellee Thomas Tipps, Argument and Authorities in Reply, Section 1.0,

       Paras 1.1, and 1.2, (p 9), Para(s) 1.3, and 1.4 (p 10), Para(s) 1.5 and 1.6 (p

       11), Para(s) 1.7 (p 13), and Para 1.8 (pp 13-14).

2.l(a) Appellant further incorporates by reference, Appellant Doris Lee Tipps'

       Opposition to Cumberland Trust & Investment Company's Motion to

       Accept Resignation, Discharge Trustee, and Reinstate Trustee; Demand for

       Accounting; and Motion to Enforce Rule 11 Agreement and Mediated

       Settlement Agreement. (Appt. Repl. Br. Appendix, 111).

2.l(b) The statutes that govern procedures in civil cases in Texas courts are the

       Texas Rules of Civil Procedure ("TRCP") and Texas Rules of Civil

       Evidence. ("TRCE"). Among those rules, Rule No. 7 of the TRCP states:

       "Any party to a suit may appear and prosecute or defend his rights therein,

       either in person or by an attorney of the court." The cases cited in

       Cumberland's Reply Brief Section lA, pp 8-9 are noted, but they do not

       address the significant issue in this Appeal that is: a plain, manifest, and


Page 63 of 103
                                                                        Document Page 63 of 240
       gross abuse of discretion that led to a manifest injustice. The Trial Court

       stated: "I am going to deny your right to cross-examine." (Goldberg v.

       Kelly). (Davidson v. Great Nat 'l Life Ins. Co.).

2.J(c) Appellee Cumberland Replies. In Mansfield, "It is well established that

       the "right of self-representation is not a license to abuse the dignity of the

       courtroom. Neither is it a license not to comply with the relevant rules of

       procedure and substantive law." MansfieldState Bank v. Cohn, 573

      S.W.2d 181, 184 (Tex. 1978) (quoting Feretta v. California, 422 U.S. 806,

       835 n. 46 95S.Ct. 2525, 45 L. Ed. 2d 562 (1975)).

2.2    In contrast with Mansfield, judicial officials are not permitted to make their

       own rules or laws for pro se litigants to abuse or to be abused by, nor to

       foster circumstances in the court room that are contrary to the Texas Canons

       of Judicial Conduct, specifically Canon (3)(b)(8). "A trial court abuses its

       discretion if it acts in an arbitrary or unreasonable manner or without

       reference to any guiding rules or principles." Walker v. Gutierrez, 111

      S.W.3d 56, 62 (Tex.2003). Considering just the basics, the guiding

       principles that the Trial Court failed to consider were the due course of law

       clause of the Texas Constitution, the Due Process clause(s) of the U.S.

       Constitution, theSixth Amendment of the U.S. Constitution and its

       confrontation and cross-examination clause(s), and the Fourteenth


Page 64 of 103

                                                                       Document Page 64 of 240
       Amendment that makes the Fifth and Sixth Amendments applicable to the

       states. Over time, the due course of law clause in the Texas Constitution has

       become congruent with the federal due process clause(s) in the U.S.

       Constitution (Para 1.13 through 1.16, pp. 18-19) case summaries of

       Appellant's Reply Brief to Appellee Thomas Tipps, are incorporated herein

       by reference); procedural due process of the federal system is congruent with

       the State of Texas procedural due process. (Para 1.17 pp. 18-19) case

       summaries of Appellant's Reply Brief, are incorporated herein by reference).

2.3    A trial court has no discretion in determining what the law is or in applying

       the law to the facts. Cayton v. Moore, 224 S.W.3d 440 Tex. App. - Dallas

       2007, no pet. An abuse of discretion occurs if the trial court clearly failed to

       analyze and determine the law correctly or applied the law incorrectly to the

       facts. Id.

2.4    When we determine whether the trial court abused its discretion, we may not

       substitute our judgment for that of the trial court unless its decision was so

       arbitrary that it exceeded the bounds of reasonableness. Clarendon Nat 'l

       Ins. Co. v. Thompson, 199 S.W.3d 482, 494 (Tex. App).-Houston [1st Dist.

       2006, no pet].

2.5    In the subject Appeal, the Trial Court chose between two alternatives: (1) to

       enforce the uncontested Mediated Settlement Agreement that required an


Page 65 of 103

                                                                      Document Page 65 of 240
       independent corporate trustee, by agreement among the parties, along with

       the uncontested Rule 11 Agreement that was read into the record on

       September 13, 2013, or (2) to abandon the main purpose of the Mediation,

       the Mediation Settlement Agreement, and forego the independent oversight

       of a corporate trustee and related accountability altogether. (C.R. s 15).

       (Appt. Reply Br. Appendix p III).

2. 6   In the October 21, 2014 Hearing, (1) those parties that supported

       enforcement of the mediation settlement agreement and the Rule 11

       Agreement, Appellants, were excluded from their right to due process, their

       procedural due process right of cross examination of adverse witnesses, and

       their right to be Heard?; and (2) those that supported abandonment of the

       Mediation Settlement Agreement and the Rule 11 Agreement were Heard

       by the Trial Court, given full access to procedural due process, and their

       witnesses were protected from cross-examination? (R.R. 22, 28, & 1-31)

       (C.R.s 15). These parties were also represented by legal counsel. Within the

       Texas Code of Judicial Conduct, under Adjunctive Responsibilities, Canon

       (3) (B) (8) states, in relevant part: "A judge shall accord to every person

       who has a legal interest in a proceeding, or that person's lawyer, a right to be

       heard according to law." This Canon (3) (b) (8) is nearly identical to the

       basic meaning of due process as cited in Goldberg v. Kelly: "The


Page 66 of 103

                                                                      Document Page 66 of 240
       fundamental requisite of due process of law is the opportunity to be heard."

       (Grannis v. Ordean, 234 U.S. 385, 394 (1914). A trial court has broad

       discretion and we may not disturb its ruling absent manifest abuse of

       discretion. Champion Int'! Corp. v. Twelfth Court ofAppeals, 762 W.W.2d

       898,899 (Tex. 1988; TEX.R. CIV. P. 320.) The "due course" clause in our

       state constitution requires the same level of "due process" as the federal

       constitution. (City ofFort Worth v. Park), 2011, Tex. APP LEXIS 5725

       (2011) (14)

                 B. Steven Tipps did not make an offer of proof

2. 7   Within the Cumberland Reply Brief, Part I A, Page 8, Appellee Cumberland

       states: "Steven Tipps complains on appeal of the probate court's refusal to

       allow cross-examination of Karen Ashworth and Thomas Tipps. (Appt. Br.

       At 5). The probate court gave Steven Tipps the opportunity to cross Thomas

       Tipps; Steven simply did not ask any questions of the witness."

2.8    Appellant denies this allegation. In each of the requests to interact with

       the two adversarial witnesses, the Trained Court engaged Appellant Steven

       Tipps in a conversation that was substantively a cross-examination of

       Appellant, while Appellant was requesting permission to cross examine

       Appellee Cumberland's key fact witness, Karen Ashworth and Appellee

       Thomas Tipps. (Appellant Brief, Para. IV, p 16). It was confusing. This


Page 67 of 103

                                                                     Document Page 67 of 240
       occurred twice, a clear indication that it was not a mistake by the Trained

       Court? None of the other parties were put to this test. In Goldberg v. Kelly,

       "The hearing must be at a meaningful time and in a meaningful manner".

       (Armstrong v. Manzo). "The opportunity to be heard must be tailored to the

       [*269] capacities and circumstances of those who are to be heard." "In

       almost every setting where important decisions tum on questions of fact, due

       process requires an opportunity to confront and cross-examine adverse

       witnesses."(£. g., ICC v. Louisville & N.R. Co.). (Willner v. Committee on

       Character & Fitness). "Certain principles have remained relatively

       immutable in our jurisprudence. One of these is that where governmental

       action seriously injures an individual, and the reasonableness of the action

       depends on fact findings, the evidence used to prove the Government's case

       must be disclosed. While this is important in documentary evidence, it is

       even more important where the evidence consists of the testimony of

       individuals whose memory might be faulty or who, in fact might be perjurers

       or persons motivated by malice, vindictiveness, intolerance, prejudice, or

       jealousy. We have formalized these protections in the requirements of

       confrontation and cross-examination. They have ancient roots. They find

       expression in the Sixth Amendment. This Court has been zealous to protect

       these rights from erosion. It is spoken out not only in criminal cases ... but


Page 68 of 103

                                                                     Document Page 68 of 240
       also in all types of cases where administrative ... actions were under

       scrutiny." (Greene v. McElroy).

2.9    Appellant was subpoenaed to court, fully compliant with the requirement of

       answers in each of two separate citations, having arrived to court on time

       and available to sue or defend. He was in a fundamental way barred from

       participation. As is stated above in Section A, Para 2.5 and 2.6 above, there

       were two choices before the trial court on October 21, 2014. Appellant was

       on the side that challenged the Motion( s) in which he had legal standing and

       was denied his procedural due process rights?


2.10 - 1.4 "After cross-examination of Appellant by the Trained Court, Appellant

       was allowed to address one question to the second fact witness, and, as

       ordered by the Trial Court, the question was directed to Appellee Thomas

       Tipps. Appellant stated: "How does the court handle a life estate that is

       attached to 1844 Hood Street? It is not in the trust(s), it is not transferable

       under Texas law into the trust(s)?" (Appt. Reply Br. Appendix. I). In any

       other courtroom in this country, by hypothesis, a Trained Court would have

       asked: are you addressing this question to the witness, or are you addressing

       the question to this court? The Trial Court then stated: "I'm not going to

       give you legal advice." Further questions were denied. (Appellant. Br.

       Appendix. Pp. 28-29, No. 7 (RR. 28-29). In Murray, "the purpose of cross-

Page 69 of 103

                                                                       Document Page 69 of 240
        examination is to sift and to modify and to have the witness explain what has

        been said on his direct examination, and if the witness by this process can be

        discredited and the weight of his testimony weakened, the right should not

        be denied." (Murray v. Morris, 17 S.W.2d 110, 111 (Tex. Civ. App.)­

        Amarillo 1928, writ dism'd).


2.11 - 1.5 That question of the second key fact witness, Appellant Thomas Tipps

        was the only question allowed by the Trial Court's undue constraint of

        cross-examination?

        It was a significant question under those circumstances.

2.12 - 1.6 The question was central to the controversy over Hood Street where on

        February 3, 2014, Appellee Thomas Tipps sued Appellant Steven Tipps for

        forcible detainer. Appellee Cumberland (Karen Ashworth) and Appellee

        Thomas Tipps were engaged together in a squeeze play against Appellant in

        January and February 2014. (C.R. 217). The litigation brought by Appellee

        Thomas Tipps together with Cumberland's interference had a pernicious

        timing. The interference against Appellant Steven Tipps extended, in its

        effects, to interference with a substantial care giving process for Appellant

        Doris L. Tipps, for its duration but also on the weekend of a life threatening

        emergency that required full-time attention of Appellant Steven Tipps.

        (Appellant Brief, page 11). (C.R. 217) (Appellant Brief - Appendix Item 15

 Page 70 of 103

                                                                      Document Page 70 of 240
       & 16). On February 3, 2014, Appellee Thomas Tipps', role under the Rule

       11 Agreement that stipulated his resignation as co-trustee, changed from

       ministerial duties of paying bills and receiving receipts for the Trust, to the

       formation of a joint effort with Appellee Cumberland in litigation and

       harassment of Appellant Steven Tipps. Cumberland was Trustee "in

       Waiting" during the interval of Thursday January 23, 2014, the date of the

       Mediation Settlement Agreement, to Monday February I 7, 2014, the date of

       the Trial Court Order that adopted the Mediation Settlement Agreement and

       installed Cumberland as Trustee of the Tipps Family Trust(s).

2.13 -1.7 Impeachment through cross-examination of Appellee Cumberland's

       Karen Ashworth and Appellee Thomas Tipps' testimony would have

       developed the extent of the respective roles of each individual in the

       attempted circumvention of the legal life estate (life tenancy) attached to

       Hood Street. The impingement by the Trial Court, of Appellant's right to

       cross-examination of adverse witnesses is inconsistent with the procedural

       due process commands as expressed in Goldberg v. Kelly and in University

       of Texas Med. Sch. v. Than? (Federal and State of Texas procedural due

       process).

2.14 - 1.8 The Sixth Amendment and its confrontation and cross examination

       clause(s) are mandatory authority in U.S. courts. It is a rare circumstance


Page 71 of 103

                                                                      Document Page 71 of 240
       where these rights are quashed by a trial court in the United States. Through

       the 14th Amendment, the Fifth and Sixth Amendments of the U.S.

       Constitution apply to the States. (Cran v. Hale, 745 S.W.2d 129 (1988)

       (Ark. Sup. Ct.) (563). On the face of the Record, the Trained Court

       excluded Appellant from procedural due process: the right to be heard. As

       Appellant was denied cross-examination, the first Cumberland witness was

       immediately dismissed. There was no opportunity declare an exception for

       preservation of error or discuss reimbursement issues because the Trained

       Court interrupted Appellant in a restrictive manner and prematurely ended

       all attempts to participate in the process. (RR. 22). (RR. 28). Each of the two

       attempts to cross-examine adverse witnesses were either denied or unduly

       restricted. Given this experience, the Trial Court was closed that day to

       additional presentation of issues including the Reimbursement Issue, the

       Fourth Issue in Appellant's Brief and preservation. "If a party does not

       have an opportunity to object to a ruling or order, the absence of an

       objection does not later prejudice that party [on appeal]". (Fed. R. CP.

       51). A trial court has no discretion in determining what the law is or in

       applying the law to the facts. (Cayton v. Moore, 224 S.W.3d 440 (Tex.App.

       - Dallas 2007), no pet. An abuse of discretion occurs if the trial court




Page 72 of 103

                                                                     Document Page 72 of 240
       clearly failed to analyze and determine the law correctly or applied the law

       incorrectly to the facts. Id." (Appellant incorporates by reference from

       Appellant's Reply Brief- Reply to Appellee Thomas Tipps, Argument and

       Authorities in Reply, Section 1.0, Para(s) 1.1, and 1.2, (p9), Para(s)l.3, and

       1.4 (p 10), Para(s) 1.5 and 1.6 (p. 11 ), Para(s) 1.7 (p 12), and 1.8 (pp 13-

       14)).

2.15 Appellant Steven Tipps' requests to proceed with cross-examination --

       directed to the Trial Court-- were substantive exceptions? In each, it is clear

       that Appellant Steven Tipps requested to confront his accusers, but was

       forced to endure nearly identical, cross examinations by the judge in each of

       the attempts to gain access to cross examination and procedural due process.

       (RR. 22 & 28). Appellee Cumberland states: "Here it is well within the

       probate court's discretion to recognize that cross examining Ms. Ashworth

       had no bearing on the resolution of Cumberland's motion." (Appellant

       incorporates herein by quotation, Para 1.19, (p 17) through Para 1.23 (p 20 ).

2.16 -1.19 A review of the facts suggests that the Trained Court was moving

       toward acceptance of the Cumberland Motion including approval of

       Appellee Cumberland's unconditional resignation, consideration of the

       resignation of Appellee Thomas Tipps as co-trustee, and recognition of

       Appellee Thomas Tipps' s self-appointment to the position of Trustee of the


Page 73 of 103

                                                                       Document Page 73 of 240
       Tipps Family Trusts. The replacement of a Trustee was, nominally, effected

       by the transition language in the Trust documentation that stated that a

       Trustee could appoint a replacement trustee for the Tipps Living Trust(s).

       The Trial Court agreed to accept this language even though these Tipps

       Family Trust procedures had been overlaid with real independent oversight

       that was understood and accepted by the signatories, including Appellee

       Thomas Tipps, of the Mediation Settlement Agreement. Cross-examination

       of the Appellee Cumberland's fact witness Karen Ashworth and of Appellee

       Thomas Tipps was clearly unwelcome in the Trial Court on that date, at that

       time, and in that place. There were two courses of action that were before

       the Trial Court: ( 1) to enforce the Rule 11 Agreement and the Mediation

       Settlement Agreement or (2) to bypass the ministerial act of enforcing the

       two contracts and allow Appellee Thomas Tipps to replace Appellee

       Cumberland as corporate trustee of the Tipps Family Trust(s).

2.17 At the Hearing that occurred on October 21, 2014, there were three closely

       linked, overlapping, interlocutory phases: each phase involving a discrete

       issue under the authority of the Trained Court.

2.18 -1.21 In Phase I, Appellee Thomas Tipps initiated a motion to show

       authority that resulted in the isolation of Appellant Doris L. Tipps from her

       legal counsel and the striking of Appellant Doris L. Tipps objections in W.


Page 74 of 103

                                                                     Document Page 74 of 240
       Thomas Finley's pleadings in opposition. (Appt. Reply Br. Appendix. III).

       From January 23, 2014 through October 21, 2014, Mr. Finley's most

       important and regular role was to urge, with leverage, that Senior Source, as

       Guardian to engage Prestonwood Nursing, as agent of the Guardian, to meet

       their federal and State mandates of (a) the requirement to provide a safe

       environment for Appellant Doris L. Tipps and (b) generally, the obligation

       to provide prudent care, and moreover, specifically to provide timely and

       decisive responses to Appellant Doris L. Tipps continuing emergencies

       while in the care of Select Specialty Hospital in Plano, Texas, Axel

       Rehabilitation on Communication Parkway in Plano, Texas, and at

       Prestonwood Rehabilitation and Nursing Center in Hebron, Texas.

2.19 Phase II was initiated by Appellee Thomas Tipps in which Appellee

       requested Appellee Senior Source to file a Petition against Appellant Steven

       Tipps for removal of the medical power of attorney from Appellant Steven

       Tipps, thus separating Appellant Doris L. Tipps from a known and trusted

       source of medical decisions and protection(s) in and for her life. A by-

       product of the Phase II termination of Appellant Steven Tipps medical

       power of attorney, whether intended or not, was in effect, to legally

       terminate Appellants immediate and decisive interventions in Doris L. Tipps

       health emergencies that were year after year for past five years, clearly in


Page 75 of 103

                                                                     Document Page 75 of 240
       favor of her survival. In several of these emergencies her survival was

       uncertain, in the last series of emergencies in late 2013 and early 2014, she

       nearly died.

2.20-1.22 In Phase III Appellant Thomas Tipps moved with Cumberland to

       initiate litigation alleging that Appellant Steven Tipps was responsible for

       the resignation of Cumberland, that Cumberland-with its absolute right to

       resign without the Trial Court's permission, chose to seek official court

       approval of its resignation together with its recommendation that Appellee

       Thomas Tipps be approved by the Trial Court as the replacement Trustee of

       the Tipps Family Trust(s). In the need that developed with Cumberland's

       resignation, the party that was more likely than not to benefit from the

       struggle between Cumberland and Appellant Steven Tipps, was the party

       that organized the struggle in the first place. Consider the outcome of the

       Trial Court Hearing: ( 1) Cumberland resigned, Appellee Thomas Tipps

       replaced Cumberland as Trustee, and (2) both Appellees Cumberland and

       Thomas Tipps then assigned blame to Appellant Steven Tipps. In the

       ensuing litigation Cumberland argued that Steven Tipps interfered with

       Cumberland and was the prime cause of Cumberland's resignation: a suit

       over a single asset that was legally beyond the reach of Cumberland's

       portfolio management. (C.R. 217) or (Appt. Reply Br. Appendix I).


Page 76 of 103

                                                                     Document Page 76 of 240
2.21 Appellee Cumberland Replies from Page 8.

       Argument & Authorities. For Cumberland: "It is well established that the

       "right of self representation is not a license to abuse the dignity of the

       courtroom. Neither is it a license not to comply with the relevant rules of

       procedure and substantive law. " Appellant Replies. In the cited cases, in

       Mansfield State Bank v. Cohn, in Drum v. Calhoun, and in Culver v. Culver,

       claims of manifest abuse of discretion and violation by the courts of

       substantial rights were not at issue. In the subject appeal, the claim of

       manifest abuse of discretion is more an issue of needed protections of a party

       then an issue of needed protections of the dignity of the court.    "In the area

       of procedural due process, the protections afforded under the State

       Constitution are congruent with those provided by the Federal Constitution.

       (Price v. City ofJunction, 711 F.2d 582, 590). "The hearing must be at a

       meaningful time and in a meaningful manner" (Armstrong v. Manzo). "The

       opportunity to be heard must be tailored to the capacities and circumstances

       of those who are to be heard." (Goldberg v. Kelly). The "due course" clause

       in our state constitution requires the same level of "due process" as the

       federal constitution. (City of Fort Worth v. Park, 2011, Tex. APP LEXIS

       5725 (2011) (14). Procedural due process involves basic notions of justice

       and fair play. The sufficiency of procedures must be judged in light of the


Page 77 of 103

                                                                      Document Page 77 of 240
       parties, the subject matter and the circumstances involved. (Gene Harmon

       Ford, v. David McDavid Nissan, Inc., 997 W.W.2d 298, 312 (Tex. App.­

       Austin 1999, writ denied). The Due Process Clause does not mandate the

       parties be heard at the arbitration hearing; rather, the Due Process Clause

       requires that the parties be given a meaningful opportunity to be heard at the

       arbitration hearing. (Ewing v. Act Catastrophe-Texas LC, 375, S.W.2d

       545 (2012) (17).



                              Appellant Reply Brief

                     To Reply Brief of Cumberland Trust

                                     Ends Here




Page 78 of 103

                                                                     Document Page 78 of 240
                        CAUSE NO. 05-14-01495-CV


                              In the
                       COURT OF APPEALS
                    FIFTH DISTRICT OF TEXAS
                         DALLAS, TEXAS


 IN THE MATTER OF THE GUARDIANSHIP OF DORIS L. TIPPS



              Appealed from Cause No. PR-13-03072-3
         In the Probate Court No. 3 of Dallas County, Texas
            Honorable Judge Michael E. Miller, Presiding

                  APPELLANT'S COMBINED REPLY BRIEF TO
                       THIRD APPELLEE REPLY BRIEF
                 SENIOR CITIZENS OF GREATER DALLAS d/b/a/
                              SENIOR SOURCE


TO THE HONORABLE JUSTICES OF THE FIFTH COURT OF APPEALS:

       Appellant, Steven Tipps, submits this Appellant Reply Brief, in accordance

with Rule 9.4, 9.4(i)(2)(c), and Rule 38 of the Texas Rules of Appellate Procedure

and all local rules of this Court. In support of this Appeal from Final Judgement,

Appellant respectfully asserts the following.




Page 79 of 103

                                                                   Document Page 79 of 240
                          APPELLANT'S REPLY BRIEF

                 3.0 ARGUMENT AND AUTHORITIES IN REPLY

            TO SENIOR CITIZENS OF GREATER DALLAS D/B/A
                         "SENIOR SOURCE"


3.1      Senior Citizens of Greater Dallas, D/B/A Senior Source has incorporated

into the Senior Source Reply Brief, much of the Appellee Reply Brief for Appellee

Thomas Tipps. Appellant's Reply to the Reply Brief for Thomas Tipps is set forth

in Section 1.01, page 9- 55, Para(s) I.I- 1.91 of this Combined Appellant Reply

Brief.

3.l(a) Appellant incorporates by reference, Appellant Doris Lee Tipps' Opposition

to The Senior Source's Petition to Revoke Authority of Agent. (Appt. Repl. Br.

Appendix, IV).

3.2   In Appellee Senior Source's Reply Brief (Sr. Reply Br.), Senior Source sets

forth its authority as Texas Estates Code § 1151.051 and the alleged conflict

between the Medical Power of Attorney held by Appellant and the duties and

responsibilities set forth in § 1151.051. Those authorities and those responsibilities

do not exist in a vacuum. From the beginning, Senior Source and its Agent,

Prestonwood Nursing, demonstrated, starting in February 2014, proved to

Appellant that they together were willing to abuse those authorities and



Page 80 of 103

                                                                     Document Page 80 of 240
responsibilities to the detriment of Appellant Doris L. Tipps and Appellant Steven

Tipps.

3.3 Agents Answer to Citation of Senior Source's Petition follows in its entirety.

In Para VII of Agent's Answer, Appellant Steven Tipps relates his direct support

for the Cumberland and Senior Source appointments. Appellant Steven Tipps was

the only person to take that stand, and through the mediated settlement conference

to make certain that both Cumberland and Senior Source were positioned and

supported for court approval in each of their forthcoming appointments. Appellant

made these efforts in behalf of Senior Source in good faith; Appellant made these

efforts in behalf of Cumberland in good faith. Without Steven Tipps' intervention

with Doris L.Tipps on January 23, 2014-the date of the Settlement Conference--

at Select Specialty Hospital, Senior Source's appointment would not have occurred

on February 17, 2014 under the Trial Court's Order. (Appt. Br. Appendix - Crises

& Survival p 4, line 90). Without Doris' assent, and the confirming telephone call

to her hospital bedroom from her attorney Tom Finley and her ad litem attorney

Scott Weber, neither Senior Source, nor Cumberland could have been appointed

under the Settlement mediation settlement agreement on Thursday January 23,

2014. Appellant regrets his support of either of these organizations.

3.4 It is reasonable to ask: why did Senior Source commence an investigation of

Appellant Steven Tipps at Select Specialty Hospital on February 14, 2014? (Appt.


Page 81 of 103

                                                                   Document Page 81 of 240
Br. Appendix - Crises & Survival, p2, line 199). Appellant and Appellee Senior

Source were complete unknowns to each other. Cumberland and Appellant, were

complete unknowns to each other, yet Cumberland engaged Appellant in an

adversarial struggle in the same relative time as Senior Source commenced its

investigation, and later filed suit against Appellant. There is no reason why these

two substantial corporate and charitable interests are adverse to Appellant?

3.5 - Step I. In Re Appellee Reply Brief -Thomas Tipps. In July-August 2012,

Appellant transferred the Medical Power of Attorney to Appellee Thomas Tipps.

Also, in August 2012, one month after Doris L. Tipps signed the July 19, 2012

Declaration of Guardian in the Event of Later Incapacity or Need of Guardian: a

document that is purported to have disqualified Appellant from serving as guardian

of her person and estate. In late August 2012, Appellee Thomas Tipps emailed the

Texas Department of Adult Protective Services, with and copied the email to

Appellant Steven Tipps. This was the first of the known allegations of abuse

alleged by Appellee Thomas Tipps. Appellant cooperated with TDAPS'

investigators. In October 2012, Appellant suggested that a TDAPS investigator

could interview Doris L. Tipps at her apartment at Lakeview in Carrollton, Texas.

Later, TDAPS stated that the indicated interview had occurred. On the afternoon

of the interview of Doris, TDAPS dropped its investigation. In the follow-up

conversation, the investigator gave Appellant information on what TDAPS


Page 82 of 103

                                                                    Document Page 82 of 240
recommends for families with these issues. They suggest independent corporate

trustees. (October 2013). (Appt. Br. Appendix - Crises & Survival).

3.6 Step IL A second investigation was initiated in the relative time frame of

January 2, 2014, by the investigation staff of Probate Court No. 3. Patricia

McArdle was the investigating officer for the probate court. (Appt. Br. Appendix -

Crises & Survival - Email to Tom Finley p2, line 199). In August 2013, Probate

Court No. 3, Appellee Thomas Tipps alleged in his Application for Appointment

of Temporary Guardian of the Person and Estate of Appellant Doris L. Tipps the

following:

   ( 1) "There is imminent danger that the physical health or safety of the

       Proposed Ward will be seriously impaired unless the Court takes immediate

       action to appoint Applicant as Proposed Ward's Temporary Guardian, and

   (2) ... (T)he Proposed Ward is making poor financial decisions and said

       decisions are contrary to the Proposed Ward's long-standing expressed

       wishes. The Proposed Ward is unable to care for herself and her finances."

       (Note): This bid to become guardian of her person and estate failed.

3.7 Step Ill. On September 30, 2013, the Trial Court issued its Order On Motion

For Independent Mental Examination in which the Trained Court stated: " IT IS

FURHTER ORDERED that no one communicate with the physician or psychiatrist

prior to the issuance of his report except as may be necessary to schedule the


Page 83 of 103

                                                                    Document Page 83 of 240
examination." On Friday October 4, 1013 at 2:00 P.M., J. Douglas Crowder, M.D.

tested Doris L. Tipps and found that Doris was totally disabled and specifically

unable to handle her finances. Appellant had absolutely no conversation with Dr.

Crowder, other than in introducing Doris to the examining physician. Appellant

then left Dr. Crowder's office until the testing was complete. When Dr. Crowder

tried to have a conversation with Appellant, Appellant informed the doctor that he

was barred by court Order not to have any discussions with the physician

exammer.

3.8 Step IV. In the week of February 14, 2014, Senior Source commenced its

investigation of Appellant. This occurred by visiting Doris at Select Specialty

Hospital in Plano (Hwy 544) Plano, Texas. (Appellant Br. Appendix- Crises &

Survival - Emails to Tom Finley, p2, line 209). After that event, the interactions

between Appellant and Senior Source became adversarial. as indicated in Agents

Answer to Petitioner's Petition to Revoke Authority of Agent. The interaction

between Appellant and Cumberland had also become adversarial by January 2014.

Appellant then became the target of three investigations and the beneficiary of five

lawsuits initiated by Appellee Thomas Tipps. (C.R. s 7). (C.R. s 15). (C.R. s 42).




Page 84 of 103

                                                                    Document Page 84 of 240
                               [Source: (C.R. s 7)]
GUARDIAN SHIP OF                       &           IN THE PROBATE COURT
DORIS LEE TIPPS,                       &                   NO. 3 OF
INCAPACTATED                           &           DALLAS COUNTY, TEXAS

                AGENTS ANSWER TO PETITIONER'S
            PETITION TO REVOKE AUTHORITY OF AGENT
            (Also located at: (Appt. Reply Br. Appendix. IV) &
                          At (C.R. s 42) & C.R. s 7)
TO THE HONORABLE JUDGE OF SAID COURT:
                                         I

3.9 Now Comes Steven V. Tipps, Agent, and brings this Answer under Rule
No. 7 of the Texas Rules of Civil Procedure, that Agent comes without counsel,
pro se defensio, that Doris Lee Tipps is represented by her legal counsel, W.
Thomas Finley ("Mr. Finley"), that Thomas R. Tipps, Glenda D. Jordan, and Sally
J. Tipps (each) are represented by legal counsel (Sullivan & Cook),and that Agent
has no position adverse to Doris Lee Tipps, the Mother, whose rights, protections,
health, and safety are paramount. The Petition names the Agent, and now Agent
comes to confront and defend against all accusations of Petitioner.
                                        II

3.10 Steven V. Tipps, Agent of Doris Lee Tipps represents that he is holder of a
Medical Power of Attorney for Doris Lee Tipps, ("the Mother") and complains of
Petitioner for violation of Texas HUMAN RESOURCES CODE, Title 6, Chapter
102 RIGHTS OF THE ELDERLY; SEC 102.002 (a), (b) PROHIBITION(S),
SEC 102.003 (a) RIGHTS OF THE ELDERLY and SEC 1002.003 (b) DIGNITY,
and SEC102.003 (f) RIGHTS OF THE ELDERLY. "An elderly individual may
complain about the individual's care or treatment. The complaint may be
anonymously or communicated by a person designated by the elderly individual.
The person providing service shall promptly respond to resolve the complaint. The
person providing service may not discriminate or take other punitive action against
an elderly individual who makes a complaint."

Page 85 of 103
                                                                  Document Page 85 of 240
                                         III

3.11 The Agent denies the claim of Petitioner that Agent attempted to direct the
care of the Mother. The Agent denies the claim of Petitioner that Agent tried to
elicit medical information about the Ward claiming authority by a medical power
of attorney. On one occasion, Agent stated to Prestonwood Staff that Agent held a
Medical Power of Attorney and that statement of fact was made while reporting an
emergency condition directly caused by the Agent of the Guardian while the
Guardian case managers were out of state in a conference.

                                         IV

3.12 Agent complains of Petitioner, as Principal, and Prestonwood Nursing
(Agent of Petitioner) that Agent of Petitioner recklessly endangered the Mother at
8:00 p.m. local time on April 23, 2014 by "tossing the Mother into the air, as in a
"sack of potatoes" and that the Mother became airborne and crashed into a hard
bed in Room 406 at Prestonwood Nursing. Agent witnessed, in stunned disbelief,
the take-off, the flight, and the crash landing of the Mother, as Agent opened the
door to Room 406 at that time, on that date, and in the location.

                                         v
3.13 Agent, in behalf of the Mother, gently complained to Prestonwood Staff, to
Senior Source's management, and to the Office of the Ombudsman. Agent was
peaceful, respectful, and civil in all communications with Petitioner, Agent of
Petitioner, the staff of Agent of Petitioner, and the Ombudsman.

                                         VI

3.14 In a letter dated April 29, 2014, the Petitioner informed the Agent that,
effective immediately, (1) Agent's rights to visit the Mother on the evening shift at
Prestonwood Nursing were terminated, that (2) Agent's visitation rights were
restricted to 11:00 a.m. and 3:00 p.m., (3) that continued interference by the Agent
would result in complete denial of the Agent's rights to visit the Mother, (4) that
Agent may be exposed to judicial recourse,( 5) that Agent would be denied access
to any medical information of Petitioner's Agent, and (6) that Agent would be
subjected to police intervention. This, notwithstanding that the Agent is in
possession of a substantial fund of knowledge concerning the Mother's historical
medical information, that the Agent has substantial knowledge of the Mother's
medical history, medications, illnesses, predispositions, emergencies, and

Page 86 of 103

                                                                     Document Page 86 of 240


                                         -------          --------
recoveries. Petitioner, and the Agent of Petitioner desires to remove the threat of
this knowledge in order to increase my mother's health and safety.

3.15 Between October 29, 2014 and April 24, 2014, the Agent committed 500
hours in daily visits (7 days per week) in support of the Mother and over 1,600
miles driven between 1844 Hood Street and Baylor Medical Center Carrollton
(first bronchial pneumonia), Axel Rehab on Mash Lane in Plano, Baylor Medical
Center Carrollton (second bronchial-pneumonia), Select Specialty Hospital Plano,
and Axel Nursing and Rehabilitation Center. All of the major decisions made
between those dates were made by the Agent, without consultation with anyone
other than physicians, specialists and nursing staff under the Guardianship or the
Medical Power of Attorney held by the Agent.

3.16 Petitioner's wholly unreasonable power to restrict medical information is
unrealistic. Agent of the Petitioner occasionally asks the Agent to assist in
persuading the Mother to take the medicines that she has refused. The Agent
cannot perform this assistance without knowledge of the medicines the Mother is
refusing. Petitioner's request to restrict medical assistance, under certain
circumstances, could be construed as unlawful under the Texas Samaritan statutes.
The Mother's refusal to accept medications has been, in one known instance, due
to her medicines being swapped with another resident at Prestonwood Nursing. As
a result, the Mother became very ill with vomiting and pain and other discomforts
resulting from errors by the Agent of the Petitioner. This list of other concerns
about the Agent of the Petitioner is prolific and includes: ( 1) refusal or inability to
respond to the Mother's calls for assistance on the night shift, (2) poor
management of the Mother's oxygen requirements, (3) refusal of staff on the night
shift with bathroom assistance, (4) refusal to recognize the symptoms of a heart
attack, to report such symptoms the physicians, and failure to record the incident or
communicate it to the Agent of the Petitioner (5) failing to fill the Mother's water
jug at night, and (6) failing to secure the call button to the Mother's bed to prevent
the communication unit from falling to the floor on the night shift.

                                          VII

3.17 On Friday September 13, 2013, the trained Court was assembled to consider
the guardianship petition presented by Sullivan & Cook, attorneys for Thomas R.
Tipps, Glenda D. Jordan, and Sally J. Fink. The Agent had recently received the
transfer of the Durable Power of Attorney, the Medical Power of Attorney, and the
Guardianship of the Mother. Prior to the trained Court session, the Agent met with
the Mother's at /item attorney, Scott Weber and Mr. Finley. Attorney's Weber and
Page 87 of 103

                                                                      Document Page 87 of 240
Finley each advanced the notion of a corporate trustee and Mr. Finely suggested an
independent guardian. As the Mother's temporary guardian, the Agent advanced
and supported both objectives.

3.18 During the Settlement Conference on Thursday January 24, 2014, the
Mother's attorneys requested the approval of an independent guardian: the Mother
refused. To avoid further dismemberment of the Trusts, the Agent traveled to
Select Specialty Hospital to meet with the Mother. In that meeting, the Mother
changed her mind and agreed to have an independent guardian. The Agent has
supported the Petitioner.
                                        VIII

3.19 While withdrawn by the Petitioner, these punitive actions by the Petitioner
violated the Constitutional and Civil rights of the Mother as well as of the Agent
that directly and specifically violated, without limitation, The Texas HUMAN
RESOURCES CODE, TITLE 6. CHAPTER 102 SECTION 102.003 (f).

                                     PRAYER

3.20 WHEREFORE, PREMISES CONSIDERED, Defendant prays that citation
issue as required by law to all persons interested in this matter, and that upon
hearing the trained Court find that a no conflict exists between the powers granted
the Petitioner and the Medical Power of Attorney held by the Agent. Petitioner
together with the Agent of Petitioner have abused their discretion, they have
together or separately recklessly endangered the Mother's health and safety, they
have engaged in an act of suppression that violated State law, and they have
consistently withheld services and assistance from the Mother on the night shift at
Prestonwood Nursing. Therefore we further PRAY that the Court will balance the
Mother's rights and interests against the Petitioners petition for more powers:
powers that the Petitioner and the Petitions Agent have shown they are willing to
abuse.
3.21 In Accordance with these general requests, the Agent requests the following
specific relief:

       a) The Agent desires to retain the Medical Power of Attorney for the
          Mother as a counterbalance to the reckless acts of the Petitioner's Agent
          and the unlawful acts and abuse of power by the Petitioner and the Agent
          of the Petitioner.



Page 88 of 103

                                                                   Document Page 88 of 240
       b) The Agent petitions the Court to order the Petitioner to amend the "Do
          Not Resuscitate" order established and approved by the Petitioner to
          include language that instructs medical personnel attending an emergency
          in connection with the care of the Mother, to be permitted to use non-
          invasive electrical and chemical means to revive the Mother.


       c) The Agent seeks to have the Court approve a new and more comfortable
          bed for the Mother at Prestonwood Nursing and Rehabilitation expense,

       d) The Agent seeks to have additional furniture, such as a recliner, furnished
          by Prestonwood Nursing to Room 406,

       e) The Agent seeks to have the Court approve, by order to the Petitioner,
          occasional passes that will permit the Agent to take the Mother on local
          drives to visit her home at 1844 Hood Street and for lunch or dinners out,
          with small oxygen bottles furnished by Prestonwood Nursing. Agent's
          requests for this additional degree of freedom have been denied by
          Petitioner during in recent months,

       f) The Agent seeks to have the Court issue an order for reimbursement of
          ongoing expenses related to the very substantial visits to Prestonwood
          Nursing and to order the repair of the Mother's Lincoln Continental for
          such transportation (costs totaling $2, 100),

       g) The Agent seeks reimbursement, from the Tipps Living Trust(s), of costs
          incurred during the Guardianship for between October 29, 2014 and
          February 24, 2014 and for the additional interval between February 24,
          2014 and April 30, 2014.

3.22 The Agent seeks reimbursement from the Petitioner of all costs associated
with this Petition, and all other relief, both general and special, legal and equitable,
to which the Agent may be entitled.


Respectfully submitted,

                                         Steven V. Tipps
                                         Pro Se Litigant
                                         5015 Addison Circle

Page 89 of 103

                                                                       Document Page 89 of 240
                                      Addison, Texas 75001
                                      214-223-6358
                                      Fax 254-731-2522
                                      Email: casing@prodigy.net
                                      Email: casingscientific@'Jgmail.com

3.23 Appellee Reply Br. Page 5, Para 1. Appellee states that "there is inherently a

conflict created between the charge put upon a guardian of the person under Texas

Health & Safety Code § 1151.051 and the authority granted Appellant under the

Medical Power of Attorney". Appellant replies that there is a disconnection

between the actual world and the imaginary world. Appellant's concerns about the

Senior Source - Prestonwood arrangement have been based on disturbing facts that

were addressed in Agents Answer to Petitioner's Petition to Revoke Authority of

Agent.

3.24 The medical power of attorney that was transferred in August 2012 to

Appellee Thomas Tipps, then back to Appellant Steven Tipps, and then by court

Order to Senior Source is now in the hands of an organization that has shown itself

capable of abuse of power that should never been exercised against an elderly

resident for making a complaint while resident at Prestonwood.

3.25 Appellant continues to have a serious concern about the possession of the

medical power of attorney. After the transfer of the MPA to Appellee Thomas

Tipps in August 2012, Appellant observed Doris L. Tipps in a life threatening

emergency that was caused by the holder of the medical power of attorney and his


Page 90 of 103

                                                                  Document Page 90 of 240
influence with a physician to remove Doris from her blood thinner, coumadin.

Steven took Doris to the emergency room at 2:30 A. M. at Baylor Medical Center

- Carrollton with a blood clot in her left calf. She was in agony with chronic pain,

and that event could have ended in amputation or death. Ten days at Baylor. This

is the reason why the issue of the holder of the medical power of attorney is

contested. Appellant believes Senior Source has shown itself to be vulnerable to

undue influence. A medical power of attorney carries with it the right to terminate

health care services, and in cases where a rally is possible, as it was for Doris Lee

Tipps in the winter of 2013 - 2014, Life should be the overwhelming and absolute

consideration in the decision.



                              Appellant Reply Brief

                        To Reply Brief of Thomas Tipps

                                     Ends Here




Page 91 of 103

                                                                     Document Page 91 of 240
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing
instrument was served on the following counsel on this the 24th day of July 2015
by email:
            Appellant                                Counsel:

Steven Tipps                                Steven Tipps, Pro Se Party
                                            5015 Addison Circle
                                            Addison, Texas 75001

                 Appellant:                       Counsel:

Doris L. Tipps                              W. Thomas Finley
                                            Finley Law Group,
                                            5500 Preston Road, Suite 390
                                            Dallas, Texas 75290

Cumberland Trust & Investment Co.                 Counsel:

                 Appellee:                  Alvin J. Golden
                                            Laurellen Ratliff
                                            Ickard Golden Jones, P.C.
                                            400 West 15th Street, Suite 975
                                            Austin, Texas 78701-1646

Senior Citizens of Greater Dallas,                Counsel:

       d/b/a Senior Source                  John H. Phillips
                                            Boone, Boone, & Phillips
                 Appellee:                  4313 Lovers Lane
                                            Dallas, Texas 75209




Page 92 of 103
                                                                 Document Page 92 of 240
                             Counsel:

       Thomas Tipps          Jeffrey Cook
                             Adam Barela
                             Sullivan & Cook, L.L.C.
                 Appellee:   600 E. Las Colinas Blvd
                             Suite 1300
                             Irving, Texas 75039




                             ls/Steven Tipps
                             Steven Tipps
                             Pro Se Appellant




Page 93 of 103

                                                 Document Page 93 of 240
                   CERTIFICATE OF COMPLIANCE
       The undersigned hereby certifies that this brief complies with the type-
volume limitations because it is within the 50 page limit for briefs on the merits.

The undersigned further certifies that this brief complies with the typeface
requirements of Tex. R. App. P. 9.4(e) because this brief was prepared in
proportionally spaced typeface using "Microsoft Word 2013" in fourteen (14)
point "Times New Roman" style font.



                                       ls/Steven Tipps
                                       Steven Tipps




Page 94 of 103

                                                                     Document Page 94 of 240


                                                           -------------
                                CONCLUSION
       Appellant's efforts to conduct cross-examination were either completely

denied or unduly restricted, indicating the direction of the decisions that were

being taken.


                                    PRAYER
       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

prays that this Court, upon consideration of these matters, reverse and remand to

the Trial Court in favor of Appellant Doris Tipps and Appellant Steven Tipps.

Appellant further prays for general costs and general relief, and such other relief to

which he may show himself entitled.



                                        Respectfully submitted:



                                       ls/Steven Tipps
                                        Steven Tipps, Pro Se Appellant
                                        5015 Addison Circle
                                        Addison, Texas 75001
                                        214.223.6358
                                        Fax 254.731.2522
                                        Email: casingscientific@gmail.com
                                                casing@.prodigy.net




Page 95 of 103

                                                                     Document Page 95 of 240
                       COMBINED APPELLANT REPLY BRIEF
                             INDEX OF APPENDIX
                                AS RELATED TO
                         THREE APPELLEE REPLY BRIEFS

   I. AppellantSteven Tipps Answer to Citation - Cumberland.........................97

   II. AppellantSteven Tipps Answer to Citation-SeniorSource................... 103

   III. W. Thomas Finley- For Doris L. Tipps, Objection to Appointment....112

   IV.     W. Thomas Finley- For Doris L. Tipps Objection toSeniorSource....140

   V. Case excepts- De Ayala v. Mackie..........................................................155

   VI.     CaseSummaries..................................................................................158

        a. Texas procedural due process congruent with
              Federal procedural due process....................................................159

        b. Texas due course clause of the Texas Constitution congruent with
             U.S. Constitution's due process clause.......................................161

        c. Davidson v. Great Nat'l Life Ins. Co.- Case Reference Summaries.165

        d. Texas abuse of discretion cases..........................................................166


   VII. Application for Appointment of Temporary Guardian
          Of the Person and Estate of Doris L. Tipps

   VIII. Order on Motion For Independent Medical Examination.................179

   IX.      Mental Examination Report - J. Douglas Crowder, M.D...............181

   X.       Mental Examination Report - Kathleen C. Saine, Ph.D................187

   XI.      Reporters Record - October 21, 2014 Hearing................................198

   XII. Crises and Survival- 10-29-2013 to 04-24-14, Two Pneumonias......230
Page 96 of 103

                                                                                        Document Page 96 of 240
                   I.
APPELLANT STEVEN TIPPS ANSWER TO CITATION

CUMBERLAND TRUST & INVESTMENT COMPANY




                                    Document Page 97 of 240
.. [] ORIGINAL                                                                               .FILED
                                         NO. PRB-3072-3                              ;zoi ,, 9: 56
                                                                                         . �
   GUARDIAN SIDP OF                                &            INTiffiPROBA��E\\N
                                                                                        'DALLAS COUNTY
   DORIS LEE TIPPS,                                &                      N0.30F
   INCAPACTATED                                    &            DALLAS COUNTY, TEXAS
      AGENTS ANSWER TO MOTION TO ACCEPT RESIGNATION,
         DISCHARGE 1RUSTEE AND REINSTATE TRUSTEE
   TO THE HONORABLE JUDGE OF SAID COURT:
          NOW COMES, STEVEN VINSON TIPPS ("the Agent"), individually, and brings this
   Answer to the Petition under Rule No. 7 of the Texas Rules of Civil Procedure. Agent c9mes
   without counsel, pro se defensio. Doris Lee Tipps {"the Mother'') is represented by her legal
   counsel, W. Thomas Finley ("Mr. Finley"), that Thomas R. Tipps, Glenda D. Jordan, and Sally J.
   Fink (each) are represented by legal counsel (Sullivan & Cook). The Agent has no interest
   adverse to the Mother. The Petition names the Agent, and now Agent comes to confront and
   defend against all accusations of Petitioner.

                                                    I
          In order for there to be compliance with Judge Miller's order which was signed by the
   Judge on Monday Febf1:WY 14, 2014, there were two steps that had to be fulfilled: Step I:
   Cumberland would accept responsibility as the replacement trustee, upon the simultaneous
   resignation of Thomas R Tipps and Doris L. Tipps, the Co-Trustees. Step II: All of the
   transferrable assets had to be moved to Cumberland, at which time compliance with the February
   17, 2014 order would have been complete.

          The financial assets and other transferable assets, the great majority of the bounty, were
   held generically in the Tipps Living Trust and its Sub-Trusts, and these assets were to be moved
   to Cumberland Trust as the successor trustee. The financial assets should have been in the form
   of investments in stock and bond mutual funds, ordinarily, of the highest quality, any tax free
   municipal bonds that were held in the name of the Trusts, bank accounts, and insurance annuities
   and p0licies. Other assets were the three rent houses, a tree farm, and the Mother's residence at
                                                                            PR-:,3-:..·0:1012:-i"-
                                                                                                     --··-
                                                                            COAM
                                                                            ORIGINAL ANSWER



                                                                             iiiilm1111�1m1111111a,,
                                                                           .........__----       .....
                                                                                   Document Page 98 of 240
1844 Hood Street Carrollton, Texas 75006, in which the Mother maintains a Life Estate. Hood
is held in the Mother's name and is non-transferrable in the Trusts during her lifetime.

        Cumberland was fully aware of the agreed treatment for the Tipping-I real estate . In
fact, the real estate portfolio, as a whole, was a known quantity as it was evaluated -by
Cumberland by the time Cumberland infonned the Court that it was ready to serve. There were,
therefore, no known surprises in any of the real estate portfolio: four houses and one tree farm.
In Section 4.5, Petitioner st.ates that "Cumberland discovered that administration of the Trust
would be fraught with unanticipated difficulties". The only "unanticipated difficulty" was the
Life Estate that the Mother retained in Hood Street that barred transfer of Hood Street to the
Trusts before the death of the second to die.

       Assuming that Hood Street was equivalent to ten percent of the overall valuation of the
Trusts, one might ask: why did Cumberland fail to insist that the Co-Trustee, Thomas R. Tipps,
proceed with the transfer of the financial assets to the Trust. If the "unanticipated difficulties" in
Section 4.5 of the Petition only related to a relatively small portion of the overall bounty, why
did Cumberland fail to ask for an increase in fees, for the unanticipated loss in fee income
associated with Hood Street? Tiris recovery would have been reasonable and would have
resolved that issue, if the issue was related to lost income at Cumberland, rather than an apparent
''Tug of War', connected with 1844 Hood Street. If there were not a struggle connected with
Hood Street, why was the Co-Trustee filing a lawsuit for eviction of the Agent from Hood Street
and why was Cumberland participating with the Co-Trustee in what amounted to a "squeeze
play" against the Agent.

                                                  II

       The Settlement Agreement did establish for the replacement of the Corporate Trustee, in
event 11at a corporate Trustee were to resign. Frost Bank was the other interested party at the
time of Cumberland's appointment. Thomas R. Tipps is the same individual that engaged in self
dealing $125,000 in Trust assets, a violation of Texas Trust law. Thomas R. Tipps is the same
individual that off-loaded $75,000 of unauthorized distributions to Sally J. Fink and Glenda D.
Jordan ("the Sisters") and caused the disappearance of approximately $200,000 in legal fees
from the Mother's retirement assets.




                                                                                                 217
                                                                                Document Page 99 of 240
       Counsel for Cumberland has stated in Section 4.8 of the Petition that the former Co-
Trustee "continues to deal with the funds in the Trust" and in Section 4.9 he states "it would be
in the best interest of the Ward to accept the resignation of Cumberland and to approve the
appointment of Thomas Tipps as Trustee".

                                                 III

       The Court Order signed by Judge Miller on Monday February 17, 2014 required that the
Co-Trustee resign as Co-Trustee. The Settlement Agreement attached to the Judge's Order was
not furnished with a reincarnation clause reserved for the Co-Trustees' return. Resignation
meant resignation. Transfer of the Assets meant Transfer of the Assets.

       Sanctions should be applied.

                                                 IV

       l 844 Hood Street has become central to the discussions and arguments in the Petition and
Petitioners infer wrong doing in its occupancy arrangement. Petitioner refers to the Mother as
the Ward, as the Totally Disabled Person. In these daily visits, it never occurs to me that she has
dementia. I make visits four to five times per week for at least two hours over what seems an
endless track. From October 29, 2013, during my Guardianship, through April 30, 2014, the
Agent spent 500 hours in daily trips to the hospitals, rehabilitation centers, and skilled nursing
facilities for one purpose during the worst season for respiratory illness in decades. Not one day
was missed, and the support that was provided to Mom during these visits included daily
briefu1gs from the nurses and physicians assistants, review with her physicians, sometimes
flower or newspaper deliveries, back scratching. and calling in the nurses for pain medications or
bathroom assistance. This was a struggle for survival. The most important information I
conveyed to her each day were her vital signs, prognosis, and likely departure date for
rehabilitation and return Home. I was a full time care giver.

       During that six months she had two fully involved bronchial pneumonias. The first
infection commenced on October 29, 2014 with admission to Baylor Medical Center Carrollton
on the morning of November 30, 2014. Dr. Richard Sohmer was the emergency room physician
and Baylor Carrollton. The key to getting her through these emergencies was to get her to the




                                                                                                218
                                                                              Document Page 100 of 240
emergency room before the infection became a health emergency. Mom was transferred to Acee}
Rehab Center, and she arrived Home at Lakeview on November 11, 2013.

          The Mother, s residence at Lakeview was staffed with full time 24 hour nursing and
monitoring personnel. On Sunday January 5, 2014, I called Lakeview at 11:15 a.m. Mom had
another cough that is the principal warning signal for bronchial pneumonia I took her to Baylor
Medic al Center at 2:30 p.m., after lunch and lung treatment. we drove to Baylor Carrollton
Emergency to have her checked. Dr. Harris, the Emergency Room physician admitted Mom at
7:00 p.m. that evening with bronchial pneumonia. This infection was different. I visited Mom
that Monday morning and this extremely fast moving infection was at an early state of sepsis.
She was moved to the Baylor ICU. This illness was chronic compared to the first bronchial
pneumonia. She stayed in Baylor for nearly two weeks and then was transferred to Select
Specialty Hospital in Plano, where she became critically ill. This was new. She stopped eating.
Dr. Hardeep Rai, Mom's primary care physician was worried that she had stopped eating and
was giving up. Agent started to assist during her meals and enlisted the support of the outside
agency to assist with meals, keeping her comfortable, pulling her up in her bed, calling for bed
pan assistance, calling for nursing assistance, and scratching her back.

          The illness progressed to a stage that Dr. Rai approached me to ask whether we should
save her or let her die. Dr. Rai was told that she deserved the last full measure. I ordered Dr. Rai
to   get all of the specialists on deck. Dr. Boorla, the cardiologist. Dr. Wilson, the nepbrologist.
Dr. Torton the infectious infectious disease specialist. Dr. Sam Eljamell, the lung specialist. Dr.
Tomkins, a cardiologist.

          Dr. Sohn, observed that Mom's condition continued to deteriorate. She was taken to
Baylor Carrollton Radiology for draining her pleural sacs. Her chest expansion was approaching
zero. She was breathing with her neck muscles to the extent that her neck was about eight inches
in diameter. Six hundred milliliters of fluid were removed, and on return from the procedure,
her neck has returned to a four inch diameter. She returned to Select Specialty Hospital where
she gradually recovered. She was transferred to Accel Skilled Nursing and Rehabilitation Center
on Communication Parkway in Plano, Texas. This second pneumonia and recovery started on
Sunday January s. 2014 and continued to early July 2014 when she finally recovered and
stabilized.



                                                                                                 219
                                                                               Document Page 101 of 240
        1844 Hood Street was, and is, the base for all of the support activities related to Mom's
emergencies while living at Lakeview and during her hospitalizations and rehabilitation. Being
cost free has made it possible for Agent to give the Mother an extraordinary level of personal
care and protection. This direct involvement and continuing presence has been ongoing. Hood
Street has been at the centre of those activities for the last decade. If strictly measuring the
avoided cost to the Trusts resulting from the Agents 500 hours of service from Hood Street,
those amounts would be substantial. The proximity of 1844 Hood Street to Lakeview is half a
mile. The proximity of 1844 Hood Street to Accel Rehabilitation located on Communication
Parkway is 12 minutes, to Select Specialty Hospital 12 minutes, and Fifteen to twenty minutes
one way to Baylor Hospital Carrollton. There have been days when the Agent made three or
four round trips per day. Petitioner engaged in malicious prosecution, intimidation, and
tortuously interfered with the Guardian, in the exercise of bis duties. Agent was further damaged
by Petitioner's refusal to fund expenses and other costs that were intended to inflict economic
losses on the Agent.

                                               PRAYER
       WHEREFORE, PRESMISES CONSIDERED, Steven V. Tipps, the Agent prays that the
Court will Order that Frost Bank be named successor Trustee, and that Co-Trustee is ordered to
turn over the transferable   assets of the Trust to Frost Bank ("Frostn) and to complete the transfer
of assets to Frost within thirty days of the acceptance of the Cumberland's resignation.
Cumberland's release from Liability must be conditional upon an accounting for all Trust
income for the period between the date of Cumberland's acceptance of its Trust duties and the
date that all transferable assets are moved to the replacement corporate trustee. The Agent prays
for such other and further relief to which he may show himself entitled.



                                                                 eve V. Tip , ro Se Party
                                                               5015 Addison Circle
                                                               Addison, Texas 75001
                                                               214-223-6358
                                                               Fax 254-731-2522
                                                               Email: casingscientific.gmail.com
                                                               Email: casing@prodigy.net




                                                                                                   220
                                                                              Document Page 102 of 240
                    II.

APPELLANT STEVEN TIPPS ANSWER TO CITATION

 SENIOR CITIZENS OF GREATER DALLAS, D/B/A

             SENIOR SOURCE




                                     Document Page 103 of 240
                      . • /Jff-/J-801~
            []      ORIGINAL                                                 ·
GUARDIAN SHIP OF                                   &

DORIS LEE TIPPS,                                   &

INCAPACTATED                                       .&             DALLASCOUNTY,TEXAS
                 . AGENTS ANSWER TO PETITIONER'S
              PETITION TO REVOKE AUTHORITY OF AGENT
TO THE HONORABLE JUDGE OF SAID COURT:


        Now Comes Steven V. Tipps, Agent, and brings this Answer under Rule No. 7 of the Texas
Rules of Civil Procedure, that Agent comes without counsel prose defensio, that Doris Lee Tipps is
represented by her legal counsel, W. Thomas Finley {"Mr. Finley"), that Thomas R. Tipps. Glenda D.
Jordan, and Sally J. Tipps (each) are represented by legal counsel (Sullivan & Cook},and that Agent bas
no position adverse to Doris Lee Tipps, the Mother, whose rights, protections, health, and safety are
        .
paramount. The Petition names the Agent, and now Agent comes to confront and defend against
all accusations of Petitioner.

                                                    n
        Steven V. Tipps, Agent of Doris Lee Tipps represents that he is holder of a Medical Power of
Altomt.y for Doris Lee Tipps, ('emergency condition directly caused by the Agent of the Guardian while the Guardian case managers
were out of state in a conference.

                                                      IV

          Agent complains of Petitioner, as Principal, and Prestonwood Nursing (Agent of Petitioner) that
Agent of Petitioner recklessly endangered the Mother at 8:00 p.m. local time on April 23, 2014 by
"tossing the Mother into the air, as in a "sack of potatoes" and that the Mother became airborne and
crashed into a hard bed in Room 406 at Prestonwood Nursing. Agent witnessed, in stunned disbelief, the
take-off, the flight, and the crash landing of the Mother, as Agent opened the door to Room 406 at that
time, on that date, and in the location.

                                                       v
          Agent, in behalf of the Mother, gently complained to Prestonwood Staff, to Senior Source'
management, and to the Office of the Ombudsman. Agent was peaceful, respectful, and civil in all
communications with Petitioner, Agent of Petitioner, the staff of Agent of Petitioner, and the
Ombudsman.

                                                      VI

          In a letter dated April 29, 2014, the Petitioner informed the Agent that, effective immediately, (l)
Agent's rights to visit the Mother on the evening shift at Prestonwood Nursing were terminated, that (2)
Agent's visitation rights were restricted to 11 :00 a.m. and 3:00 p.m. , (3) that continued interference by
the Agent would result in complete denial of the Agent's rights to visit the Mother, (4) that Agent may be
exposed to judicial recourse.(5) that Agent would be denied access to any medical information of
Petitioner's Agent, and (6) that Agent would be subjected to police intervention. This, notwithstanding
that the Agent is in possession of a substantial fund of knowledge concerning the Mother's historical
medical information, that the Agent has substantial knowledge of the Mother's medical history,
medications, illnesses, predispositions, emergencies, and recoveries. Petitioner, and the Agent of
Petitioner desires to remove the threat of this knowledge in order to increase my mother's health and
safety.

          Between October 29. 2014 and April 24, 2014, the Agent committed 500 hours in daily visits (7
days p7r week) in support of the Mother and over 1,600 miles driven between I 844 Hood Street and
Baylor Medical Center Carrollton (first bronchial pneumonia), Axel Rehab on Mash Lane in Plano,
Baylor Medical Center Carrollton (second bronchial-pneumonia). Select Specialty Hospital Plano, and
Axel Nursing and Rehabilitation Center. AU of the major decisions made between those dates were made




                                                                                                              8
                                                                                      Document Page 105 of 240
by the Agent, without consultation with anyone other than physicians, specialfsts and nursing staff under
the Guardianship or the Medical Power of Attorney held by the Agent.

        Petitioner's wholly unreasonable power to restrict medical infonnation is unrealistic. Agent of
the Pe,itioner occasionally asks· the Agent to assist in persuading the Mother to take the medicines that
she has refused. The Agent cannot perform this assistance without knowledge of the medicines the
Mother is refusing. Petitioner's request to restrict medical assistance, under certain circumstances, could
be construed as unlawful under the Texas Samaritan statutes. The Mother's refusal to accept medications
has been, in one known instance, due to her medicines being swapped with another resident at
Prestonwood Nursing. As a result, the Mother became very ill with vomiting and pain and other
discomforts resulting from errors by the Agent of the Petitioner. This list of other concerns about the
Agent of the Petitioner is prolific and includes: (1) refusal or inability to respond to the Mother's calls for
assistance on the night shift, (2) poor management of the Mother's oxygen requirements, (3) refusal of
staff on the night shift with bathroom assistance, ( 4) refusal to recognize the symptoms of a heart attack,
to report such symptoms the physicians, and failure to record the incident or communicate it to the Agent
of the Petitioner (5) failing to fill the Mother's water jug at night, and (6) failing to secure the call button
to the Mother's bed to prevent the communication unit from falling to the floor on the night shift.

                                                       VII

        On Friday September 13, 20 I 3, the trained Court was assembled to consider the guardianship
petition presented by Sullivan & Cook, attorneys for Thomas R. Tipps, Glenda D. Jordan, and Sally J.
Fink. The Agent had recently received the transfer of the Ow-able Power of Attorney, the MedicaJ Power
of Attorney, and the Guardianship of the Mother. Prior to the trained Court session, the Agent met with
the Mother's at !item attorney, Scott Weber and Mr. Finley. Attorney's Weber and Finley each advanced
the notion of a corporate trustee and Mr. Finely suggested an independent guardian. As the Mother's
temporary guardian, the Agent advanced and supported both objectives.

        During the Settlement Conference on Thursday January 24, 2014, the Mother's attorneys
requested the approval of an independent guardian: the Mother refused. To avoid further
dismemberment of the Trusts, the Agent traveled to Select Specialty Hospital to meet with the Mother.
In that meeting, the Mother changed her mind and agreed to have an independent guardian. The Agent
has supported the Petitioner.




                                                                                                             9
                                                                                        Document Page 106 of 240
                                                     vm
        While withdrawn by the Petitioner, these punitive actions by the Petitioner violated the
Constitutional and Civil rights of the Mother as well as of the Agent that directly and specifically
violated, without limitation, The Texas HUMAN RESOURCES CODE, TITLE 6. CHAPTER l02
SECTION l 02.003 (f).

                                                  PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant prays that citation issue as required by
law to all persons interested in this matter, and that upon hearing the trained Court find that a no conflict
exists between the powers granted the Petitioner and the MedicaJ Power of Attorney held by the Agent.
Petitioner together with the Agent of Petitioner have abused their discretion, they have together or
separately recklessly endangered the Mother's health and safety, they have engaged in an act of
suppression that violated State law, and they have consistently withheld services and assistance from the
Mother on the night shift at Prestonwood Nursing. Therefore we further PRAY that the Court will
balance the Mother's rights and interests against the Petitioners petition for more powers: powers that the
Petitioner and the Petitions Agent have shown they are willing to abuse.

In Accordance with these general requests, the Agent requests the following specific relief:

        a) The Agent desires to retain the Medical Power of Attorney for the Mother as a
            counterbalance to the reckless acts of the Petitioner's Agent and the unlawful acts and abuse
            of power by the Petitioner and the Agent of the Petitioner.


        b} The Agent petitions the Court to order the Petitioner to amend the '        e) The Agent seeks to have the Court approve, by order to the Petitioner, occasional passes that
             will pennit the Agent to take the Mother on local drives to visit her home at 1844 Hood Street
             and for lunch or dinners out, with small oxygen bottles furnished by Prestonwood Nursing.
             Agent's requests for this additional degree of freedom have been denied by Petitioner during
             in recent months,


        f)   The Agent seeks to have the Court issue an order for reimbursement of ongoing expenses
             related to the very substantial visits to Preston wood Nursing and to order the repair of the
             Mothers Lincoln Continental for such transportation (costs totaling $2, I 00),


        g) The Agent seeks reimbursement, from the Tipps Living Trust(s), of costs incurred during the
             Guardianship for between October 29, 2014 and February 24, ?014 and for the additional
             interval between February 24, 2014 and April 30, 2014.

        The Agent seeks reimbursement from the Petitioner of all costs associated with this Petition, and
all other relief, both general and special, legal and equitable, to which the Agent may be entitled.




                                                   Respectfully submitted,

                                                   ~~CZJ~
                                                   Steven V. Tipps
                                                   Pro Se Litigant
                                                   5015 Addison Circle
                                                   Addison, Texas 75001
                                                   214-223-6358
                                                   Fax 254-731-2522
                                                   Email: casing@prodigy.net
                                                   Email: casingscientific@gmail.com




                                                                                                         11
                                                                                     Document Page 108 of 240
                                                  BOONE, BOONE & PIDLLIPS, L.L.P.
                                                               LAWY!RS
                                                         4313 W. LOVERS LANE
                                                       DALLAS, TEXAS 75209-2803

JOHN H. PHIILIPS                                                                               DIRECT DIAL (214) 902-8036
BOARO CERTIFIE&, ESTATE PIMNING ANO PROBATE lAW                                                 DIRECT FAX (214)206-9975
TEXAS BOAAD OF t.eGAI. SPECIALIZATION                                                         E·MAU. 'Jhphillips@swbell.net"

                                                           April 29, 2014
          Mr. Steven Tipps
          1844 Hood St
          Carrollton. TX 75006
          via email lo cqsing@prodigy.net and by certified mail/return receipt requested and regular mail

          RE:       Guardianship of Doris Lee Tipps, Incapacitated
                    Cause No. Pr-13-3072-3
                    in the Probate Court No. 3 of Dallas County, Texas

          Dear Mr. Tipps:

                 I am counsel of record for SENIOR CITIZENS OF OREATER DALLAS d/b/a The Senior
          Source, Guardian of the Person of DORIS LEE TIPPS, an Incapacitated Person, in the above matter.

                   The Guardian of the Person bas the right to physical possession of Mrs. Tipps and has the
          duty to- provide care; supervision and protection· for-her-.

                    Effective immediately _you may onJy visit Mrs. Tipps from 11:00 o'clock a.m., until 3:00
          o'clock p.m. (local ti.me).

                 Your continued interference with the Guanlian and with the staff at Prestonwood Nursing
         and Rehabilitation are an unnecessary burden to both and are detrimental to the well-being of Mrs.
         Tipps. If you continue to interfere, the Guardian will exercise its right to deny you any visits to Mrs.
         Tipps, and may seek ju Fron,: Tom Finley [mailto:tom@finleylawgroup.com}
 Sent; Thursday, May 01, 2014 8:43 PM
 To: John H. Phillips (jhphillips@swbell.net)
 Cc: Jean Jones
 Subject: In the Matter of the Guardianship ofDoris L. Tipps, Proceeding No. PR-B-3072-3, Dallas County Probate
 Court No. Three                                                            .

. Mr. Phillips.

 I act as counsel for Doris Lee Tipps. I attach for your ease of reference the Order
 Appointing Guardian of the Person and Approving Mediation Settlement
 Agreement that has been entered in the case file of the guardianship proceeding
 identified above. This is the order appointing your client Senior Citizens of Greater
 Dallas as the guardian of the person (only) of Doris Lee Tipps.

 Your letter to our client's son Steven V. Tipps dated April 29, 2013 (which I
 attach), ~as been given to me for response. Your letter is quite extraordinary.

As you know probably better than I, our client has rights. Section 1151.001 (Rights
and Powers Retained by Ward) of the Texas Estates Code provides that "[a]n
incapacitated person for whom a guardian is appointed ,retains all legal and civil
rights and powers except those designated by court order as legal disabilities by
virtue of having been specifically granted to the guardian." {Emphasis supplied.)

What are the legal and civil rights that our 91-years-old client retained? Subsection
102.003(a) (Rights ofthe Elderly) of the Texas Human Resources Code provides
that "[a]n elderly individual has all the rights, benefits, responsibilities, and
privileges granted by the constitution and the laws of this state and the United
states, except where lawfully restricted. The elderly individual has the right to be
free of interference, coercion, discrimination, and reprisal in exercising these
rights." Our client is entitled to meet with her family members whenever she
d.esires. I see nowhere in the court's order where your client i_s specifically granted
the power to restrict our client from meeting with her family at any hour or at all
hours, if she so desires, as section 1151.001 of the Texas Estates Code would
require. Our client is not incarcerated in a penal institution. and your client is not
the warden.

Further, insofar as Prestonwood Nursing and Rehabilitation is concerned,
subsection I 02.003(f) (Rights ofthe Elderly) of the Texas Human Resources Code
provides that "[a]n elderly individual may complain about the individual's care or
treatment. The complaint may be made anonymously or communicated by a            ·
person designated by the elderly individual. The person providing services may not




                                                                                                            13
                                                                                      Document Page 110 of 240
discriminate or take other punitive action against an elderly individual who makes
a complaint.', (Emphasis supplied.) Your client should understand that Steven V.
Tipps is our client's only living relative who resides within thousands of miles of
Dallas, Texas, and he has been her constant and daily caregiver for at l~ast the past
five to ten years. He is her closest and favorite child. As such, he is-and always
has been-her designated personal representative. Your attempt to restrict our
client from meeting with her son in the evening after his work, and your
unvarnished threats to (i) deny our client any visits with her son, (ii) initiate police
action against her son, and (iii) sue her son constitutes what any competent judge
would characterize as "punitive action".

Prestonwood Nursing and Rehabilitation was engaged by your client and is acting
at your client's direction. It is, therefore, your client's agent, and your client is the
principal. As the principal, your client is legally responsible for any and all
violations of the legal and civil rights of our client by Prestonwood Nursing and
Rehabilitation.

With respect, I urge your client to immediately rescind the restriction contained in
your attached April 29, 2014 letter. ff your client refuses, then we will commence
the necessary actions in Judge Miller's court, at the Texas Department of Aging
and Disability Services. and at the Texas Health and Human Services Commission
to protect our elderly client's legal and civil rights.

Thank you for your assistance and cooperation.

Sincerely,

Tom




                                                                                          14
                                                                      Document Page 111 of 240
                         III.

            W. THOMAS FINLEY COUNSEL FOR

               APPELLANT DORIS L. TIPPS

    OPPOSITION TO CUMBERLAND TRUST & INVESTMENT

 COMPANY'S MOTION TO ACCEPT RESIGNATION, DISCHARGE

TRUSTEE AND REINSTATE TRUSTEE; DEMAND FOR ACCOUNTING;

AND MOTION TO ENFORCE RULE 11 AGREEMENT AND MEDIATED

           SETTLEMENT AGREEMENT (C.R. s 15)




                                              Document Page 112 of 240
                                                                                                       FILED
                                                                                      10/17/2014 5:44:45 PM
                                                                                          JOHN F. WARREN
                                                                                            COUNTY CLERK
                                                                                          DALLAS COUNTY



                                  No. PR-13-3072-3

In the Matter of the                      §        In the Probate Court
                                          §
Guardianship of                           §        No. Three
                                          §
Doris L. Tipps                            §        Dallas County, Texas

      Doris Lee Tipps' Oppositjon to Cumberland Trust &. Investment
      Company's Motion to Accept Resignation, Discharge Trustee, and
         Reinstate Trustee; Demand for Accounting; and Motion to
      Enforce Rule 11 Agreement and Mediated Settlement Agreement

      This began as a contested guardianship proceeding. Thomas Tipps

applied to become the guardian of the person and estate of his mother, Doris

Lee Tipps. Doris Lee Tipps did not want Thomas Tipps to be the guardian of

either her person and certainly not of her estate, and she does not want him to

be trustee of her trust. She filed a contest to Thomas Tipps' application. On

September 13, 2013, Thomas Tipps and Doris Lee Tipps, acting through her

personal counsel as well as through the attorney ad litem, entered into a Rule

11 agreement, the essential terms of which were that (i) Doris Lee Tipps and

Thomas Tipps would resign as co-trustees of the Tipps Living Trust dated

March 6, 1992, as amended and restated (the "Tipps Living Trust"), and (ii) that

"a corporate trustee [will] take over the role of the trustee". Later, both Doris

Lee Tipps, again acting through counsel, and Thomas Tipps entered into that

certain Mediation Settlement Agreement dated January 23, 2014, that requires


Doris Lee Tipps' Opposition to Cumberland Trust & Investment Company's Motion to Accept
Resignation, Discharge Trustee, and Reinstate Trustee; Demand for Accounting; and Motion
to Enforce Rule 11 Agreement and Mediated Settlement Agreement - Page 1

                                                                                            15
                                                                         Document Page 113 of 240
the appointment of a corporate trustee of the Tipps Living Trust. The Court

should enforce both those agreements. On February 17, 2014, the Court
                                                              11
appointed Cumberland Trust &. Investment Company ( Cumberland") as sole

trustee of the Tipps Living Trust. Seventy-four days after its appointment by the

Court, Cumberland resigned as trustee on May 2, 2014, citing "unanticipated

difficulties which made their continued service as Trustee impractical" and

declaring "that it has not received Trust property from the prior Trustee,

Thomas Richard Tipps, and, therefore, has no accounting to provide to any

beneficiary". A trustee, especially an institutional fiduciary in the business of

serving as a corporate trustee, is under a duty to take such steps as are

reasonable to secure and keep control of trust property. Doris Lee Tipps, the

sole primary and income beneficiary of the trust, is entitled to receive an

accounting from Thomas Tipps and Cumberland as to the disposition of the

trust's receipts, disbursements, assets, and liabilities.

                                      Chronology

      1.      On September 4, 2013, Thomas Tipps filed his Application for

Appointment of Temporary Guardian of the Person and Estate of Doris Lee

Tipps.

         2.   On September 12, 2013, Doris Lee Tipps filed her Contest of

Appointment of Thomas Tipps as Temporary Guardian.

Doris Lee Tipps' Opposition to Cumberland Trust & Investment Company's Motion to Accept
Resignation, Discharge Trustee, and Reinstate Trustee; Demand for Accounting; and Motion
to Enforce Rule 11 Agreement and Mediated Settlement Agreement - Page 2                  2

                                                                                             16
                                                                          Document Page 114 of 240
         3.   On September 13, 2013, Thomas Tipps filed his Application for

Appointment of Permanent Guardian of the Person and Estate of Doris Lee

Tipps.

         4.   At a hearing held on September 13, 2013, counsel for Thomas

Tipps and Doris Lee Tipps in open court dictated into the Court's record a Rule

11 agreement requiring them both to resign as co-trustees of the Tipps Living

Trust and to appoint a corporate trustee. Mona Richard, the court reporter, is a

certified shorthand reporter; both Thomas Tipps and Doris Lee Tipps, together

with their respective counsel, were present in court; and they both orally

acknowledged the terms of the agreement before the Court, who pronounced it

"a fair deal" and "I definitely approve it". A transcript of the hearing is appended

as "Exhibit A".

      5.      On December 20, 2013, the Court signed a Memorandum of

Informal Docket Control Pre-Trial Order, ordering Thomas Tipps and Doris Lee

Tipps to mediate their dispute on or before March 1, 2014.

      6.      On Januai:y 23, 2014, Nathan K. Griffin conducted a mediation that

culminated in a Mediation Settlement Agreement, in accordance with which

Thomas Tipps agreed to resign as trustee of the Tipps Living Trust in favor of

Cumberland as the sole trustee. The agreement provides, in pertinent part, that



Doris Lee Tipps' Opposition to Cumberland Trust & Investment Company's Motion to Accept
Resignation, Discharge Trustee, and Reinstate Trustee; Demand for Accounting; and Motion
to Enforce Ru1e 11 Agreement and Mediated Settlement Agreement - Page 3                  3

                                                                                             17
                                                                          Document Page 115 of 240
      If one or m_ore disputes arise with regard to the interpretation
      and/or performance of this Agreement ..., the Parties agree to
      attempt to resolve same with Nathan K. Griffin .... If litigation is
      brought to construe or enforce this Agreement, the party who
      substantially prevails shall be entitled to recover attorney's fees, as
      well as court cost and expenses, including the cost of mediation.

      A copy of the agreement is appended as *Exhibit "B,,.

      7.     On February 17, 2014, the Court signed an Order Appointing

Guardian of the Person and Approving Mediation Settlement Agreement. In

the order, Cumberland was appointed the sole corporate trustee of the Tipps

Living Trust, and Thomas Tipps was ordered to resign as trustee. Senior

Citizens of Greater Dallas doing business as "The Senior Source" was appointed

the guardian of the person of Doris Lee Tipps with limited authority in

accordance with the provisions of section 1101.152 of the Texas Estates Code.

      8.     On May 2, 2014, Cumberland executed and distributed its Notice of

Resignation as Successor Corporate Trustee, declaring "that it has not received

Trust property from the prior trustee, Thomas Richard Tipps, and therefore, has

no accounting to provide to any beneficiary" of the Tipps Living Trust. A copy

of the resignation document is appended as "Exhibit C".




Doris Lee Tipps' Opposition to Cumberland Trust & Investment Company's Motion to Accept
Resignation, Discharge Trustee, and Reinstate Trustee; Demand for Accounting; and Motion
to Enforce Rule 11 Agreement and Mediated Settlement Agreement - Page 4                  4

                                                                                             18
                                                                          Document Page 116 of 240
             Opposition to Acceptance of Resignation, Discharge
        of Cumberland, and Reinstatement of Thomas Tipps as Trustee

       9.    A trustee is under a duty to keep clear and accurate accounts,

showing exactly what the trustee has received and spent and all investment

gains and losses. Any expenses and costs that arise as a result of the trustee's

failure to keep proper accounts are chargeable against the trustee personally,

rather than against the trust estate.

      10.    Not only must the trustee keep accounts, the trustee must render

an accounting upon a beneficiary's reasonable request. Faulkerv. Bost, 137

S.W.3d 254 (Tex. App. 2004).

      11.    Cumberland should not be permitted to resign and be discharged

unless and until it has accounted to the Tipps Living Trust sole primary and

income beneficiary, Doris Lee Tipps.

      12.    Thomas Tipps should not be reinstated as trustee of the Tipps

Living Trust because (i) he is unqualified and ill-suited to serve as a trustee, and

(ii) in both an enforceable Rule 11 agreement and in the Mediation Settlement

Agreement he agreed that only a corporate trustee may serve as sole trustee of

the trust. He is ill-suited and unqualified because he declared himself bankrupt

as recently as May 28, 2009, and was ordered to successfully complete a course


Doris Lee Tipps' Opposition to Cumberland Trust&. Investment Company's Motion to Accept
Resignation, Discharge Trustee, and Reinstate Trustee; Demand for Accounting; and Motion
to Enforce Rule 11 Agreement and Mediated Settlement Agreement - Page 5                  5

                                                                                             19
                                                                          Document Page 117 of 240
           in personal financial management by a federal bankruptcy judge as recently as

           September 27, 2009.

                                          Demand for Accounting

                  13.   Doris Lee Tipps demands that Thomas Tipps and Cumberland

           deliver to her as the sole primary and income beneficiary of the Tipps Living

           Trust a written statement of accounts covering all transactions since the

           creation of the trust on or before January 19, 2015, in accordance with the

           provisions of section 113.151 of the Texas Trust Code and containing the

           information set forth in section 113.152 of the Texas Trust Code.

           Motion to Enforce Rule 11 Agreement and Mediation Settlement Agreement

                 14.    The Court should enforce the Rule 11 agreement entered of record

           on September 13, 2013, that requires that only a corporate trustee may serve as

           the successor sole trustee to Doris Lee Tipps and Thomas Tipps as co-trustees

           of the Tipps Living Trust. The Court has a ministerial duty to enforce a valid

           Rule 11 agreement. In re Guardianship of White, 329 S.W.3d 591, 592 (Tex. App.

           2010, no pet.); Scott-Richterv. Taffarello, 186 S.W.3d 182, 189 (Tex. App. 2006,

           pet. denied); ExxonMobil Corp v. Valence Operating Co., 174 S.W.3d 303, 309 {Tex.

           App. 2005, pet. denied).

                 15.    Of equal force, the Court should enforce the Mediation Settlement

           Agreement approved by the Court on February 17, 2014, that also requires that

           Doris Lee Tipps' Opposition to Cumberland Trust & Invesbnent Company's Motion to Accept
           Resignation, Discharge Trustee, and Reinstate Trustee; Demand for Accounting; and Motion
           to Enforce Rule 11 Agreement and Mediated Settlement Agreement - Page 6                  6

                                                                                                        20
                                                                                     Document Page 118 of 240


- - - - - - - - - - --·--
only a corporate trustee may succeed Thomas Tipps as trustee of the Tipps

Living Trust. The agreement states that it "is a written settlement as

contemplated by Section 154.071 of the Texas Civil Practice and Remedies

Code." That statute provides that, "If the parties reach a settlement and execute

a written agreement disposing of the dispute, the agreement is enforceable in

the same manner as any other written contract.      H




      Doris Lee Tipps asks the Court to:

      •      Decline to accept Cumberland's resignation as court-appointed

corporate trustee of the Tipps Living Trust;

      •      Order Thomas Tipps and Cumberland to deliver a written

statement of accounts to Doris Lee Tipps on or before January 19, 2015,

covering all transactions since the creation of the trust in accordance with the

provisions of sections 113.151 and 113.152 of the Texas Trust Code;

      •      Refuse to discharge Cumberland from any liability unless and until

Thomas Tipps and Cumberland have delivered their accounting to Doris Lee

Tipps;

      •      Reject the application of Thomas Tipps to be appointed as the

successor to Cumberland as trustee of the Tipps Living Trust;

         •   Order that a corporate trustee ~o be selected by Doris Lee Tipps,

the sole primary and income beneficiary of the Tipps Living Trust, be appointed
Doris Lee Tipps' Opposition to Cumberland Trust & Investment Company's Motion to Accept
Resignation, Discharge Trustee, and Reinstate Trustee; Demand for Accounting; and Motion
to Enforce Rule 11 Agreement and Mediated Settlement Agreement - Page 7                  7


                                                                                            21
                                                                         Document Page 119 of 240
to succeed Cumberland in accordance with the provisions of the Rule 11

Agreement and the Mediation Settlement Agreement; and

       •      Order Thomas Tipps and Cumberland to pay Doris Lee Tipps'~

attorney's fees and costs as required by the Mediation Settlement Agreement.

                                          Respectfully submitted,

                                          Finley Law Group PLLC



                                          By:_ _-'-",c,._;_.::..-_-,.....::;_;..__-++-,.---
                                             W. Thomas Finle
                                             State Bar of Texas Member
                                                Number 07025500

                                             Finley Law Group PLLC
                                             5500 Preston Road, Suite 390
                                             Dallas, Texas 75205-2676
                                             Telephone: 972.581.2880
                                             Fax: 972.581.2881




Doris Lee Tipps' Opposition to Cumberland Trust & lnveshnent Company's Motion to Accept
Resignation, Discharge Trustee, and Rt.1instate Trustee; Demand for Accountingi and Motion
to Enforce Rule 11 Agreement and Mediated Settlement Agreement - Page 8                    8

                                                                                               22
                                                                           Document Page 120 of 240
                                   Certificate of Service

       I certify that on Octa ber 17, 2014, a true and correct copy of the foregoing
Doris Lee Tipps' Opposition to Cumberland Trust & Investment Company's
Motion to Accept Resignation, Discharge Trustee, and Reinstate Trustee;
Demand for Accounting; and Motion to Enforce Rule 11 Agreement and
Mediated Settlement Agreement was served by electronic mail, by certified
mail, return-receipt requested, and by facsimile transmission to the following
counsel and prose party of record:

            Jeffrey Cook
            Lisa Leffingwell
            Sullivan & Cook, L.L.C.
            2301 Cedar Springs Road, Suite 200
            Dallas, Texas 75201-7837

            Scott D. Weber
            Calloway, Norris, Burdette & Weber, PLLC
            3811 Turtle Creek Boulevard, Suite 400
            Dallas, Texas 75219-4531

            Steven V. Tipps, Pro Se Party
            5015 Addison Circ1e
            Addison, Texas 75001-3008

            Alvin J. Golden
            Katherin C. Akinc
            Ikard Golden Jones, P .C.
            400 West 15th Street, Suite 975
            Austin, Texas 78701-1646




939986..J




Doris Lee Tipps' Opposition to Cumberland Trust & Investment Company's Motion to Accept
Resignation, Discharge Trustee, and Reinstate Trustee; Demand for Accounting; and Motion
to Enforce Rule 11 Agreement and Mediated Settlement Agreement - Page 9                  9

                                                                                             23
                                                                          Document Page 121 of 240
                                 Exhibit A
                                                                                      1


     1                       CAUSE NO. PR-13-3072-3
     2 In re The Guardianship of          )(         IN THE PROBATE COURT
     3 Doris Tipps,                       )(      NUf1BER THREE OF
     4    Alleged Incapacitated Person    )(      DALLAS COUNTY, TEXAS
     5
     6
     7                       REPORTERS   RECORD

     8

     9 APPEARANCES:
    10        Mr. Jeffrey E. Cook
              Ms. Lisa Leffingwell
    11        2301 Cedar Springs Rd, Ste. 200
              Dallas, Texas 75201
    12        SB: 04734495
              SB: 12158575
    13                   Attorneys for Thomas Tipps, son of ward
    14        Mr. Scott Weber
              ATTORNEY AT LAW
    15        3811 Turtle Creek Blvd, Ste. 400
              Dallas, Texas 75219
    16        SB: 21044875
              (214)521-1520
    17                   Attorney ad litem for Doris Tipps, the ward
    18        Mr. W. Thomas Finley
              ATTORNEY AT LAW
    19        5500 Preston Rd, Ste. 390
              Dallas, Texas 75205
    20        SB: 07025500
              (972)580-2880
    21                   Attorney for Doris Tipps, the ward
    22   BE IT REMEf1BERED THAT on the 13th    day    of September, 2013, A.O.
    23   the above-entitled cause came on for hearing before the

J   24
    25
         HONORABLE COURT, MICHAELE. MILLER, Judge Presiding, and the
         following proceedings were taken down by MACHINE SHORTHAN~:



                                                                                10

                                                                                    24
                                                                 Document Page 122 of 240
                                                                                                           2


                      1                          P-R-0-C-E-E-D-I-N-G-S
                      2                     THE COURT:   This is Cause Number PR-13-3072-3,
                      3    regarding Doris Tipps.
                      4                     Go right ahead, sir.
                      5                     MR. COOK:    Thank you, Your Honor.
                      6                     Your Honor, I'm Jeff Cook with Lisa Leffingwell,
                      7    and I filed an Application for Appointment of Temporary
                      8 Guardian of the Person and Estate of Doris lee Tipps.               That
                      9 application is set this morning, it was filed in time last
                    10     week.
                    11                      The court appointed Scott Weber as the attorney
                    12 ad litem for Ms. Tipps upon our filing, and Mr. Weber has
                    13 worked with us since his appointment to understand the facts
                    14 and visit with Ms. Tipps, and we have worked out an agreement
                    15     that we're going to dictate into the record that will eliminate
                    16 the need for a temporary guardianship.
                    17                      What I'd like -- We have present Tom Tipps, the
                    18     potential guardian of the person who filed the application, is
                    19     here in court.   Ms. Tipps is here-·
                    20                      Looking very lovely this morning.
                    21                      MS. TIPPS:   Thank you.
                    22                      MR. COOK:    -- and Mr. Weber is here.       And then
                    23 Mr. Finley is here, who yesterday filed a contest on behalf of
                    24 Ms. Tipps, to the Application for Temporary Guardianship, and
                    25     then there are some other family members.     Also, who's here is



                                                                                                 11

                                                                                                      25
                                                                                  Document Page 123 of 240


-~---   - - -   ,-------
                                                                                   3


 1   an attorney who drafted all the underlying documents going back
 2   20 years, nothing to do with what we're going to do today, but
 3   is here.     And then Glenda who is one of the children, and
 4   Steve, another one of the adult children.
 5                     Might I proceed?
 6                     THE COURT:    Go right ahead.
 7                     MR. COOK:    Your Honor, I believe the agreement
 8   is as follows:     Hs. Tipps currently is a resident at a location
 9   called Lakeview at Josey Ranch, where she has resided for more
10   than a year.     And the agreement is, until either further
11   written agreement of the parties or order of the court, she
12   will continue to stay at that place; that will be her
13   residence.
14                     Number two, there are some trusts which are
15   generically called the Tipps Family Trust.        I think there are
16   technically two names, there is the Tipps Living Trust, it's
17   the Tipps Family Trust, so the Living Trust gives way to the
18   survivors trust; and the Family Trust.       Whatever they are
19   technically called, currently, the co-trustees of those trusts
20   are Doris Tipps and Thomas Tipps, and we have agreed that they
21   have resigned as trustees.      And we will agree to appoint a
22   corporate trustee to take over the role of the trustee of all
23   of those trusts, whatever the technical names are.
24                     In the meantime, until the corporate trustee is
25   located, Thomas Tipps has been the one writing the checks,




                                                                         12

                                                                              26
                                                          Document Page 124 of 240
                                                                                                     4


             1   paying the bills, he's been handling the money for a long time,
             2   he will continue to do that until those duties are turned over
             3   to the corporate trustee, subject to this specific agreement.
             4                        No distributions will be made to any of the
             5 adult children of Ms. Tipps at all, and the bills that are paid
             6 will be the customary living expenses and normal expenses that
             7   he   has been paying for Ms. Tipps.           That will be in place until
             8   the corporate trustee is put in place.
             9                        Ms. Tipps will agree to submit to a mental
            10   status examination.        We have agreed that Dr. Crowder will do
            11   that and we will not proceed then with this Application for
            12 Temporary Guardianship.             And we have filed an Application for
            13   Permanent Guardianship that will be on hold until the mental
            14 examination is complete and we see what the results of that
            15 are.          I believe that is the agreement.
            16                        MR. WEBER:     That is the agreement.
            17                        THE COURT:     Very good.    Sounds like a fair deal.
            18   Thank you all for agreeing.
            19                        MR. COOK:     Hay I get some testimony?
            20                        THE COURT:     Go   ahead.
            21                        MR. COOK:     Mr. Tipps, you have been present --
            22                        THE COURT:     Let me swear him in,
            23
            24
            25                               (NO OMISSIONS)



                                                                                           13

                                                                                                27
                                                                            Document Page 125 of 240


- - - - - - - -----   ----
                                                                                  5


 1                            THOMAS TIPPS
 2 After being sworn, testified on his oath as follows:
 3                          DIRECT EXAMINATION
 4   BY MR. COOK:

 5        Q.   State your name, please.
 6        A.   Thomas Tipps.
 7        Q.   Mr. Tipps, you've been present in court this morning
 8 when I read·- and Mr. Weber has agreed on behalf of your
 9 mother·- the arrangement that has been dictated into the
10   record of the court; is that correct?
11        A.   Yes.
12       Q,    And are you okay and agree with the agreement and the
13 terms as I have dictated them?
14       A.    Yes, I agree.
15       Q.    Do you request that the court approve that agreement?
16       A.    Yes, please.
17       Q.    Do you think that agreement is a reasonable way to
18 accomplish the things that you hoped to accomplish by filing
19 this application?
20       A.    Yes, I do.
21                    MR. COOK:    Pass the witness.
22                    MR. WEBER:    I have no questions, Your Honor.
23                    THE COURT:   All right.
24                    MR, COOK:    I have nothing further.
25                    THE COURT:   Who is going to submit the order?



                                                                        14

                                                                             28
                                                         Document Page 126 of 240
                                                                               6


 1                  MR. COOK:    I don't think there needs to be an
 2 order since we have dictated it as a Rule 11 agreement --
 3 assuming you approve it? I don't think we need a written
 4   We'll just have this transcribed.
 5                  THE COURT:   Well, I definitely approve it.
 6                  MR. COOK:    We will need an order for Dr.
 7   Crowder.
 8                  MR. WEBER:    Right.
 9                  MR. COOK:    Do you want to draft that, Scott?
10                  MR. WEBER:    I   can.
11                  MR. COOK: You can?
12                  MR. WEBER:   That's fine, Jeff.
13                  MR. COOK:    We'll work that out, Your Honor, and
14   we' 11 get an order down to you.
15                  THE COURT:   Anything else?
16                  MR. WEBER:    I can't think of anything.
17                  THE COURT:    Thank you all very much.
18                  MR. COOK:    Thank you, Judge.
19                     (END OF PROCEEDINGS)
20
21

22
23

24
25




                                                                     15

                                                                          29
                                                      Document Page 127 of 240
                                                                             7


 1                            REPORTER'S CERTIFICATE
 2 THE STATE OF TEXAS )
     COUNTY OF DALLAS     )
 3
 4         I, MONA L. RICHARD, Official Court Reporter in and for the
 5 Probate Court Number Three of Dallas County, State of Texas, do
 6 hereby certify that the above and foregoing contains a true and
 7   correct transcription of all portions of evidence and other
 8 proceedings requested in writing by counsel for the parties to
 9 be included in this volume of the Reporter's Record, in the
10 above-styled and numbered cause, all of which occurred in open
11   court or in chambers and were reported by me.
12         I further certify that this Reporter's Record of the
13   proceedings truly and correctly reflects the exhibits, if any,
14 admitted by the respective parties.
15         I further certify that the total cost for the preparation
16 of this Reporter's Record is $42 and was paid by W. Thomas
17   Finley ..
18        WITNESS MY OFFICIAL HAND this the 7th day of July, 2014.
19
                         SIMONA L. RICHARD
20
                         Mona L. Richard, Texas CSR 2384
21                       Expiration Date: December 2015
                         Official Court Reporter
22                       Probate Court Number Three
                         Dallas County, Texas
23                       Dallas, Texas
24
25




                                                                     16

                                                                          30
                                                       Document Page 128 of 240


                     -----     ----------~
'        r
                                                 Exhibit B


                                        CAUSE NO. PR-13-3072-3
    IN RE: THE GUARDIANSJDP OF                       §            IN THE PROBATE COURT
                                                     §
    DORIS LEE TIPPS,                                 f               NVMBEll THREE OP'
                                                     §
    ALLEGED INCAPAaTATED PEBSON                      I            DALLAS COUNTY, TEXAS


             'lbePartiesb.ereto,DoriaL Tipps("Doris"), ThomasRic:hanlTippsf7omj,GlendaJordan
    ("Glenda"), Sally Fink ("Sally"). and Steven Tipps C'Steveiceac11 a "Patty" and colleclivelyrefenul
    to herein as the "Parties~ agree that this lawsuit and all related claims and controversies betweea
    them are hereby settled in accordance with the following terms of this Settlement Agreement.

             1.    The Parties acknowledge that bona fide disputes and conttovmies exist between
them. and by reason of such disputes and CODtJ:ovenies they desire to compromise and settle all
claims and causes of action of any kind whatsoever which the Parties have or may have arising 001
of the tmnsaction or occummce wbkh is the subject of this litigation. It is ftmher understood liDd
agreed that this is a compromise of a disputed matter, and nothing conwined haein shall be
coastmcd as an admission of liability by any Party, all such liability being expressly denied.

        2.      P.ach signatory htnto hereby W8l'fllltS and represents that they have full authority to
enter into this Settlement Agreement; that eacll bu had an opportunity to discuss tbe Settlement
A,reemem with the lawyer of their own choosing. and that they me entering into same freely and
vohmtarily, and it is contemplated that this Settlement Agreemmt is a complete and full Settlement
Agreement among tb.e Parties as it relates to the above styled and numbered action:

             3.    The Parties agree on the following settlement terms subject to Court appioval:

             L     Senior Source shall be the Owudian of the Person of Mrs. Tipps. In the event that
                   Senior Source shall resign, then the Parties agn,e to medi• with Nathan K. Griffin
                   as tbe mediator, in order to select a suitable succeuor. In lhe event that the Parties
                   cannot agree upon a successor Guantiaa of the Person, then Glenda or Sally may
                   apply, but in no event shall Tom or Steve seek to be appoinled Succeuor Gumdian
                   of the Person of Doris. Tom and Steve :reserve any and all rights to contest the
                   appoiotment of a SUccessor Guardian of the Person;

             b.    Tom, as Trustee. frnrnrdiately upon Coult appmval shall appoint CUmbedand TuJSt
                   & Investment Company as his Successor Trustee of the Tipps Family Trusts
                   f7rusts"), punuant to the tenns of the Trusts, Tom shall iesign as the Tn1ltee. and
                   Cumberland shall serve as the sole Trustee in aoc:ordance with die terms of the trust
                   documents ~ by Tcay Lustig, whida are attached hcieto u Exlu'bit A·l
                   through A-169;

MEDIATION SBTILBMENT AGREEMENT-Page 1



                                                                                                           17

                                                                                                            31
                                                                                         Document Page 129 of 240
                                    CAUSE NO. PR-13-3072-3

        c.      Tom represents and warrants that he, as the Trustee of the Trusts, did not sign any
                notes or guarantees with regard to the Trusts' acquisition of an interest in the
                Fitzhugh Property or Tipping T. U.C (collectivdy 'Tipping T');

        d.     Tom, Glenda, and Sally shall naive Crom the Trusts, as an advance on their
               inheritance and valued at the aggiegate sum of $125,000, the Trusts' intelest ill the
               Tipping T, so that they will each have an undivided 116tb interest in the Tipping T;

        e.     Tom, Glenda. and Sally shall defend and indemnify the Trusts from any all claims
               arising out of or related to the Trusts' ownership interest in Tipping T prior to the
               transfer of the Trusts' interest io Tipping T. as descn'bed above;

       f.      The fees and expenses of Scott D. Weber, the attomey ad litem for Doris, shall be
               paid out of the Trusts, and the fees and expenses of Tom Finley, counsel for Doris,
               in the amount of $20,000 shall be paid out of the Trusts within tblee business days
               of the Court's approval of dm Agreement; and

       g.      Not subject to Court approval, the fee for mediation sball be paid out of the Trusts.

        4.      Tom shall be released from all liability as Trustee of the Trusts through the date of
bis iesignation, as set out in paragraph 3(b).

         S.      Except for the agreements set forth herein. the Parties hereby agree to n,Jease.
discharge and forever hold the other harmless 1iom any and all claims. demands, or suits, known or
unkno~ fixed or contingent. liquidated or uoJ.iquidatcd. whether or not asserted in the above case,
as of this date, arising from or related to the events aod ttansadions which are the subject matter of
tbJs cause from the begjnniog of time to the effective date of this Agreement. 'This mutual release
rum to the be.nefi1 of all attomeyl, agents, employees, officers, directors, sbamlolden, partners.
heirs, assigns, and legal representatives of the Parties hereto.

        6. . The Parties and lhcir counsel agree to coopente with each other in the drafting and
execution of such additional documents as are reasonably MqUCSted or required to implemeot the
provisions and spirit of this Settlement Agreement. but notwithstanding such additional documents
the Patties CODfirm that this is a written settlement agreement as contemplated by Section 1S4.071
of the Texu Civil Practice and Remedies Code.

        7.     'Ibis Settlement Agreement is made and performable in Dallas County, Texas, and
shall be construed in accordance with the laws of the State of Texas.

       8.     If one or more disputes arise with regard to the interpidation and/or ped'ormaoce of
thia Agreement or any of its provisions, the Parties agree to attempt to resolve same with Nathan K.

MEDIATION SETl"LEMENT AGREEMENT-Page 2



                                                                                                    18

                                                                                                         32
                                                                                     Document Page 130 of 240
                                    CAUSE NO. PR-13-3072-3

Griffin, the Mediator who facilitated this settlement If litigation is brought to construe or enforce
this Agreement. the Party who substantially prevails shall be entitled to recover attorney's fees, as
well as court costs and expenses, including the cost of the mediation.

       9.      Although the Mediator has provided a basic outline of this Settlement Agreement to
the Parties and/or their counsel as a courtesy to facilitate the final resolution of this dispute, the
Parties and/or their counsel have thoroughly reviewed such outline (and, in the case of any Patties
who are not represented by counsel, have had an opportunity to consult with counsel of their own
choosing regarding such outline, have declined to do so, and are not relying on any other counsel for
any other Party) and have, where necessary, modified it to conform to the requirements of their
agreement. All signatories to this Settlement Agreement hereby release the Mediator from any and
all responsibility arising from the drafting of this Settlement Agreement, and by signing this
Settlement agreement. acknowledge that they, or their attorneys, have been advised by the Mediator
in writing that this Settlement Agreement should be independently reviewed by counsel before
executing lhe Agreement.

       AGREED. this 23n1 day of January, 2014.

   }L.
                                                                                      ,"' r..r
                    OFORM:


Jeff        • a Leffingwell                           Scott .     e
Attomeyfor Thomas Tipps                               Attorney Ad Litem for Doris L. Tipps

 ~~
TomF'mley
Attorney for Doris L Tipps




MEDIATION SETTLEMENT AGREEMENT- Page 3



                                                                                                    19

                                                                                                         33
                                                                                     Document Page 131 of 240
                                             Exhibit C


                           NOTICE OF RMIQNATIQN AS SUCCBSSQR
                                   CQRJ!ORA'l'B DWSTEB
         CUMBERLAND TR.UST AND INV.BSTMBNT COMPANY hereby resigns as the successor

corporate Trustee of The Tipps Famn, Trust and nppi Survivors Trot o/a Tbomu Viuon

Tipp, and Doril Lee Tipps dated Marcia 6, 1992, a, aJDeDded aad restated January 231 2003,

pursuant to Artide m Section 3 of said TnJst, to be eflecmve Immediately.

        CUMBERLAND TR.UST AND INVBSTMBNT COMPANY affinns 1hat it bas not received

Trvst property from the prior 1rustee, Thomas Ridwd Tipps, and, thereforo, has no accounting to

pn:,vide to any beneficiary thereof




                                                                                                       20

                                                                                                            34
                                                                                        Document Page 132 of 240
                                                                                                          FILED
                                                                                          10/20/2014 5:54:21 PM
                                                                                              JOHN F. WARREN
                                                                                                COUNTY CLERK
                                                                                              DALLAS COUNTY




                                         NO. PR-13-3072-3

 IN RE: GUARDIANSHIP OF                         §           IN THE P.ROBATE COURT
                                                §
 DORIS LEE TIPPS                                §           NUMBER THREE OF
                                                §
 AN ALLEGED INCAPACffATED                       §
 ADULT                                          §           DALLAS COUNTY, TEXAS

                                   MOTION TO SHOW AUTBQR!TX
TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES fflOMAS RICHARD TIPPS, ("Movant'') herein. and files this Motion to

Show Authority complaining ofW. THOMAS FINLEY, alleged attorney for DORIS LEE TIPPS,

and shows the Honorable Court the following:

                                                I.

        W. TBOI\'t.\S FINLEY does not have authority to act as counsel for DOR.IS LEE TIPPS

in this matter. DORIS LEE TIPPS does not have sufficient capacity to retain counsel as she was

adjudicated to be totally incapacitated on February 17, 2014. W. THOMAS FL�LEl:' is in fact

representing STEVEN VINSON TIPPS.

                                               II.

        Based upon these facts. Movant believes that \V. THOMAS Fm'LEYis prosecuting this suit

without proper authority of DORIS LEE TIPPS. Pursuant to Rule I 2 of the Texas Rules of Civi1

Procedure, Movant requests that W. THOMAS FINLEY should be cited to appear before this court

and show his authority to act on behalf of DORIS LEE TfPPS. Should W. THOMAS FIIVLEY

fail to show sufficient authority to prosecute this suit on behalf of DORIS LEE TIPPS, then W.

THOMAS FINLEY should be banned from further appearing in this case and the pleadings of W.

THOMASFINLEY's alleged to be filed on behalf of DORIS LEE TIPPS should be stricken.
MQTION TO SHOW AUTHORITY-Pye l
Calli!C No. PR-13-3072-3 (Tipps)




                                                                                                 35
                                                                            Document Page 133 of 240
       WHEREFORE, PREMISES CONSIDERED, THOMAS RICHARD TIPPS, Movant

herein, respectfully prays that:

                 1.    W. THOMAS FINLEY will be cited to appear and to answer herein and to

       present to this court :mfficient proof of,authority to prosecute the suit on behalf of DORIS

       LEE TIPPS;

                 2.    Upon the failure of W. THOMAS Flr~LEY to present such proof to the

       court, the Court order that \V. THOMAS FINLEY is no longer allowed to appear in this

       cause and to further order pleadings filed by W. THOMAS FINLEY to be stricken from the

       record;

                 3.    The Court should enter an order denying any and all attorney's fees requested

       by W. THOMAS FINLEY; and

                 4.    For such other and further relief, in law or in equity, to which THOMAS

       RlCHARD TIPPS, Movant herein, may be justly entitled.

                                              Respectfully submitted,

                                              Isl Jeffrey Cook


                                              Jeffrey Cook
                                              State Bar No. 04734495
                                              Lisa Leffmgwell
                                              State Bar No. 12158575
                                              2301 Cedar Springs
                                              Suite 200
                                              Dallas, Texas 75201
                                              Tel. (214)520-7494
                                              Fax. (214)528-6925

                                              ATTORNEYS FOR TlIOMAS RICHARD TIPPS


,MOTION TO SHOW AUTHORITY- Pue 2
Cause No. PR-13-3072~3 (Tipps)




                                                                                                       36
                                                                                 Document Page 134 of 240
                                 c_tRTIFICA:TE OF SERVI(;!
       This is to certify that a true and correct copy of the foregoing document was sent via
facsimile to all counsel of record on this 20th day of October, 2014.

                                          /s/ Jeffrey Cook

                                          Jeffrey Cook
                                          Lisa Leffingwell




MOTWN TO SHOW AUTHORITY - Pue 3
Cause No. PR-13-3072-3 (Tipps)




                                                                                              37
                                                                           Document Page 135 of 240
                                        VER.IEICATIQN
STATE OF TEXAS                                   §
                                                 §
COUNTY OF DALLAS                                 §


       BEFORE ME, the undersigned authority, personally appeared THOMAS RICHARD

TIPPS, who, on oath, stated that the statements made in the foregoing Motion to Show Authority to
Act are true and correct to the best of his lmowledge and belief.
                                                  1\1               .                .
                                             ..THOMAS
                                                :::.:~         ~~-;_,_,
                                                      RICHARD TIPPS            ·,,



       SUBSCRIBED AND SWORN TO BEFORE ME on this the ~ a y of __                     (k~,,
2014, to certify which witness my hand and seal of office.
                                               ~~




              LISA R LEFFINGWELL
             My commission Expires
                 Junt   26. 2018




MOTION TO SHOW AUTHORITY- PaJ.C 4
Cause No. PR-13-3072-3 (Tipps)




                                                                                                    38
                                                                              Document Page 136 of 240
                                 ·•·,   I




       ~
.. ··r.· .......                        0
                                                    LJ ORIGINAL o
                                                      ORIGINAL
                                                  NO. PR-13-3072-3


       INTHE ESTATE OF                                      §                  IN THE PROBATE COURT
                                                            §
       DORIS LEE TIPPS,                                     §                         NUMBER THREE OF
                                                            §
       AN JNCAPACITATED PERSON                              §                  DALLASCOUNTY,TEXAS

        ORDER GRANTING MOTION TO ACCEPT RESIGNATION, DISCHARGE TRUSTEE
                            AND REJNSTATE TRUSTEE

                   On this 21st day of October, 2014, ~ame on to be he~d the joint Motion to Accept

       Resignation, Discharge Trustee and Reinstate Trustee filed by CUN.t:BERLAND TR:UST AND

       INVESTMENT COMPANY (hereinafter"CUMBERLAND") and 1HOMAS TIPPS. After hearing

       and considering the pleadings filed herein and evidence submitted, the Court finds as follows:

                   1.    Pursuant to the M.ediatlon Settlement Agreement filed herein and approved by the

       Court on February 17, 2014, THOMAS TIPPS resigned as Trustee ofthe Tipps Family Trusts (.. the

       Trusts") on March 1~, 2014, pursuant to the Court's order;

                   2.    CUMBERLAND was appointed as Successor Trustee and executed its acceptance on

       March 17, 2014;

                   3.    CUMBERLAND is unable to perform its duties as Trustee since a condition of its

       acceptance was that STEVEN VINSON TIPPS move out of the Hood real property owned by the

       Trust~. STEVEN VINSON TIPPS has failed to move as he agreed, and CUMBERLAND has

       executed its resignation dated May 2, 2014 subject to the Court's acceptance;

                   4..   Based on the circumstances of this case, the Court finds that it will not be possible to

       find a Corporate Trustee willing to serve as Trustee of the Trusts;

                   5.    CUMBERLAND notified all beneficiaries of the Trust of said resignation pursuant to

       Section 3 of Article 3 of the Trusts on May 2, 2014;
                                                                                         PR 0-13 -03072°:3 - - - - - - . .
                                                                                         COOR
                                                                                         ORDER
                                                                                       . 0783118


       m:~i~G                 MOTION TO ACCEPr RESIGNATION, DIS@ARGE TRl                 ~ll il l l ~m111111111111~
                                                                                          Document Page 137 of 240
                             0                                       0
       6.      Although CUMBERLAND· accepted the appointment of Trustee of the Trusts,

CUMBERLAND never took possession or control of any of the assets of the Trust, no account is

required by CUMBERLAND and it should be discharged from liability, if any;

       7.     1HOMAS TIPPS has continued to pay the expenses of the Ward so her care has been

assured and collect all receipts due the Trusts pending the transfer to CUMBERLAND;

       8.      THOMAS TIPPS was previously appointed as Trustee by Ward when she had

capacity to make such appointment; and

       9.     It is in the best interest of Ward that 1HOMAS TIPPS be reinstated and con finned as

Successor Trustee of the Tipps Trusts.

       IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED by the Court as follows:

       1.     The resignation of CUMBERLAND TRUST AND INVESTMENT COMPANY is

accepted by the Court;

       2.     No accounting is required from CUMBERLAND TRUST AND INVESTMENT

COMPANY and it is hereby discharged as Trustee of the Tipps Family Trusts; and

       3.     THOMAS TIPPS is reinstated and confirmed as Trustee of the Tipps Family Trusts.

       SIGNED this ;;)...,   f   day of                           2014.




ORDER GRAN']'ING MOTION          TO   ACCEPT   RESIGNATION.   DISCHARGE TRUSTEE AND REINSTATE
TRUSTIE- Page 2                                                                                40
                                                                            Document Page 138 of 240
.. .
.,

                                Q                                        0
                                              lJ       ORIGINAL
                                              NO. PR-13-3072-3


       IN THE ESTATE OF                                §               · IN THE PROBATE COURT
                                                       §
       DORIS LEE TIPPS,                                §                      NUMBER THREE OF
                                                       §
       AN INCAPACITATED PERSON                         §                DALLASCOUNTY,TEXAS


                       ORDER GRANTING MOTION TO SHOW AUTHORITY

              On this 21st day of October, 2014, came on to be heard the Motion to Show Authority filed

       by TIIOMAS TIPPS. After hearing and considering the pleadings filed herein and evidence

       submitted, the Court finds that the Motion should be granted.

              IT IS THEREFORE. ORDERED, ADJUDGED AND DECREED by the Court as follows:

               1.     The Motion to Show Authority is granted;

              2.      W. THOMAS FINLEY is banned from further appearing in this case and the

       pleadings of W. THOMAS FINLEY alleged to be filed on behalf of DORIS LEE TIPPS should

       be stricken;

              2.      Any_ attorney's fees r ~ S FINLEY should be denied.

              SIGNEDthis1:J_dayo~~ ,2014.



                                              ~rno=____



                                                                                  PR-13-03072-3.
                                                                                  COOR
                                                                                 ORDER
                                                                                 878711


       ORDKR GRANTING MOTION TO SHOW AUTHORITY· Page l                           ~II!ll l l l ~lil l ~l lI
                                                                                 Document Page 139 of 240
                           IV.

      W. THOMAS FINLEY, COUNSEL FOR DORIS L. TIPPS

APPELLANT DORIS LEE TIPPS' OPPOSITION TO SENIOR SOURCE'S

        PETITION TO REVOKE AUTHORITY OF AGENT

                        (C.R. s 42)




                                            Document Page 140 of 240
                                                                                                 FILED
                                                                                 10/21/2014 12:33:28 PM
                                                                                       JOHN F. WARREN
                                                                                        COUNTY CLERK
                                                                                      DALLAS COUNTY



                                 No. PR-13-3072-3

In the Matter of the                     §       In the Probate Court
                                         §
Guardianship of                          §       No. Three
                                         §
Doris L. Tipps                           §       Dallas County, Texas

             Dorris Lee Tipp's Opposition to The Senior Source's
                    Petition to Revoke Authority of Agent

      1.     On September 10, 2013, Doris Lee Tipps, as principal, executed a

Medical Power of Attorney naming her son Steven Vinson Tipps as her agent

for making health care decisions for her in accordance with the provisions of

title 2, subtitle H, chapter 166, subchapter D, of the Texas Health and Safety

Code. A copy of the Medical Power of Attorney is appended as "Exhibit A".

      2.     In accordance with the provisions of section 166.152 ("Scope and

Duration") of the Texas Health and Safety Code, the medical power of atto1ney

given to Steven Vinson Tipps is effective indefinitely.

      3.    Subsection 166.156 (•Appointment of Guardian") of the Texas

Health and Safety Code mandates that, as between a guardian and the agent to

whom the principal has delegated the authority to make health care decisions

for her, the Court must •consider the preferences of the principal as expressed

in the medical power of attorney."




Doris Lee Tipp's Opposition to The Senior
Source Petition to Revoke Authority of Agent - Page 1

                                                                                      42
                                                                   Document Page 141 of 240
      4.     Section 1151.001 ("Rights and Powers Retained by Ward") of the

Texas Estates Code provides that "[a]n incapacitated person for whom a

guardian is appointed retains all legal and civil rights and powers except those

designated by court order as legal disabilities by virtue of having been

specifically granted to the guardian."

      5.     Subsection 102.003(a) ("Rights of the Elderly") of the Texas Human

Resources Code provides that "[a]n elderly individual has all the rights,

benefits, responsibilities, and privileges granted by the constitution and laws of

this state and the United States, except where lawfully restricted. The elderly

individual has the right to be free of interference, coercion, discrimination, and

reprisal in exercising these civil rights."

      6.     Subsection 102.003(f) ("Rights of the Elderly") of the Texas Human

Resources Code provides that "(a]n elderly individual may complain about the

individual's care or treatment. The complaint may be made anonymously or

communicated by a person designated by the elderly individual. The person

providing services may not discriminate or take other punitive action against an

elderly individual who makes a complaint."

      7.     Steven Vinson Tipps is-and has been for the past many years-the

constant caregiver for his mother, Doris Lee Tipps.




Doris Lee Tipp's Opposition to The Senior
Source Petition to Revoke Authority of Agent - Page 2
                                                                                   2
                                                                                       43
                                                                    Document Page 142 of 240
         8.    Doris Lee Tipps prefers that all decisions about her health care be

either made or, at least, ratified by her son Steven Vinson Tipps.

         9.    The Senior Source's petition to revoke the authority of Steven

Vinson Tipps is plainly an attempted act of reprisal and a punitive action taken

against Doris Lee Tipps and her designated agent, Steven Vinson Tipps, that

violates the legal and civil rights reserved to her by the Texas Estates Code and

by the Texas Human Resources Code.

         Doris Lee Tipps asks the Court to reject the petition of The Senior Source

to revoke the authority of her duly designated health care agent, Steven Vinson

Tipps.

                                        Respectfully submitted,

                                        Finley Law Group PLLC


                                             ---
                                        By:,____:{....:;..Ov,A.1.-!..;.:·-·- - - , = . x . ~ ~ - -
                                            W. Thomas Finl y
                                            State Bar of Texas Membe
                                                Number 07025500

                                           Finley Law Group PLLC
                                           5500 Preston Road, Suite 390
                                           Dallas, Texas 75205-2676
                                           Telephone: 972.581.2880
                                           Fax: 972.581.2881




Doris LeeTipp's Opposition to The Senior
Source Petition to R~voke Authority of Agent - Page 3
                                                                                                 3
                                                                                                     44
                                                                                Document Page 143 of 240


                              ----~---~·----~                      -   -   --
                                  Certificate of Service

      I certify that on October 21, 2014, a true and correct copy of the foregoing
Doris Lee Tipp's Opposition to The Senior Source's Petition to Revoke
Authority of Agent was this day sent by electronic mail, by certified mail,
return-receipt requested, and by facsimile transmission to the following counsel
of record and pro se party:

           Scott D. Weber
           Calloway, Norris, Burdette & Weber, PLLC
           3811 Turtle Creek Boulevard, Suite 400
           Dallas, Texas 75219-4531

           Steven V. Tipps, Pro Se Party
           5015 Addison Circle
           Addison, Texas 75001-3008

           John H. Phillips
           Boone, Boone & Phillips, L.L.P.
           4313 West Lovers Lane
           Dallas, Texas 75209-2803.




939987_1




Doris Lee Tipp's Opposition to The Senior
Source Petition to Revoke Authority of Agent - Page 4
                                                                                  4

                                                                                      45
                                                                   Document Page 144 of 240
          Exhibit A




MEDICAL POWER OF ATIOR.NRY

             OF

      DORIS LEE TIPPS

  Dated: September 10, 2013




                                             5
                                                 46      '
                              Document Page 145 of 240
                                 DISCLOSURE STATEMENI
                                   Information Concerning
                                The Medical Power of Attome)!

     THIS IS AN IMPORTANT LEGAL DOCUMENT. BEFORE SIGNING
THIS DOCUMENT, YOU SHOULD KNOW THESE IMPORTANT FACTS:

       Except to the extent you state otherwise, this document gives the person
you name as your agent the authority to make any and all health care decisions
for you in accordance with your wishes, including your religious and moral
beliefs, when you are no longer capable of making them yourself. Because
"health care" means any treatment, service, or procedure to maintain, diagnose,
or treat your physical or mental condition, your agent has the power to make a
broad range of health care decisions for you. Your agent may consent, refuse to
consent, or withdraw consent ta medical treatment and may make dedsions about
zuithdrawing or wit'1holding life~s11staini11g treatment. Your agent may not consent to
volrmtary inpatient mental health seroices, convulsive treatment, pStJChosurgery, or
abortion. A physician must comply with your agent's instructions or allow you
to be transferred to another physician.
    Your agent's authority begins when your doctor certifies that you lack the
competence to make health care decisions.
      Your agent is obligated to follow your instructions when making
decisions on your behalf. Unless you state otherwise, your agent has the same
authority to make decisions about your health care as you would have had.
       It is important that you discuss this document with your physician or
other health care provider before you sign it to ensure that you understand the
nature and range of decisions that may be made on your behalf. If you do not
have a physician, you should talk to someone else who is knowledgeable about
these issues and can answer your questions. You do not need a lawyer's
assistance to complete this document; but, if there is anything in this document
that you do not understand, then you should ask a lawyer to explain it to you.
      The person you appoint as agent should be someone you know and trust.
 The person must be eighteen (18) years of age or older or a person under
eighteen {18) years of age who has had the disability of minority removed. If
you appoint your health or residential care provider (e.g., your physician or an
Disclosure Statement • Page 1
ltiitialed for Authenticity
                                                                              .LY?J
                                                                                D.L.T.

                                                                                           6

                                                                                               47
                                                                           Document Page 146 of 240
employee of a home health care agency, hospital, nursing home, or residential
care home, other than a relative), then that person has to choose between
acting as your agent or as your health or residential care provider. The Jaw
does not permit a person to do both at the same time.

      You should inform the person you appoint that you want the person to be
your health care agent. You should discuss tl1is docu111e11t with your agent and your
pltysicia11 a11d give each a signed copy. You should i11dicate on the doc11me11t itself the
people and institutions who l1ave signed copies. Your agent is not liable for health
care decisions made in good faith on your behalf.

      Even after you have signed this document, you have the right to make
health care decisions for yourself as long as you are able to do so and treatment
cannot be given to you or stopped over your objection. You have the right to
revoke the authority granted to your agent by informing your agent or your
health or residential care provider orally or in writing, or by your execution of a
subsequent medical power of attorney. Unless you state otherwise, your
appointment of a spouse dissolves on divorce.

     This document may not be changed or modified. If you want to make
changes in the document, then you must make an entirely new one.

      You may wish to designate an alternate agent in the event that your agent
is unwiUing, unable, or ineligible to act as your agent. Any alternate agent you
designate has the same authority as your primary agent to make health care
decisions for you.
     THIS POWER OF AITORNEY IS NOT VALID UNLESS IT IS SIGNED
IN THE PRESENCE OF TWO COMPETENT ADULT WITNESSES. THE
FOLLOWING PERSONS MAY N.QI ACT AS ONE OF THE WITNESSES:

              (a)     The person you have designated as your agent;

              (b)     A person related to you by blood or marriage;

              (c)     A person entitled to any part of your estate after your death
                      under a Will or Codicil executed by yoi1 or by operation of
                      law;
              (d)     Your attending physician;

              (e)     An employee of your attending physician;

Disclosure Statement • Page 2
Initialed for Authenticity
                                                                                ez              (f)     An employee of a health care facility in which you are a
                      patient if the employee is providing direct patient care to you
                      or is an officer, director, partner, or business office employee
                      of the health care facility or of any parent organization of the
                      hea]th care facility; or

              (g)     A person who, at the time this power of attorney is executed,
                      has a claim against any part of your estate after your death.

    SIGN BELOW TO ACKNOWLEDGE YOUR RECEIPT OF THIS
DISCLOSURE STATEMENT PRIOR TO YOUR EXECUTION OF THE
MEDICAL POWER OF A ITORNEY AND TO AFFIRM THAT YOU HA VE
READ AND DO UNDERSTAND THE INFORMATION CONTAINED
THEREIN.

                                      * * * * *
      I acknowledge receipt of this Disclosure Statement prior to execution of
the Medical Power of AttomeJ/, and I affirm that I have read and understand the
information contained in this Disclosure Statement.




                                                        Doris Lee Tipps




Disclosure Statement • Page 3                                              ~J
Initialed for Authenticity                                                     D.t.T.


                                                                                         8
                                                                                             49
                                                                          Document Page 148 of 240
                          MEDICAL POWER OF ATTORNEY
       1.     Designation of Health Care Agent.
       I, Doris Lee Tipps, appoint:

              Steven Vinson Tipps
              3210 East Beltline Road, #146
              Farmers Branch, Texas 75234-2324

as my agent to make any and all health care decisions for me, except to the
extent I state otherwise in this document. This Medical Power of Attorney
takes effect if I become unable to make my own health care decisions and this
fact is certified in writing by my physician.

      2.    Limitations on Decision-Making Authority. Limitations on the
decision-making authority of my agent are as foUows: My agent must honor
any Directive to Physicians and Family or Surrogates that I have made under
the Texas Advance Directive Act if, but only if, that Directive would
otherwise require ( under the circumstances then existing) that life-
sustaining procedures be withheld or withdrawn. The fact that I have
executed a Directive to Physicians and Family or Surrogates must not limit
the power of my agent to act under this Medical Power of Attorney, unless
the Directive would otherwise operate to require that life-sustaining
procedures be withheld or withdrawn. This document is not intended to
revoke any such Directive.

        3.   Medical Information. My agent is to be considered a personal
representative under privacy regulations related to Protected Health
Infonnation ("PHI") and is to be entitled to all health information in the same
manner as if I personally were making the request. Accordingly, I confirm that,
in connection therewith, my agent will be treated as my personal representative
for all purposes as provided by regulation subsection l 64.502(g) of title 45 of
the Code of Federal Regulations and the medical information privacy Jaw and
regulations generaJly referred to as "HIPAA:
      4.     Designation of Alternate Agent. (You are not required to
designate an alternate agent but you may do so. An alternate agent may make
the same health care decisions as the designated agent if the designated agent
is unable or unwiUing to act as your agent. If the agent designated is your
spouse, the designation is automatically revoked by law if your marriage is
Medical Power of Auomey- Page I
Initialed for Autllcnticity
                                                                      ~odissolved.) If the person designated as my agent is unable or unwilling to make
health care decisions for me, then I designate the following person to serve as
my agent, to make health care decisions for me as authorized by this document:

        Alternate Agent: None
        The original of this document is kept at:

                  3210 East Beltline Road, #146
                  Farmers Branch, Texas 75234-2324.

        The folJowing individuals or institutions have signed copies:

                  W. Thomas Finley, Esq.
                  Finley Law Group PLLC
                  5500 Preston Road, Suite 390
                  Dallas, Texas 75205-2676.

      5.     Duration. I understand that this power of attorney exists
indefinitely from the date I execute this document unless I establish a shorter
time or revoke the power of attorney. If I am unable to make heaJth care
decisions for myself when this power of attorney expires, then the authority I
have granted my agent continues to exist until the time I become able to make
health care decisions for myself.

      6.    Prior Designations Revoked. I revoke any prior medical power           ;>{
attorney previously signed by me.

      7.    Acknowledgement of Disclosure Statement. I have been
provided with a Disclosure Statement explaining the effect of this document. I
have read and understand the information contained in the Disclosure
Statement.

     I sign my name to this Medical Power of Attorney on this tenth day of
September, 2013, at Dallas, Dallas County, Texas.




                                                      Doris Lee Tipps

Medical Power of Attorney Page 2
                             ¥



Initialed for Authcntici1y


                                                                                         10

                                                                                          51
                                                                        Document Page 150 of 240


                      ----------------------------------
                                      Statement of First Witness

       I am not the person appointed as agent by this document. I am not
related to the principal by blood or marriage. I wou)d not be entitled to any
portion of the principal's estate on the principal's death. I am not the attending
physician of the principal or an employee of the attending physician. I have no
claim against any portion of the principal's estate on the principal's death.
Furthermore, if I am an employee of a health care facility in which the principal
is a patient, I am not involved in providing direct patient care to the principal
and am not an officer, director, partner, or business office employee of the
hea1th care facility or of any parent organization of the health care facility.




                                                               (Print Na
                                                       ¥MbfC             10,    UJG
                                                                    "'(Pate)        i _·-
                                                 ~J     N'ov~ vtt(~tt~lfes          ,we"'ve,
                                                                   .{Address)
                                                     J)er\\cis, ,e~s 151/JT-~126
                                                              (City and State)

                                  Signature of Second Witnes~




                                                     ~nntlvdtg~;'Jk6 -:,-s Iez.
                                                              (City and State)

933380_1


 Medical Power of Attorney - Page 3
 lnilialed for Authenticity
                                                                                   ad;Y-s:l"
                                                                                    O.LT.


                                                                                               11

                                                                                                    52
                                                                                 Document Page 151 of 240
                                     CAUSE NO. PR-13-3072-3
                                                                                           D ORIGINAL
GUARDIANSHIP OF                                    §         IN THE PROBATE COURT
DORIS LEE TIPPS,                                   §                NO. 3 OF
fNCAPACITATED                                      §         DALLAS COUNTY, TEXAS


                      ORDER TO REVOKE AUTHORITY OF AGENT

        On the 21 ' 1 day of October, 2014, the PETITION TO REVOKE AUTHORJTY OF AGENT
filed by SENIOR CITIZENS OF GREATER DALLAS dlb/a The Senior Source, Guardian of the
Person of DORIS LEE TIPPS, an Incapacitated Person, (the "Ward") on June 2, 2014, was heard
and considered by the Court, and after hearing and considering the pleadings filed herein, testimony
given and arguments, the Court finds that a conflict exists between the powers granted the Guardian
of the Person and the powers claimed by STEVEN V. TIPPS under a medical power of attorney from
the Ward, that is not in the best interest of the Ward and may be detrimental to the health and proper
care of the Ward, and that the authority of STEVEN V. TIPPS under a medical power of attorney
fyom be Ward should be revoked.

     IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the authority of
STEVEN V. TIPPS under any medical power of attorney from the Ward, DORIS LEE TIPPS, is
hereby revoked.


       SIGNED this f.--' ~fOctober, 2014.




                                                                                   f'R--\3-0aG'l2~3
                                                                                   Cl)OR
                                                                                                      --
                                                                                   OROER
TIPPS GUARDIANSHIP - ORDER TO REVOKE AUTHORITY OF AGENT
CAUSE NO. PR-13~3072-3 - Page Solo
                                                                                  :-iiiiim1111111111t
                                                                                 Document Page 152 of 240
                                                                                                            _J
\ . -. .                       .. - --·-· · -----~. ···-·-"··---·. . -···~---,. . . --.·. ---·· · . . _. . - . - . . . - . - FIL ED
                                                       oS-1"'1-ol'-\'lt-CV                                 ISJAN-1
                                                                                                               IJ!Wtfll
                                                                                                                           A~l:_1     '
                                                         No. PR-13-3072-3
                                                                                                               tiiirvW~RR N'l_
                                                                                                            DALLAS do~~~~
           In the Matter of the                                                           In the Probate Court
           Guardianship of                                                                No.3
           Doris L. Tipps                                                                 Dallas County, Texas
                                                         Notice of Appeal
                Steven V. Tipps, pro se Appellant, gives notice of his intent to
           appeal the trial court's Order Granting Motion to Accept Resignation,
           Discharge Trustee and Reinstate Trustee signed on October 21, 2014.
                This appeal is taken to the Fifth Court of Appeals in Dallas, Texas

                                                             ~ctfully              submitted,              •

                                                             (.x:t..:: ~ 1;
                                                               Steven V. Tipps
                                                                                                                   ~!
                                                               5015 Addison Circle        ~ ~
                                                               Addison, Texas 75001       c :i
                                                               214-223-6358               [";; YI
                                                               800-358-6866               J g
                                                               Fax 254-731-2522
                                                               Email: casing@prodigy.net
                                                               casingscientific@gmail.com




                                                                        PR-13-03072-8
                                       ..   ·:   ...                    CNA                                                1
                    ........ ·'.""'>                                    NOTIC[ - APPEAL



                                                                        i[iil~illllil\l\lllll          Document Page 153 of 240
                                                                                                                               54
.....         .   ..   .;,   .,.,   ......-........   ·- ........... ............... _... _ ...
                                                          ,         ,                             ,   .... ~· ~-·~······--   .. , .............. ·   ~   .....   -·-··· -· .................._.._ ...... .




                                                                        Certificate of Service
              I certify that on November 19, 2014, a true and correct copy of the
        foregoing Notice of Appeal was sent by electronic email, by certified
        mail, return-receipt requested, and by facsimile transmission to the
        following counsel of record.



             Jeffrey Cook
             Lisa Leffingwell
             Sullivan & Cook, L.L.C.
             2301 Cedar Springs Road, Suite 200·
             Dallas, Texas 75201-7837

             Alvin J. Golden
             Katherine C. Alcine
             Ikard Golden Jones, P.C.
             400 West 15th Street, Suite 975
             Austin, Texas 78701-1646



                                                                                                                    Steven V. Tipps




                                                                                                                                                                                                             2


                                                                                                                                                                                                                 55
                                                                                                                                                                                   Document Page 154 of 240
                   v.
CASE EXCEPTS - De Ayala v. Mackie




                                    Document Page 155 of 240


 ---   -   --�--   �
                  COMBINED APPELLANT REPLY BRIEF
                                TO
                    THREE APPELLEE REPLY BRIEFS

                                 CASE EXCERPT

       In DeAyala v. Mackie, the Texas Supreme Court states:

"Probate proceedings are an exception to the "one final judgment" rule; in such
cases, "multiple judgments final for purposes of appeal can be rendered on certain
discrete issues." Id. at 192. The need to review "controlling, intermediate decisions
before an error can harm later phases of the proceeding" has been held to justify
this rule. Logan v. McDaniel, 21 S.W.3d 683, 688 (Tex.App.-Austin 2000, pet.
denied). Not every interlocutory order in a probate case is appealable, however,
and determining whether an otherwise interlocutory probate order is final enough
to qualify for appeal, has proved difficult."

"In the past, courts relied on the "substantial right" test to decide whether an
ostensibly interlocutory probate order had sufficient attributes of finality to confer
appellate jurisdiction. See, e.g., Huston v. F.D.I.C., 800 S.W.2d 845, 848
(Tex.1990); Estate o(Wright, 676 S.W.2d 161, 163 (Tex.App.-Corpus Christi
1984, writ refd n.r.e.). Under that standard, once the probate court adjudicated a
"substantial right," the order was appealable. That phrase soon became a fruitful
source of litigation as appellate courts struggled to delineate its parameters. Eleven
years ago, we attempted to clarify appellate jurisdiction in this complex area. See
Crowson v. Wakeham, 897 S.W.2d 779, 783 (Tex.1995) (acknowledging that "our
language heretofore has been somewhat ambiguous")."We noted that, while
adjudication of a "substantial right" was one factor to be considered, equally
important was our earlier precedent requiring that the order dispose of all issues in
the phase of the proceeding for which it was brought. Id. at 782-83. To sidestep
"potential confusion" about the appropriate test for jurisdiction, we adopted this
test:

"If there is an express statute, such as the one for the complete heirship judgment,
declaring the phase of the probate proceedings to be final and appealable, that
statute controls. Otherwise, if there is a proceeding of which the order in question
may logically be considered a part, but one or more pleadings also part of that
proceeding raise issues or parties not disposed of, then the probate order is
interlocutory."
Page 97 of 103

                                                                     Document Page 156 of 240
 "Id. at 783. Recognizing the inherent difficulties in applying any test to determine
appealability, we urged parties to seek severance orders to eliminate ambiguities
about whether the order was intended to be final and appealable. Id. at 783
(explaining that "[l]itigants can and should seek a severance order either with the
judgment disposing of one party or group or parties, or seek severance as quickly
as practicable after the judgment")."
Moreover, under Crowson, the trial court's order was interlocutory because it did
not dispose of all parties or issues in a particular phase of the proceedings. Because
an order denying a plea to the jurisdiction and refusing to remove an executor does
not end a phase of the proceedings, but sets the stage for the resolution of all
proceedings, the order is interlocutory. See, e.g., Fischer v. Williams, 160 Tex.
342, 331 S.W.2d 210, 213-14 (1960)
"The Legislature enacted the statute permitting interlocutory appeal of orders
overruling motions to vacate orders appointing receivers or trustees in 191 7, and
the provision remains substantially unchanged today. See Act of March 30, 1917,
35th Leg., R.S., ch. 168, § 1, 1917 Tex. Gen. Laws 379, 379 (now codified at TEX.
CIV. PRAC. & REM. CODE§ 51.014(a)(2))At no time during the statute's almost
ninety-year history have we held that it applies to a motion to remove an estate's
executor. Our statement in Bailey - that an administrator is designated trustee of
estate property - referred to the administrator's obligation, as holder of legal title
to the estate's property, to pay ad valorem taxes accruing during administration.
Bailey, 862 S.W.2d at 583, 586. It did not equate an executor to a trustee for all
purposes, and there is no evidence that the Legislature intended to permit
immediate appeals of orders refusing to remove estate executors. Accordingly, we
conclude that section 51.014(a)(2)              does not permit Ayala to pursue an
interlocutory appeal of the trial court's order."1 5




Page 98 of 103

                                                                     Document Page 157 of 240
VI. CASE SUMMARIES




                     Document Page 158 of 240
a. TEXAS PROCEDURAL DUE PROCESS CONGRUENT WITH

        FEDERAL PROCEDURAL DUE PROCESS




                                     Document Page 159 of 240
                  COMBINED APPELLANT REPLY BRIEF
                                TO
                    THREE APPELLEE REPLY BRIEFS
                         CASE SUMMARIES

Texas Procedural Due Process congruent with federal Procedural Due Process

   1. In the area of procedural due process, the protections afforded under the
      Texas Constitution are congruent with those provided by the Federal
      Constitution.

   See Price v. City o{Junction, 711 F.2d 582, 590 (5th Cir. 1983); cf University
   o{Texas Med. Sch. v. Than. 901 S.W.2d 926, 930-31 (Tex. 1995) cert. denied,
   528 499, 499 U.S. 1160, 120 S. Ct. 1171, 145 L. Ed.ed 1080 (2000).
   2. Generally, procedural due process requires notice and an opportunity to be
      heard.

   Brown v. University o{Texas Health Ctr., 957 W.W.2d 911, 915 (Tex. App.-
Tyler 1997, no writ).


   3. Procedural due process involves basic notions of justice and fair play. The
      sufficiency of procedures must be judged in light of the parties, the subject
      matter and the circumstances involved.

   Id. GeneHarmonFordv. DavidMcDavidNissan, Inc., 997 S.W.2d298, 312
(Tex. App.-Austin 1999, writ denied).

      The sufficiency of procedures must be judged in light of the parties, the
subject matter and the circumstances involved.

Id. (quoting Brewer v. Austin lndep. Sch. Dist. 779 F.2d 260, 263 (5 1h Cir. 1985




Page 99 of 103

                                                                    Document Page 160 of 240
b. TEXAS DUE COURSE CLAUSE CONGRUENT WITH

       FEDERAL DUE PROCESS CLAUSE(S)




                                   Document Page 161 of 240
                  COMBINED APPELLANT REPLY BRIEF
                                TO
                    THREE APPELLEE REPLY BRIEFS

State of Texas Due Course of Law congruent with federal Due Process of Law

"While the Texas Constitution is textually different in that it refers to "due course"
rather than "due process", we regard these terms as without meaningful distinction.
Fleming v. State, 376 S.W.3rd 854 (2012) (35)

"Due process at a minimum requires notice and an opportunity to be heard at a
meaningful time and in a meaningful manner."
Tex. Comm. On Env. Quality v. Denbury Onshore, LLC, Texas. App. LEXIS 7177
(41)

"The Supreme Court of Texas has stated that the language of the Due Course of
Law Clause of the Texas Constitution and the Due Process Clause of the United
States Constitution is nearly identical" and that there is no meaningful distinction
between "due course" and "due process".
Richard v. Dretke, Tex. App. LEXIS 2261 2009 (20)

In analyzing a claim of deprivation of procedural due process, we apply a two-part
test: we must determine ( 1) whether the plaintiff had a liberty or property interest
entitled to procedural due process; and(2) if so, what process is due.
Dallas County v. Gonzales, (2006) (17)

The Due Process Clause does not mandate the parties be heard at the arbitration
hearing; rather, the Due Process Clause requires that the parties be given a
meaningful opportunity to be heard at the arbitration hearing.
Ewing v. Act Catastrophe-Texas LC, 375, S.W.2d 545 (2012) (16)

--holding that although Texas Constitution refers to "due course" rather than the
U.S. Constitution's "due process", the phrases are not meaningfully distinct and
federal due process are persuasive authority when interpreting Texas's "due
course" guarantee.
Brantley v. Texas Youth Commission, 2011, 365 S.W.3d 89 (2011) (17)

The "due course" clause in our state constitution requires the same level of "due
process" as the federal constitution.
City of Fort Worth v. Park, 2011, Tex. APP LEXIS 5725 (2011) (14)

Page 100 of 103

                                                                     Document Page 162 of 240
What process is due is measured by a flexible standard that depends on the
practical requirements of the circumstances.
Collins v. Texas Natural Resource, 2002, 94 S.W.3d 876 (2002) (16)

At a minimum, due process requires a person who may be deprived of a liberty or
property interest to be provided notice and an opportunity to be heard at a
meaningful time and in a meaningful manner.
Anthony v. State, 209 S.W.3d 296 (2006) (37)




Page 101 of 103

                                                                  Document Page 163 of 240
c. DAVISON V. GREAT NAT'L LIFE INS. CO.

      CASE REFERENCE SUMMARIES




                                    Document Page 164 of 240
                   COMBINED APPELLANT REPLY BRIEF
                                  TO
                     THREE APPELLEE REPLY BRIEFS
                           CASE SUMMARIES
            Davidson v. Great Nat'I Life Ins. Co. (TEX.SUP.COURT)
                     Confrontation and Cross Examination

   1. Texas Employers Ins Assoc v. Garza, 308 S/W.2d 521, 527
       (TEX.CIV.APP) Amarillo 1957, writ refd n.r.e.

      "This court, as have many others, has held that right to cross-examine a
      witness is a substantial one, and it is error to so restrict it as to prevent the
      cross-examining party from going fully into all matters connected with the
      examination in chief'.

   2. Texas & N.O.R. Co. v Barham, 204 S.W.2d 205, 214 (Tex.Civ.App.-Waco
       1947, no writ)
   "... prompted reversal because the trial court did not allow full development of
   facts which might have placed him (appellant) in a more favorable light before
   the jury."

   3. Murray v. Morris, 17 S.W.2d 110, 111 (Tex. Civ.App.)-Amarillo 1928, writ
      dism'd
       "saying: The purpose of cross-examination is to sift and to modify and to
   have the witness explain what has been said on his direct examination, and if
   the witness by this process can be discredited and the weight of his testimony
   weakened, the right should not be denied.

   4. Pecos & N.T. Ry. Co. v. Porter, 156 S.W. 267, 274-275 (Tex.Civ.App.) -
      Amarillo 1913, no writ)).

       The court went [*479] on in Pecos to say, "A witness may be cross
       examined as to his examination in chief in all its bearings and as to whatever
       goes to explain or modify what he has stated in his examination in chief, and
       prejudice will be presumed where this right is denied."


Page 102 of 103

                                                                       Document Page 165 of 240
d. TEXAS ABUSE OF DISCRETION CASES




                                Document Page 166 of 240
                   COMBINED APPELLANT REPLY BRIEF
                                 TO
                     THREE APPELLEE REPLY BRIEFS

           CASE SUMMARIES - TEXAS ABUSE OF DISCRETION




A trial court abuses its discretion if it acts in an arbitrary or unreasonable manner
or without reference to any guiding rules or principles. Walker v. Gutierrez, 111
S.W.3d 56, 62 (Tex.2003).

A trial court has no discretion in determining what the law is or in applying the law
to the facts. Cayton v. Moore, 224 S.W.3d 440 Tex.App. - Dallas 2007, no pet.
An abuse of discretion occurs if the trial court clearly failed to analyze and
determine the law correctly or applied the law incorrectly to the facts. Id.

The test for abuse of discretion is whether the trial court acted without reference to
any guiding rules and principles. Downer v. Aquamarine Operators, Inc. 701
S.W.2d 238, 241-42 (Tex. 1985)

When we determine whether the trial court abused its discretion, we may not
substitute our judgment for that of the trial court unless its decision was so
arbitrary that it exceeded the bounds of reasonableness. Clarendon Nat 'I Ins. Co.
v. Thompson, 199 S.W.3d 482, 494 (Tex.App. - Houston [1st Dist. 2006, no pet].

A trial court has broad discretion and we may not disturb its ruling absent manifest
abuse of discretion. Champion Int'! Corp. v. Twelfth Court ofAppeals, 762
W.W.2d 898,899 (Tex. 1988; TEX.R. CIV.

Certiorari lies to correct proceedings erroneous upon the face of the record when
there is no other adequate remedy. It is available in the exercise of super intending
control over a tribunal which is proceeding illegally where no other mode of
review has been provided. Certiorari lies where there is a want of jurisdiction or
an act in excess in excess of jurisdiction which is apparent on the face of the
record. (State v. Nelson, 246 Ark, 210, 438 S.W.2d (1969).




Page 103 of 103

                                                                     Document Page 167 of 240
                   VII.

APPLICATION FOR APPOINTMENT OF TEMPORARY

    GUARDIAN OF THE PERSON AND ESTATE

                   OF

              DORIS L. TIPPS




                                    Document Page 168 of 240
>,,.


                                                  Ll ORIGINAL
                                       -      CAUSE NO.       ft213-;;o12. -3                             A~~~
        IN THE GUARDIANSHIP OF                                §                IN THE PROBATE COURT
                                                                                                         2tfG'sEP -i.    PH 2= ,.
                                                              §                                            JOr;;i F. WARREN
        DOJUS LEE TIPPS,                                      §                OF                          COUNTY CLERK
                                                              §                                            DALLAS COUNTY
        AN ALLEGED INCAPACITATED PERSON                       §                DALLAS COUNTY, TEXAS

                             APPLICATION FOR APPOINTMENT OF
                       TEMPORARY GUARDIAN OF THE PERSON AND ESTATE

       TO THE HONORABLE JUDGE OF SAID COURT:

                NOW COMES THOMAS RICHARD TIPPS and files this Application for Appointment of

       Temporary Guardian of the Person and Estate of DORIS LEE TIPPS, an Alleged Incapacitated

       Person, ("Proposed Ward 11 ) and respectfully shows the Court as follows:

           l.      That Proposed Ward, DORIS LEE TIPPS, is an adult female whose date of birth is

       November 11, 1922. Her address is Lakeview at Josey Lane, 2105 North Josey Lane, Carrollton,

       Dallas County, Texas 75006-3027, and citation may be served at this address. She is a resident of

       Dallas County, Texas.

           2.      Applicant THOMAS RICHARD TIPPS desires to be appointed Temporary Guardian of

       the Person and Estate. He resides at 1 Beach Drive SE, St. Petersburg, Florida 33701. He is a son

       of the Proposed Ward. Applicant was named by Proposed Ward in her Declaration of Guardian, a

       copy of which is attached hereto.

           3.      Applicant seeks Temporary Guardianship of the Person and Estate of Proposed Ward as it

       is necessary for the protection and welfare of the Proposed Ward.                 Applicant believes that a

       Temporary Guardianship would be in the Proposed Ward·s best interest and that there is imminent

       danger that the physical health or safety of the Proposed Ward will be seriously impaired unless the

       Court takes immediate action to appoint Applicant as Proposed Ward's Temporary Guardian. In

       ,\Pl'!.JCA TION FOR APPOINT:\1ENT OF THlPORARY Gl .ARDIAj'IS OF THE P~RSO:'\A:\D ESTA TE - Pagr

                                                                                                  PR-13-03072-3
                                                                                                  CLG
                                                                                                  APPLICATION (OCA - NEW CASf FILEU)
                                                                                                  264383


                                                                                                  l IIHllllllflllflHf~IIIJ~
                                                                                               Document Page 169 of 240
addition, the Proposed Ward is making poor financial decisions and said decisions are contrary to the

Proposed Ward's long-standing expressed wishes. The Proposed Ward is unable to care for herself

and her finances.

    4.       The Proposed Ward is incapacitated. It is requested that the Proposed Ward receive such

protection and assistance as necessary to protect the person of the Proposed Ward and that the all

powe -s be granted to Temporary Guardian as provided in the Texas Probate Code, including the

following:

    To sign all medical release for the Proposed Ward;

    To authorize all medical and dental treatments for Proposed Ward;

    To apply for all public, private and governmental benefits available for medical care, dental care
    and living arrangements for Proposed Ward, and to file insurance claims for Proposed Ward;

    To make all decisions regarding Proposed Ward's living arrangements and to execute all
    agreements, releases, authorizations and contracts necessary to provide such living
    arrangements; and

    The power and authority to gain access to the Proposed Ward's medical records.

    To take any and all actions necessary to collect, preserve and protect the estate of Proposed
    Ward, and to incur costs necessary and execute any contracts necessary for such collection,
    preservation, and protection;

    To take possession of all assets of whatever kind and nature in the estate of Proposed Ward and
    to collect all monies due to Proposed Ward's Estate;

    To gain access to Proposed Ward's home and all financial, medical, legal, and other records;

    To conduct all estate, trust and financial transactions, including spending estate/trust funds,
    closing and opening accounts in Proposed Ward's name, closing and opening accounts held in
    trust for Proposed Ward, negotiating checks and instruments payable to Proposed Ward, and any
    other financial and estate transactions with Proposed Ward's bank, brokerage service, savings
    and loan, credit union or other financial institution; and

    To sell, convey, or otherwise dispose of personal property in Proposed Ward's Estate.


APPLICATION FOR APPOINTMENT OF TE\lPORAR\'Ji~ '..\RDl..\:"i~ OF nn: l't;;RSO!"i AND £STAH: - Pagr                2



                                                                                                             6
                                                                                         Document Page 170 of 240
    Further, Applicant requests that the Court enter an Order that the Proposed Ward lacks the power

    to execute estate-planning documents pending the Temporary Guardianship.

    5.      The Proposed Ward is currently incapacitated as a result of dementia of unknown

diagnosis. The Proposed Ward is unable to properly care for herself and there is imminent danger

that the physical health or safety of the Proposed Ward will be seriously impaired and her finances

jeopardized.

    6.      Applicant executed a Power of Attorney naming Applicant, THOMAS RICHARD

TIPPS, as her Agent.

    7.      Both of the Proposed Ward's parents are deceased. Proposed Ward's surviving siblings

are::

    BERNICE EVERITT
    1322 Jacinth Drive
    Weslaco, Texas 78596

    ELIZABETH COGDILL
    3918 Corral Canyon Road
    Bonita, California 91902

    8.      Her husband, THOMAS V. TIPPS, predeceased her, having died in October, 2005, and

she is not married.

    9.      The Proposed Ward has four children born to or adopted by her, as follows:

    THOMAS RICHARD TIPPS, Applicant
    DOB: October 2, 1946; Adult
    1 Beach Drive SE
    St. Petersburg, FL 33701

    GLENDA DELL JORDAN
    DOB: August 25. 1944; Adult
    P.O. Box 792
    Battle Mountain. Nevada 89820


APPLl     SALLY JOYCE FINK
     DOB: October I, 1948; Adult
     709 S. 501h Street
     Renton, Washington 98055

     STEVEN VINSON TIPPS
     DOB: November 20, 1950; Adult
     3210 E. Beltline Road, #146
     Carrollton, Texas 75006

     10.       Most of Proposed Ward's assets are held in Trust. However, there are the following

assets held outside the Trust:

     Cash on deposit at Bank of America as of the filing of this Petition: $500.00 (approx)

     2000 Lincoln Town Car and 1998 Ford Aerostar Van

     Personal Property located in apartment

     Monthly income: $12,584.00 from rentals, retirement plans, annuities, social security and
     investments, transferred into Trust monthly

     11.       This Court has venue over these proceedings because the Proposed Ward is a resident of

Dallas County, Texas.

           WHEREFORE, PREMISES CONSIDERED, Applicant prays that the Court consider this

Application for Appointment of Temporary Guardian of the Person and Estate of DORIS LEE

TIPPS; that notice and citation be issued as required by law; that an Attorney Ad Litem be

appointed to represent the interests of the Proposed Ward; that a time for hearing on this application

be set; that on hearing that THOMAS RICHARD TIPPS be appointed Temporary Guardian of the

Person and Estate of the Proposed Ward; that Letters of Temporary Guardianship be issued to

THOMAS RICHARD TIPPS as Temporary Guardian of the Person and Estate on taking the oath

and giving bond as required by law; and Applicant prays for such other and further relief to which he

may be entitled .

.-\PPI.ICATIO;", FOR APPO!i',Tl\-11::i'\T OF Tf.:\IPORAR\' Gl".-\RDIAi\S OF Tl![ Pl::RSO:'\ A'.'ID ESTA TE - Page-
                                                                                                                              4




                                                                                                                            8
                                                                                                        Document Page 172 of 240
                                                   Respectfully submitted,

                                                                  COOK, L.L.C.



                                                   Je ey Cook
                                                   State Bar No. 04734495
                                                   Lisa Leffingwell
                                                   State Bar No. 12158575
                                                   2301 Cedar Springs, Suite 200
                                                   Dallas, Texas 75201
                                                   (214) 520-7494
                                                   (214) 528-6925 (fax)
                                                   ATrORNEYSFORPLAINTIFF




APPLICATION FOR AfPQ[NTMENT OF TEMPORARY GUARDIANS OF THE PERSON AND ESTATE· Page
                                                                                                  5



                                                                                              9
                                                                          Document Page 173 of 240
STATE OF FLORIDA                                      §

COUNIY OF            e{1....,,,//K,                   §
                                                      §

       BEFORE ME, the undersigned Notary Public, on this day personally appeared THOMAS
RICHARD TIPPS, who, being by me duly sworn on his oath, deposed and said that he has read the
above and foregoing Application for Appointment ofPenn anent Guardians of the Person and Estate
and that the allegations contained therein are within his personal knowledge to be true and correct.




        SUBSCRIBED AND SWORN TO)IEFORE ME by THOMAS RICHARD TIPPS
on this, the   ~        day of ~ \        , 2013 .




    •   ~
        •   '
                  MY~~
                     EXPMB: Aclrll 8, 2017
                liCIICled 'nru Notayi'd; UnderwrleB
                                                      NkMAL



bPPUCATlON FOR APtpJNJr,1ENT OF Ttr,b1P<>llARY G1JARDIANi.on11K PKRSON AND ESTATE· Pne               6



                                                                                                10
                                                                             Document Page 174 of 240
              Declaration of Guardian in the Event of
               Later Incapacity or Need of Guardian
I, DORIS LEE TIPPS, make this Declaration o f ~ to operate if the need for a guardian for
me later arises.
    l.     I designate my son, THOMAS RICHARD TIPPS, to sen·c as guardian of my
           person. In addition; I appoint my daughter, GLENDA DELL JORDAN, to serve as
           first alternate guardian of my person.

    2.     I designate my son, moMAS RICHARD TIPPS, to serve as guardian of my
           estate. In addition, I appoint my daughter, GLENDA DELL JORDAN, to serve as
           first alternate guardian of my estate.
    3.     If any guardian or altemate guardian dies, does· not qualify, or resigns. the     next
           named altcmatc guardian becomes my guardian.

   4.      I expressly disqualify the following person from serving as guardian of my person:
           STEVEN VINSON TIPPS.
    S.     I expressly disqualify the following·person from serving as guardian of my estate:
           STEVEN VINSON TIPPS.

I, DORIS LEE TIPPS. as Deetarant, after beiDg duly swom, declare to the undersigned witnesses
and to the undersigned authority that this instrument is my Declaration ·of Guanlian in the Event of
Later Incapacity or Need of Ouaniian. and that I have made and executed it for the purposes
expressed in the declaration. I now aign this declaration in the presence of the attesting witnesses
and the undersigned authority-on this 19th day of July, 2012.



                                                DORIS LEE TIPPS, Declarant

The undersign~ Sari Northcutt and RDbin Clarko, each being J4 years of age or older, after being
duly sw~ declare to the Declarant and to the undersigned authority that the Declarant declared to
us that this instrument is the Declarant's Declaration of Guardian in the Event of Later Incapacity or
Need of Guardian and that the Declanmt executed it for the purposes expressed in the Declaration.
Tho Dcclarant then signed this declaration and we believe the Dcclarant to be of sound mind. We
new sign our names u attesting witnesses on this 19th dayofJuly, 2012.



Witness                                               Witness
Print Name: Sari Northcutt                            Print Name: Robin Clarke




                                                                                 Document Page 175 of 240
                                                               CIVIL CASE INFORMATION SHEET
           CAlJR Nl/MUR (FOR Cl.EU USE ONLY):              ~ '0-:"" ~] 1. 3                             COURT (FOR CURJ{ l/SE ONLY}:

               s~                 Po r I s .~ L ---1J.a.~ ~
                                   (e.g.,Jdlll Slllllh v. All.Amerieui ~ Qe Mary ADii Joacs; In the Maaw of the &late ofG~Jelacboa).
                                                                                                                                             -·----
                                                                                                                                                .                     ·
  A civil case information sheet must be completed and submitted when an 11fi$in.i pDtition or application is filed to iniliatc a. new civil, family law, probate or mcatal
. healtb r:a.se or when a post'iUd8meat petition for modi&alion or motion .fbr enforceincm i.s filed in a funily law case. The infomation should be tru: bc:lt ~vailllble et
  ~~d·                                                                                                                                                        .                      .
                                                                                  Na.ma or                                            Penoa ·or entl          If     111eet IJ:
                                                                                                                                               for PlaintiffJPctitioncr
                                                                                  Plaintiff{s)/Pctiti                               OPro St Plaintifti'Pctidoner      ·
                                                                                                                                    OTitle IV-D· Agency
                                                                                          P.fl'ltl "'2                          · OOtlter: - - - - - - -
                                                                                         rifuv      J.-                        ·. - - - - - - 1
                                                                                                             T,Lld).:>...____,__
                                                                                                                  V                 Additional Parties In Cliild Support Case:
                                                                                  Dcfcndant(s)/Respondcnt(s}: ·                     Cusrodi.111 Parent:
                                                                                    {Jprt-s              Let:..
                                                                                                                                    Non-Custodial Parent:


                                                                                                                                    Presumed Father:




                                                                                                                                                        Pon-Jlldpaat Adiou
            Contnict                                                                                                                                        aoa--TftlelV·D
 Debt/C:,ntmet                          Assault/Battery                                                        Annulrncnt                               .Enforcement
    0ConswnerlDTPA                   ()Construction                                                          0Declarc Marriage Void                      Modific:atioo-CuStOdy
   . [}DebtlContract                 ODcfllmMion                                                             Dtvorce                               0Modific:alioa--Othcr
    OFraud/Mistepresentation         Majp_raciit:e                                                             qwi~ Childrtn_                           _         TideJV-D
    OO!her Ocbt/ContraQt               O.Accounting                                                            ONo Cbildien                             Enf~odific:ation
                                       (JLogal                                                                                                       Paternity
 For,c/o.nJn                           0Medical                                                                                                    tl~(UIPSA)
    0Homc Squity-Bxpedited             OOthcr Professional                                                                                         0Support Order
    00ther Foreclosure                    Liability:
 t}Franehise                                                                  llelated to Criminal
 Oinsurance                          0Motor Vehicle Accidal.t                       Matten                                                             Pal'Cllt-chlld RclltiOm'III
 OLandlord/Teoant                    0Promiscs                                xp11t1ction                             rce Foreign                          Of»iowAdoptioll with
 0Noo-Compctition                    Pnxluct LflJb1tuy                    0Jlldgment-Nisi                         Judgment                            Tcrminatton
 0P11111Cr$ip                         0Asbcstos/Slllca                    ONon·Disclosurc                    OHabeas Corpus                         [JChild Protection
 OOtber Connet:                        00thor Product Liability           OSea:um!Forteiture                 IJNamc Change                         ·0Child Support
                                         List Pfoduct;                    0Wrlt of Habeas Corpus--           (JProtectivc Order                     0Custody                                                                     _/:;:...-:---..._
                                                                  / .....J'.    ..9.. -:\..
                                                                 I!.                      1
                                                                 ~~
                                               CITATION IN PROBATE
                                                    THE STATE OF TEXAS
                                                       Probate Court No. 3
                                          CAUSE NO. PR-13-03072-3
                            GUARDIANSHIP OF DORIS TIPPS, An Alleged Incapacitated Person

TO ANY SHERIFF OR ANY CONSTABLE WITHIN THE STATE OF TEXAS - GREETINGS:
YOU ARE HEREBY COMMANDED TO SUMMON:

                                                              DORIS LEE TIPPS
                                                     LAKEVIEW AT JOSEY LANE
                                                       2105 N. JOSEY LANE
                                                    CARROLLTON, TEXAS 75006

To appear before the Probate Court Probate Court No. 3 of Dallas County, Texas, on September 13, 2013 at 11 :30 A M. then and
only then and there to file written answer and/or contest and show cause why this Temporary Guardianship, provided for by law in
section 875(e) of the Texas Probate Code should not be allowed as stated in the attached application filed by:
                                                        THOMAS RICHARD TIPPS
filed in said Court on September 04, 2013 AD. in the matter of the estate No. PR-13-03072-3on the Probate Docket of said court, the
nature of which petition is as follows: APPLICATION FOR APPOINTMENT OF TEMPORARY GUARDIAN OF TIIE PERSON
AND EST ATE. You are notified that you have the right under Texas Probate Code Section 632G) to file with the clerk a written
request that you be notified of any or all specifically designated motions, applications, or pleadings filed by any person, or by a person
specifically designated in your request, relating to the application for the guardianship that has been filed or relating to any subsequent
guardianship proceeding involving the ward after the guardianship is created, if any. If you make such a request. you are responsible
for the fees and costs associated with furnishing you the documents specified in the request. The clerk may require a deposit to cover
the estimated costs of furnishing you \.Vith the required notice.

The purpose of the hearings is for the Court to act on the attached application. A possible oonsequenoo of the hearings is that DORIS
LEE TIPPS may temporarily lose the right to:
                     I. manage personal and financial affairs;
                    2. possess a fire arm;
                      3.   hold or obtain a license to operate a motor vehicle;
                      4.   make decisions regarding marital status;
                      5.   make personal living decisions regarding residence;
                      6.   make medical, dental, psychological or psychiatric treatment decisions; and vote in public elections.

DORIS LEE TIPPS has the following rights:
                  1. The right to be represented by an attorney;
                  2. The right to prior notice of any hearing;
                  3. Tue right to be present at any hearing;
                  4. The right to present evidence and to confront and cross-examine witnesses; and
                  5. The right to request a closed hearing.

And you will deliver to the said DORIS LEE TIPPS, a true copy of this Citation.
F A1L NOT, but have you then and there before said Court this writ, with yow· return there on, showing how you executed the same.

WITNESS: JOHN F. WARREN. Clerk of the Probate Courts of Dallas County. Texas
GiVEN UNDER MY HAND AND SEAL OF OFFICE, at Dallas County. Texas, and issue.cl Septembe.r 05, 2013
                                                       JOHN F. WARREN, COUNTY CLERK
                                                        DALLAS COUNTY, TEXAS

                                                        By:
                                                               ~a..'rb~
                                                               Andrea Boone, Deputy




                                                                                                       Document Page 177 of 240
                                                         RETURN OF SERVICE

PR-13-03072-3               Probate Court No. 3

GUARDIANSHIP OF DORIS TIPPS

ADDRESS FOR SERVICE:

DORIS LEE TIPPS
LAKEVIEW AT JOSEY LANE
2105 N. JOSEY LANE
CARROLLTON, TEXAS 75006

Came to hand the __ day of                         , 20__, at            o'clock __M., and executed in
County, Texas by delivering to each of the within named defendants in person, a true copy of this Citation with the date of delivery
endorsed thereon, together with the accompanying copy of the APPUCATION FOR APPOINTMENT OF TB:M:PORARY
GUARDIAN OF THE PERSON AND EST ATE, at the following times and places, to-wit:

Name                                 Datetrime                          Place, Coune and Distance from Courthouse


And not executed as to thedefendant(s), - - - - - - - - - - - - - - - - - - - - -

The diligence used in finding said defendant(s) being:


and the cause of failure to execute this process is:

                                                           ·-----~-.--~----·-··.---·,·-,·-----~-·--······-
and the information received as to the whereabouts of said defendant(s) being:

---"----·--------------------------·
Fees:
Serving Petition and Copy$ _ _ __
TOTAL$ _ _ __
                                                         _ __ ------------·Officer

                                                         - - - - - - - -..~ - - - - - • County, Texas

                                                         B y : - - - - - - - - - - - - - - ' ' Deputy


                                                                                 Affiant




                                                                                                    Document Page 178 of 240
                       XIII.

ORDER ON MOTION FOR INDEPENDENT MEDICAL EXAMINATION




                                        Document Page 179 of 240
----------~-


                                                                                                [)ORIGINAL
                                              NO. PR-13-3072-3

      fN RE: ESTATE OF                                §           IN THE PROBATE COURT
                                                      §
      DORIS LEE TIPPS,                                §             NUMBER THREE OF
                                                      §
      AN ELDERLY/DISABLED PERSON                      §           DALLASCOUNTY,TEXAS

                                     ORDER ON MOTION FOR
                               INDEPENDENT MENTAL EXAMINATION

             On September 13, 2013, came on to be considered the Motion for Independent Mental

      Examination filed by Thomas Richard Tipps. Based on the agreement of the parties, the Court finds

      that it is well taken and should be granted.

             IT IS THEREFORE ORDERED that Doris Lee Tipps shall, as soon as possible, undergo an

      Independent Mental Examination by Jaye Douglas Crowder, M.D., the court-appointed psychiatrist;

             IT IS FURTHER ORDERED that the examination shall be conducted with no one else

      present other than Doris Lee Tipps and Jaye Douglas Crowder, M.D. and his staff and medical

      advisors;

             IT IS FURTHER ORDERED that no one communicate with the physician or psychiatrist

      prior ~o the issuance of his report except as may be necessary to schedule the examination.

             SIGNED on thi::[Jday of September, 2013.




                                                                  JUDGE PRESIDING



                                                                                     PR - 13--03072 - 3
                                                                                     COOR
                                                                                     OIIOER
                                                                                     :101)066



                                                                                     ~ I;11111111111111100/II
      ORDER ON MOTION FOR INDEPENDENT MENTAL EXAMINATION - Solo Page




                                                                                                          25
                                                                                  Document Page 180 of 240
           IX.

MENTAL EXAMINATON REPORT

 J. DOUGLAS CROWDER, M.D.




                            Document Page 181 of 240
                                                                       [J ORIGINAL
                                                   QHYSICIAN'S CERTIFICATE OF MEDICAL EXAQATION                          ~evlsionJunq   I,   1014
                                        NO. ___,f3'-"l,/~3-·~-....JL.,!!2::;...-,._.3t:--.-----
                                               CAUSE
           In the Matter of the Guardianship of                    for Court Use Only                                     FJLFO
           Doris L. Tipps,                                                          Court Assigned: Yes
           an Alleged Incapacitated Person
                                                                                                                  ~50
           The purpose of this certificate is to enable the Court to determine whether the individual idejlfjfiexl~bfI'tmREN
           is incapacitated according.to the legal definition, and whether a guardian should be appointee~8i'1tlERK
           him or her.                                                                    .             DALLAS COUNTY
           LEGAL DEFINITION OF INCAPACITY
           For purposes of this certificate, .an "Incapacitated Person" is "an adult individual who, because of a
          physical or mental condition, is substantially unable to provide food, dothing or shelter for himself or
          herself, to care for the individual's own physical health, or to manage the individual's own financial
          affairs." Texas Proqate Code § 601 (14).

          GENERAL INFORMATION
          Proposed Ward's Name Doris L. Tipps
                   Date of Birth November 11, 1922 Age 91      Gender    M       F          O       121
          Current.Location of Ward: Lakeview@ Josey Ranch Retirement Center, 2105 N. Josey Lane, Apt. 320,
          Carrollton, Tx 75006
          Physician's Name J. Douglas Crowder, MD      Phone: (469-330·7378)
                     Office Address 8604 Greenville Avenue, Suite 201, Dallas, Texas 75243

          12J YES O N0·-1 am a physician currently licensed to practice in the State of.Texas:
                             I have been the da                                 QHYSICIAN'S CERTIFICATE OF MEDICAL Ex..OATION                    ~evision June ! •   1014
2. EVALUATION OF THE PROPOSED WARD'S MENTAL FUNCTION continued
    {2g YES ONO -- Would the Proposed Ward benefit from placement in a secured facility for the elderly
                   or a secured nursing facility that specializes in the care and treatment of people with
                   dementia?
   IZl YES D NO·· Would the Proposed Ward benefit from medications appropriate for the care and
                       treatment of dementia?
   O   YES    fgJ NO·: Does the Proposed Ward have sufficient capacity to give informed consent to the
                       administration of dementia medications?

3. DECISION MAKING
   A[(•rtness, Attention, and Deficits
   Alertness: l8) Alert     O Lethargic O Stupor
   Proposed Ward is oriented to the foltowing (check all that apply):
               lg) Person    ~ Time       O Place O Situation
  In my opinion, the ability of the Proposed Ward to make or communicate responsible decisions
  concerning himself or herself is affected by the Proposed Ward's deficits and abilities as indicated:
  Deffcft(s) (check all that apply):       C8l Short-term memory   t8:l long-term memory    @ Immediate recall
  O    YES   18:1 NO-- Able to understand or communicate (verbally or otherwise)
  O YES      [;83· NO -7 Able to recognize familiar objects and persons
  O   YES · f2l NO·· Able to perform simple calculations
  O   YES C8J NO-· Able to reason logically
 O    YES l8I NO·· Able to grasp abstract aspects of his or her situation o~ to interpret idiomatic
                     expressions or proverbs
 O    YES    g, NO·· Able to break complex tasks down into simple steps and carry them out
 D    YES t8J NO-- The Proposed Ward's periods of impairment from the deficits indicated above (If any)
                     vary substantially in frequency, severity, or duration

 In my opinion, the Proposed War.d is ab{e to make or communicate responsible decisions concerning
 himself or herself regarding the following:     ·
 A. Business and Managerial Matters; Financial Matters .
 O  Y-':S 181 NO.·- Contract and incur obligations; handle a bank accou11t; apply for, consent to and
                     receive governmental benefits and services; accept employment; hire employees; sue
                   · and defend on lawsuits; make gifts of real or personal property?
 O YES ONO·· If "YES," should amount deposited In any such bank"account be limi~ed?
 O YES l8l NO·- Execute a Durable Power of Attorney?
 O YES rgJ NO·· Execute a Health Care Power of Attorney?
 B. Personal Living Decisions
O YES 181 NO·- Determine own residence?
O YES 12:1 NO·· Safely operate a motor vehicle?
O YES ~ NO--Vote fn a public election?
O YES C8J NO -- Make decisions regarding marriage?
c. Medical Decision-Making
O YES 181 NO •. Consent to m~dical, dental, psychological, and psychiatric treatment?
O YES [gJ NO·· Administer own medications on a dally basfs?
D. Daily Life Activities
Administer daily life activities (e.g:, bathing, grooming, dressing, walking, toileting):
  O YES, independently ~ YES, with assistance ONO, requires total care

                                                    PAGE 2 OF4



                                                                                                           27
                                                                                     Document Page 183 of 240


        ------   -   ---·   -----------   ------------------
                                          HYSICJAN's CERTIFICATE OF MEDICAL ExAQATION

   4. DEVELOPMENTAL DISABILITY
      O YES {gJ NO·· Does th~ Proposed Ward·have developmental disability?
   If "NO," skip to number 5 on the next page.
   If "YES," is the disability a result of the following? (Check all that apply)
       O YES O NO - • Autism?
       O YES O NO·· Static Encephalopathy?
       O YES O NO -- Cerebral Palsy?
       O YES O NO·· Down Syndrome?
       O YES ONO·· Intellectual Disability (MR)**?
      O      YES   ONO-· Other? P{ease Explain

          **1r "the basis of a proposed ward's alleged inc~pacity is mental retardation"\ please answer
          the questions in the box below only if you are making a "Determination of Mental Retardation"
          in accordance with Section 593.005, Texas Health & Safety Code. If you are not ma.king such a
          determination, please skip to number s·on the next page.

         "DETERMINATION OF MENTAL RETARDATION" flt is not required that you complete this box; see·· above.)
         A "Determination of Mental Retardation" made in accordance of§ 593.005 of the Texas Health &
         Safety Code requires that the determination tie based on an Interview with the Proposed Ward and
         on a professional assessment that, at .a minimum, must include:
            1) a measure of the Proposed Ward's intellectual functioning;
            2) a determination of the Proposed Ward's adaptive ·behavior level; and
            3) evidence of origination during the Proposed Ward's developmental period.

        As a physic::Jon, you may use a previous assessment, social history, or relevant record from a school
        district, another physician, o psychologist, a public agency, or a private agency if you determine
        that the previous assessment, social history, or record is valid.                           ·
        By checking the boxes below, you are representing that you have made a "Determination of
        Mental Retardation" fn accordance with § 593.005 of the Texas Health & Safety Code.
        1. What is your assessment of the Proposed Ward's lev,el of intellectual functioning and adaptive
          · behavior?
              O Mild (IQ of 50·55 to approx. 70)                 D Moderate (IQ of 35·40 to 50·55J
             O Severe (IQ of 20·25 to 35·40)     O Profound (IQ below 20·25)
        2.   O Yes O No -rs there evidence that the intellectual disability originated during the
                                 Proposed Ward's developmental period?



                   Hote to attorneys: If o physician makes a «Determinodon of Mental Retardation" In «cordance wfch Tetos
                   Nea(t.h lt Safety Code §°593.005 - see box above - o Court may sront a guardlonshlp apptlcotion I/ ttie
                   "Dett>rmlnotlon of Mental Retardation• is based on on eKOminati011 mode not earlier than 2-4 months before
                   the date of the hearing. But If o phy,ldan's diognosb of lntetrectuol disability Is !!S!l. mode In accordance
                   with Tel«U Httilth li Safety Code§ 593.00S - and the above bo1< is not filled out - the court mey grant a
                   guordlanshlp opptlcoHon only If the Pl1ysldon's Certificate of Medical Exomlnotl~ ·1s based on on
                   e1e Texas Probate Code§ 687(c)(A) Et {a)_                          ·




1 /n H.B. 1481, the 2011 Legislature directed the Legislature and Texas Legislative Council to avoid using the term "mental
retardation" In new statutes and co change that term as exislfny statutes are otherwise amended. Because the Probate
Code stl(I refers to "mental retardation" as a basis for o guordio.nship, and Health Et Sofety Code ~till requires a
udeterminotlon of mental retardation"(§ 593.001 et seq.), this form quotes that phrase from the statutes when necessary.


                                                                PAGE   3 OF4


                                                                                                                                   28
                                                                                                            Document Page 184 of 240
                          QPHYSICIAN'S CERTIFICATE OF MEDICAL EOATION                          f,i('visionJune   I,   zo1i
  5. EVALUATION OF CAPACITY
    f.2]   Y£S ONO·· Based on the information above, it is my opinion that the Proposed Ward is
                        incapacitated according to the legal definition given at the top of page 1.
    If ''YES," please indicate the level of incapacity
             O PARTIAL*       (8J   TOTAL


    *if you answered "~O" to all of the questions regarding decision-making in Section 3 (on page 2) and
    believe the Proposed Ward is partially incapacitated, please explain:

    If you answered "YES". to any of the .questions regarding decision-making in Section 3 (on page 2) and
  · believe the Proposed Ward is totally incapacitated, please explain: Ms. Tipps's exectutive funcitoning,
    concentration, memory, and general ability to protect herself from undue influence/exploitation
    are all deficient. She·feels one of her sons took advantag~ of her for a substantial period of·time.
    If true, this shows she cannot protect herself. If it is untrue, she is either deluded or has been
    deceived. Either way, it should be apparent she cannot look after her own interests. Regrettably,
   Ms. Tipps's prognosis is poor.


6. ABILITY. TO AlTEND COURT HEARING                                                    .
   If a hearing on a11 application for the appointment of a guardian is scheduled fn court:
   O YES rgJ NO -- The Proposed Ward would be able to attend, understand, and participate in the·
                       hearing.
   D YES rgJ NO·· Be- - - - - ··-·----

~(
,
                                                                                                  DORIGINAL
                                                NO. PR-13-3072-3

         fN RE: ESTATE OF                                §           IN THE PROBATE COURT
                                                         §
         DORIS LEE TIPPS,                                §              NUMBER THREE OF
                                                         §
         AN ELDERLY/DISABLED PERSON                      §           DALLASCOUNTY,TEXAS

                                           ORDER ON MOTION          FOR
                                 INDEPENDENT MENTAL EXAMINATION
                On September 13, 2013, came on to be considered the Motion for Independent Mental

         Examination filed by Thomas Richard Tipps. Based on the agreement of the parties, the Court finds

        that it is well taken and should be granted.

                IT IS THEREFORE ORDERED that Doris Lee Tipps shall, as soon as possible, undergo an

        Independent Mental Examination by Jaye Douglas Crowder, M.D., the court-appointed psychiatrist;

                IT IS FURTHER ORDERED that the examination shall be conducted with no one else

         present other than Doris Lee Tipps and Jaye Douglas Crowder, M.D. and his staff and medical

        advisors;

                IT IS FURTHER ORDERED that no one communicate with the physician or psychiatrist

         prior ~o the issuance of his report except as may be necessary to schedule the examination.

                SIGNED on thi~day of September, 2013.




                                                                     JUDGE PRESIDING


                                                                                        PR-lf-03072-3
                                                                                        COOR
                                                                                        OltOEA
                                                                                        :IOUD66



                                                                                        ,1111m1111mm1111111
         ORDER ON MOTION FOR INDEPENDENT MENTAL EXAMINATION - Solo Page




                                                                                                         25
                                                                                      Document Page 186 of 240
             x.
MENTAL EXAMINATION REPORT

  KATHLEEN C. SAINE, Ph.D.




                             Document Page 187 of 240
                        NEURO PSYCHOLOGICAL TESTING

                                DORIS L. TIPPS

                        EXAMINER: DR. KATHLEEN SEINE




                                                   Document Page 188 of 240


~~·------------------
                     FEB-05-2014 09:13            From~972 566 3935
\·
,.
·,

tL
L'.,




     ':-'·
      '
                                       North Texas Neuro-Strokei OP
                                               7777          forest Lane, Bldg C Suite 300
                                                                      Dallas, Tx 75230
          ;,
                                                              Phone: 972-566-3472
                                                               Fax:  972-566-3488

                            To:                                                                   From: Dr. David lsaradisaikul
             k· .
             ..
             ,.
             •;,
               •.·           Phone:                                                                Date:


                                                                                                                                         __REPLY




                              Conflrlentlallty Ntitia!

                              The 'documents accompartvfng thts tt.insri\lnlan contain conftdentlal prlvl~ lnfonnwun. The information Is the property of
                              the Hnder and II Intended onty fof use by the Individual or entity named abCM!. The recipient of this lnfvrmation Is pmhlblftd
                              from distloslng the: contents of the Information tu another party; Jf you are Mlthlf the Intended l'Klplent nor the eniP.loyee or
                              apnt responsible for delivery to the Intended rec:lplen\, you ate herebt notlt1ed that dlsdolure of contents In any fflll'.I'*' .Is:
                              strktly prohibited, PleaH notify me lmmedla«!IV If-you n:ce!Yed this lnformatlun In emir.




                                                                                                                                        Document Page 189 of 240
 FEB-05-2014 09:13              From:972 566 3935
. 011:31/2014     11·29 2143739614                                       PSVOFFICE                                         #2125 P. 002/008


   Office of Ronald G. :Paulman, Ph.D.                                                                  Clinical Neuro12chology
             =                         1!PF!    £?
   Ronatd G. Paulman, Ph.D.                                                                              9400 N. Central Jb:pwy.. Suite 1211
    Clmkal~                                                                                                         Danas. Texas75231-S03l
                                                                                                              (214) 373-4688 · 373-9614 (Fax)
   JutbJeen C. Saine, Ph.D.
    Clinical Neuropsythol.ogy

                                                         Nenropsythological Evaluation

          Namci: Dom Tipps

          Age: 91

          D.O.B..: I 1/11122



          Handedness: Right

          Referral Source: David Isaradisaitul. M.D.

          Date Evatnauid: llf.l./1:$ &: 12/16/13

          Examiner: Kat.h.leen C. Same. Ph.D.
          ldeol.i.licauon!Ra,~11 for Referral:

          Ms. .Doris Tipps is a 91-yw-oid Caucasian female with cognitive dee!'* ofunconain duration. Her neurologist Dr.
           Da.vid lsaradisallml, has diagnosed her-with mild cognitive imp;lnmmt, but psychiatrist, Dr. Jaye Crowder; has
           diagnosed her with seyt.ro domont.ia.. To Gl5ist with dia2[lostic clarification, a neuropsyc:hological evaluation wmi.
           requested by Pr. isaradisaikul to objeaively eharacteri~ Ms. Tipp11.i' CUTTP,nt co~itive status. We undorstand that the
           question of competence to h1111dla lega.1/flnancial mall.els has been raised as well, ll!'ld lll:!COrdiTJi 1I> Ms. Tipps, care
           providers u wet! as filmily mmi~ ruwe o:fRred different opinions. Cuttently. her )'QIIllger son, Mr. Steve Tipps. who
           accompanied her to the evaluation, has Medical P~er of AttQrn~·. Tn his presence,. Ms. Tipps agrt:G(l to undergo
           Wessmetl~ of'her cogniiivc llbilitiu (inchlding hutnot lim.Ited to attenrl®'i:On.ccnttution. Ianeuaee, problem sowing,
           reasoning, and :nemory) for the purpose of diagnostic and treatment plamiin&, wi:lh the understanding that: the finclings
           may be subsequently introduced in court to address tb.o quOGuon of her competence to make decisions and handle her
           own lffil.irs.

           Rti:ords Reviewed:

           Relevant~· was obtained from ll rev ic,w nf recOfds pr;>vided by Dr. 1sara.dtsaikul's office (office 1:1ot0s dated
           11/2912, 5122113, and 8/1:2/13) and through interviews with Ms. Tipps and her son, Mr. Stove Tipps. Mr. Tipps also
           provided the following records: Office note completed by Ann MoJTison PA·C 1nd Joel Holiner, MD dated 11126/12:
           and Physician's Certificate ofMediCDJ Exominlltion completed by Dr. Jaye Crowder dated 10/I 7113.

           Hi$tory of Present lll.ness & Cur.rent Complaints:

           On initial questionini, Ms. Tipps denied cognitive changes beyond what she eo.nsiders norm.a.I for her age. She also
           denied experiencing sievere emotional distress, alth¢urh sho Sa.id that 811¢ was stressed about the ongoing qucst;ons
           about her compctcmie. She expressed dlsappointrncmt in one of her IOIIS who had allegedly spent some of her money on
           a trip ovOf"..eas. She an.id that sbo h119 chanaed hor will and has decided to leave her e~l..l!li;:: to h~r other scm, but hm-
           decision 1o do so is being contested. Spa:ifically, sh!:! said that ber older son wants to have her declared incompetent to
           that the reoentwill is ma.do nuU and. void.

           Physically. Ml;. Tipps' current complaints include numbDcss or loss of feelings in her fi1Jgon. She also conrplamcd of
           .frequent left ftonml headaches. When que$tioncd atloui llor heallh problems, Ms. Tipps said she did not know whai she
           had. She knew she was takine medications, but could not recall their names. When th~ were read to her, she had




                                                                                                                      Document Page 190 of 240
FEB-05-2014 09:14    From:972 566 3935                                                                                        Pase:3/8
01/31/2014 17·30 214S7S9614                                            PSVOFFICE                                          #2125 P.00'3/008

      Neinvpll)'chologic:al Eval\lati.on
      Dori$ TiJ>ps
      --Page2 of7

      1rouble saying what each medication was for. She denied reoent change in weight and appetite. and also denied sleep
      .problems.

      Currently. Ms. Tipps lives in a two bedroom two batfl apartment at Lakeview, a retirement community. She said th4t ~he
      goes downstairs fot nre&ls, and does everything else on her own. Her medications are stt oot in a tray, and zl'ie believes
      1hat she is adh.oront to hc::r treatment regimen; ber son did not contradict ber. Her son said tbm a. nurse checb in on a
      weekly or bi-weekly basis. She alt:<> has a.ida from Mom'• Best Friends who come in for 12-holIT overnight shifts. She
      is on portable oxygen and. h11$ b=il ,aiog a oebulizer as well She wears an alert button. and knows to preas it if she
       needs help.

       Medical History;

       As noted above, Mt. Tippt we:s wiablc to li.C hot hoalln problems when questioned. According to her son an& availablo
       records, m4DCliw history is remarkal,Je for atrial fibrillation, homt fllilure and rccurtont brondiifu/
       pneumonia. She was mOSt rccerttl}' .hospitalized from IOl.l9/l3 to 11/2/13 for pneumonia and 1hrush. She a.lso hu
       arthriti,, and records show a history of deep vein thrombosis.

       Surgeries include placement of a pacemaker. removal of ~in r:Anr:P."r ftnm her upper lip, bltddet suspension, and
       .surgeries on her foet,

       There i$ .no history of 1igniftc1Jl't head t.tallmll.. Ms. T!pr,s dcn.ied hisl.OIY of dl1lg and al'10hol use. She bas never smoked
       tobacco.

       Ms. Tipps d~nied hi&to.cy oftn:atmcnt fur ps,Yohiittrjc dlsturbanoo. Howev~. bet son reported thzlt Ms. Tipps was seen
       by Ann Morrison, PA..c/Joel Holmer, M D (~,;-lliauist} ou 11126112. Records ofdlat visit show that sho underwi;nt
       clinical interview/exam and took computerized "tests lhat screened for symptoms of depression, 1111x:ii:ty ad post.
       trauma.~ ~ disorder. The int.erview and test result.$ were apparently intorJ,reted to mean that Ms. Tipps, did not meet
       DSM-IV criteria for depreuiOD. dylthymia, anxiety or pQJt.traumadc slfeSs disorder (PTSD), However, mental status
       txam apparently revealed abn~I immediate and recent memory, and a pre$umptive di.agnoalt of''Mffltal Disorder
       NEC" was given. She was scheduled tw- furthor testing with 1he Mini Mental State Exam (MMSE) on the next visit. It
       i.s unelear if she returned for full~np tc:sting.

       A CT 1can without contra.st wrted 7113/12 revealed mild diffuse prominence ofventricles and extra IJX.ial space thought
       to be consi5tmrt with iigo-~lDd 11Tophy. Low menumon cbanges in tlle periventricular and deep whn:e mar was
       thought i;~e8tivc ormJcrovascular ischemla, which had progressed slightly since the previous scan of7/J 3/07. CT
       angiography of the cin:l~ of Willis w~ umemarhble, but CT angiography of exi:z'a-cmnial ocrvicol circulation revealed
       some atherosclerotic calcification within the aortic: arch.

       Ms. Tipps bu boen followed by Dr. l&aradisaikul, neurologist, since 11/29112. At her ':,fllJI3 vi'lit, she had iUI MMSE
       score of 23/30. She was dia.anosed with Mild CognitivP. ltnp:,iinnP.nt :mn prescribed Done-pegil. On hff subseq~t visit
       on 8/12113, she had an MMSE score of 26./'30. She was to continue with donepezil. and because of concerns about
       comp4'tefl~. t"M()fflll to a psych.latrisl wu recommended. Accordmg to MI son, 1\.ltth« cognitive Improvement wu
       seen in her most recent follow up with :Or, Isarad.i$aoo.1I when she eame.:1 o. GWfO of 28130 (preowntlbly on the MMSE).

       Ms. Tipps w11111pparently ov;Nw;d by peycbiattist. Dr. Jaye Crowder on 10/14/13. The results of that evaluadQJl,
       docwnented in a Physician's Ctrtifigam of Medical Examination da~d 10/17/13, wa.11 thought to be consistent with a
       KVlrrll dom.onti11. She Wll:l deemed totally incapacitated as. ..her ~ecutive functioning, concentration, memory and
       general ability to protect herself from undue Influence/exploitation are all deficient." Dr. Crowder also indicated that
       Ms. Tipps did not recall taking cognitive c,han¢m lit d!a.t timo. imd rocommended th1t sho could boncfit frotn these
       uiedicatiott!l. Ho~ reoommended follow-up for a left upper- extremity pill-rolling tremor. As noted below, she has
       been tak.inz Donepezil, but it is unclesr if she ~ \lndergone folIO\\o'-up fbr the hand tTe-mor.

        Ma. Tippa was unable to list tin:: ,nodica.tlons she was taking at the time of this evaluation. According to her son, Mr.
        Steve Tipps, she was taking the followin&- Dos.ages were ll.01 specified on some oflhe medications:




                                                                                                                      Document Page 191 of 240
FEB-05-2014 09:14            From:972 566 3935
01/31/2014    17:30 2143739814                                        PSVOFFICE                                         12125 P.004/008

       Neuropsychological Bvaluotion
       Doris TipJ)I
       -Pag~3 of7

          Warfarln (Coumadin) .s mg
          Aspirin 81 mg
          Lasix
          Benecar
          Danepozil
          Albuterol/PulmBCQrt.

       Family medical histoty is significant for heart problems in her :father who died following a heart attack at age 69, Rer
       mo1he. reportedly died of "neglect'' .it a.gc 87. One slstor has hccn diagnoSfld with dementia; she had a stroke and suffers
       ft'om heart disease. Two brothers died of Al2heimer's disease. another died from a mob and he also had a biaia tumor.
       The fourth brother had an aneurysm and died of a stroke..

       DevelopmentaJ, &dueationa.l, Occupattonat & Social History:

       According to Ms. Tipps (wilh additional infonnation provided by her son). she wu born and raised in Denton, Texaa.
       Her :falher was a farmcrJjack--of-all-tradcs, and h~r m!'Aher wu a homemaker. Four brothers are deceased; two were
       donti!Jtl, ono wa, In lnsi.nnce, and d>e other was in sales. Her 97-year-old sister is a retired tcacbcr who lives in
       Weslaco, Tex.as, and ~Cl' 83-year-old sister is a retired hlgh school principle who lives in San Diego.

       To her knowledae, Ms. Tjpps is the Jm)duct of a full-term pregnmcy lDJd unoompli~ doliVOJ)', She was prone to
       pneumonia. in childhood, but developmenta.l delays wore not rc,portad.. Sha completed high school without difficulty,
       and 5\lbscquondy comocl 1.Baobelor's de:ree io Joumalismftom Texas Women's University in 1942. Re!ilides raising
       her children., she taught ar the Carrolton Independent School Dimict from the early l S>509 to 1976.

       Mi, Tipps was married to an .iutcmal revenue agent. who :reportedly di~ 6 )"illr3 ago· of"old ~ 1111.d 11omeehing else."
       She said that they had been good friends since hlS}, sebool and \VeNI married tor "many years." Ms. Tipps said trutt llbe
       hu ii. tol:41 of l 8 children. grand.cbildren and gra:1:jJrandcliildren, all of whom she had made provisions f'or in I will. She
       gave the names of he: 4 children, when they were born, where they live., and their m.artc:al srams. Her ,on suppHed
       medi,;al hisb;JI)·. Ms. Tipps sa.id that her 69·year-okl daughter is married, and lives in Nevada where she works as m
       "11:ist Her 67-year-o Id son i$ a. retired marketing executive who lives in Florida with his fmnily. Ho has a hard condition
       11nd had a defibrillator placed, but is otherwise heatthy. Her 6,.cyea:r·old daughter i3 a chW'ch organist who resides with
       her family in WuhingtQn Stde. She has Lymes disease and an unspecified autoimmune disorder. Her 63-year-,old son
       who accompanied her to the evalllZll:ion is single, and dcseribed himself M an ontropl'Ollcur. He has arthritis.

       Ms, Tippa' oldot soo had boon CO-TIU8'et of her assets until recontl)r, whm the cowt ordered appointment of a corporate
       1:l'U!tl!e. Power-of-attciffle}' h!!S been gtm,t'ed. to her younger son, who will <1Ssume guardjanshlps should she bo doemcd
       i.ngomp$twlt co mona.,si., hw 11.fmin. She '°1Jo mo that lho I\Da 1avorcl ront hou:ies i.n the colony, owns one tree farm, hu
       interest in another, arid owns a home on Hood Street where her younger son lives. She has some investmenrs 8$ well,
       bur could not rccal..l details.

       Clh•kal Prese»bitiou:

       Ms. Tipps presented 10 the evaluation iJ:t fa&hionablo attiro, with good hygiene and grooming. She walked slowly and for
       short dl1tanoos using~ rolling walk.er. She had portl!ble oxygen, which she used throughout the evalwrtian. She had a
                                             '°
       mild le.fl hand tremor, bl.It Wat al>IO carry out llimds-on tulc& without lipinc;.mt difficulty, Vision was a-dequate for
       testing. However, she was hard ofhearing, and the ex.rutiiner had to raise her voice and use visual cues when approprla.le
       and not prohibited by standardized procedures. Spee¢b      w"    normal for tone, volume and inflection. but noticeable for
       frequent word-finding diffleult.iea_ She Wl.darstood instructions, but would get eonfu$ed or forget wh~ shq wai r~uired
       to do. Mood was reponed to be euthymic., while affe¢t wti eo.n.Qruent. TIIOUQl'ltprocesses were generally logical and
       pl-oift1.:w", though she sometimes returned to topics that had been discussed during lni!ial lnterview. Thought content
       was unremarlcable., v.i;ith no e'fidence of delulion.s or 1uicidal/homicidAI idmtiom- She nlso deniad hal111cinations.
       Records indicate tha(she may lmvc had dclu:.iol18 (ofhl!llging out with thi= Queen of England) some time in the pasl




                                                                                                                   Document Page 192 of 240


                                                                                                                                              ·-   -·-   -   --- - - -
FEB-05-2014 09:14    From:972 566 3935                                                                                     Page:5/8
o,1s1;2014 11:21 2143739814                                          P~\IOFl=IC~                                        #2125 P. 005/008

      Neuropsychological ~-aluation
      Doris Tipps            ·
      -Page4 of7

      Ms. Tipp, was alert: Bt1d cooperative with the initial interview, but when questioned,. she acknowledged nm $he was
      tired, S."'ld she was also recov~ing from a toc.cnt buut of pnc:wuouia. Whe11 option.s we1 e offered, she dioi;e to defer
      tl!!sting to maximize pcr,ssibility for giving optimal perfunmmce. She subsequently returned 2 weeks fullowing the
      inf.erview, and testing ~as completed without incident. Throughou.t the evaluation. she was pleasant and cooperative,
      and appeared 10 pm ~rm oonsistcm ~ffort. We wm able to obtain a valid sampling of her ~ent functioning,
      However, interpretati(??I cf tho reaults is challcngq as th~ a.re limited nonm for her age group. Compared to younger
      Individuals, her resultj; may appear severe though the level of impairment does not take into account the impact cf
      aaing.

      Tests Adminmered: i

      Rewrds .Revlciw
      Clinical Interview
      CoUaiota.l lntervlow i
      Neuropsycholo,ay Qu~onnafre
      NeuropsychologicaJ ~ptom Checklist
      Wecllsler Adult Intelligence Scale - Fourth Edition (WAIS-IV) selected subt:ests
      Test Qf Pmnotbid Fr.mctiotring
      Dementia Rating Sea~ - 2
      Trail Making Test i
      WiscOtllin C::ud Sorting Ttsl
      Controlled Oral Word Association
      Category Fluency
      Boston Naming Test !
      Cloek Drawing         :
      Callfomla Verbal Lespiing Test- Second EditiFEB-05-2014 09:15            From:972 566 3935
01/31/2014    17:31 2143739814                                         PSVOFFICE                                          #2125 P. 006/008

       Neuropsychologica.l ~Brion
       Doris Tipps
       -~'of7

       despite corrective feedback (29 perseverati"-e responses in 33 responses). In contrast, verbally rned~d
       conceptualizatioa/abst:raction WM low average and bC'AtO.r pn,sMVcid (25111. pen:entile). Within the s,rueture oftbe test
       sattlng. shew= not 11.t ~l izl1p11lslvo ot aoolally disi.nhibitediinappropriate.

         VisuospatiaJ Abilit!g: Ms. Tipps' freehand drawing of a (;~k I;\'c:a1eQ significant di~lties with spatial plaml.!As
       on 12/2/13, which improved with a model to copy. l-Icr eloek drawiui 2 week.a later on 12116/13 was much boner,
       though SI)21ial plann~~ efficiencies remamed. She was able to depict the specified time. however, suizgesting broadl-y
       intact perceptual reasoning. Mild difficulties with spatial planning woro 1180 ..-. on her copies of simple figures.
       Ability to distinguish !similaritic3 and ditrerem.oes mnong geometric designs was generally i.nlacL

          Language Abilities: On a CODV¢1'satlonal level, Ms. Tipps had ~ional word finding difficulti~. bli.t wi,15 able to
        convey her thoughts. !This was. reflected 011 formal Wi&e&Smellt, Confrontation .naming was mildly-to,.modmitely
        impaired cr-~re -   34), and she wnded to describe what she could not name (i.~... cht:I.Ul\lOcl.l1ion). Verbal flu.ency WU
        de:fuctive: Lettur/pb~ic fluency was mildly impaired (T-seore • ,R} Anri vMiahle from trial tQ trial.
        Caregory/s.emantic fh;ency was moderately,1to-,cvero]y Im-paired (T..score= 20). However, she was able to discem
        similarities among ~on objects/concepts, placing verbal reasoning at the low end of ave~ for her age (2s1"
        percentile).         ·

           Leaming & MemoJY: Memory was severely impaired for both vcrbDI 1111d nonverbal ma1.erial. Specifically, lmmtdiat.e:
        recall of structured v~ material in the fonn of short 51:0riei, was borderline for her age (cJ1' percentile). She did not
        bettefrt from repetiliop. $he also tended to mix up names of people 1111d places, at1.d lnitoduced i.nfonnadon from one
        story into another. A~er a 30-minute delay, she forgot both S\QriQB and d.id not benefit from cues. Rccognlt.ioQ memory
        assessed in.11. Yes!No;{onnat wu 11ot much better thiltl c:hr.mce. I...earnitli of less structured verbal material in fue fonn of
        a 9-itc:m WQrd li:;11 w~ ~c:...-Qtel)' implirod (T-aOOR • 19). She only recalled one word after me list wu road to her, but
        she improved with repetition, with 2, 3, and , words Ieameid oi,, subsequeiit 1rials Shi/\ n"Called only one word Clftm- an
        i.nlerference task, ani4 sh11 cotild not rmrimnber any ofihe. words after a 10-minute delay. Semantic cuM did not help;
        inst:lsad 1he cuea elici:Cld 7 intnaion errorn. Delayed recogomon memory was de1'ect.lvc as well; She oorrectly i.dentlfied
        8 of the 9 words, but bdc 1Ofalsc-posftlve cttOft, suggesting difficulty diKriminatin& relevant from irrelevant
        infonmti.on, Vi3ulll -.cmory wu similarly poor. Specifically, immediate recall of simple geometric figures we.s mildly
        below expectation (Sf percentile), and after a 30-rnimrte delay, she oould n.ot rep~ any of ihe figures. Recognition
        memozy assessed wiTh a multi~co 'fbffllat we& 1imilarly dri"ective, with none of the figt1Te$ correctly idli:nti'*i
        when. each was shown to her alo.o& with 5 di$tractors. In sum, memory f¢1' both verbal W1d nonvwilal information was
        severely dete¢tlve. S~e learned minimal information, did uot benefit consistently from repetition or cues, and could not
        reco<>..,nize what she C?uld not recall. This pattmn is indicative of an arnnestio disorder.

          Motor Skills; Screpning of motor skills revealed Jntact alternating hand movements, ~ut she hod difficulty ~c(;uting
        3·stcp motor $eCJuenqes with !!lither h11nd. She was able to do the sequmcq with verbal guldance. Motor fnhibition to
        verbal commands ~ within nonnaJ lim1ts, and ideomotor and ideational praxis were intact.

        Emotiooal Funcuonrng.:

        Ms. Tippt endorsed C,,W symptoms on an lnvemory of cloprosaivo symptoms. This is consisrem with her interview
        presentation. She dewed experiencing significant distress. However, she reported that she has trouble with dcieision~
        muing and her mind is not as clear before. On further review of her emotional status, Ms. Tipps expressed eoncem mat
        qu1stions hive been nuHd a.bout her capacity to mKO dociliou and choice1 11:>out what she wants to do with her
        poS$eMions and ~ - She expresad disappoinwmt with one of her sons, and indicated disgruntlement with what he
        had supposedly dono,aplnst bet wieha. M~I st.a.Ills exam revealed no evidenCI!: of'psyeho,ii; though records indicate
        possible delusional tl}inking in the past.

        Funetio11.1H Skills: :

        Ms. Tipps.' ability l.FEB-05-2014 09:16     From:972 566 3935
01/31/2014 '17.32 2143739814                                              PSVOFFICE                                             #2125 P. 007/008

       Neuropsychological Eyllluatlon
       Doris Tipps
       -fagc6of7

       Aliheimer's dlseasc. Spet.ifica.lly, $he was able to read 1he date and day on a ealerida.r, but had trouble determinlng the
       specific day of the monlh. She was only a few mlnntes offwheu tt:lling f.ime or depicting a specifiro lime cm a clock
       dnwing, but she had c:onsid"'8ble difficult), calcularing how much time would pau between timto.ne and time two. She
       st.id that she could not bop the times in her head. She was inconsistent in her ability to count change (e.g., UlQOiroct in
       counting 75 cents buticorr«:t in CQUJ'Jting $1.53). She also askod (rtq"YCDtly for repetition or clarificat!Q~ or took a long
       tiln~ to do the c!llculations. She a~o ~id om:; am01.Q1t. btit handed over a dlff'ercnt mnount..

       In contr~ Ms_ Tipps was able to write oU! a check to pay a utility bill, llDd to addnm an envelope tD send in the check_
       She Wil6 ill$o able to lpok up phone num\lert iD 11imulated phone book with white ~ yellow pages, and dialed them
       ool'l'Gcily. Hbwc.ver. When asked what number she should call in :m emergency, she iia.ve her home number_ She was
       also able to give verbal instructions on how to make a 11111dwicb, but was unable t o ~ out written directions on
       making a simple meal with the mic:row•ve. After a delay, she was unable to recall in{orm.otion W>Oul the cheek sho had
       wrnll'.n, specifical!y lie 'Pf.y.,G 111d the amount. She also could not recall what she wa:. to do when an alarm sounded.
       five mlni.ttes "before, s;he had been instructed to take a spcieific number of candies out from a bottle when the alann
       sounded_ Instead, wh~ the alann sounded, she asked ifthe examiner should answer the almm, llnd verbal and visual
       Cl.IDS did not holp hCll' romtmbtr what she had been iJistructed to do. In sum, !ICMening revealed moderate impaumcnt of
        lADL skills1 &Uggostipg 1hat Ms. Tipps Is requires more guidanee, struCture IWd assistance than ;she i~ rc:ce;ving
       currently.              '

       Smnmar)\ Co,icln1l~n1.1, IJl!.))litatiou .&     kecommendations:

       Ms. Tipps intellect W!1S pre4icted to be in lhc average range. Howeffl, most C(lgnitive acmams wtSSed were
       substantially waakar,:indiG8t.ina a : . ~ t decline from her pte-viou:s level of'functio.n.i.ng. Attention/conoentratio11
       varied: Although int.a¢t on simple tasks and for bri.c.fpcrlodit sho tended tv lose track of whaL she was doing or thinking
       over J.onae, periodi of fune an<1 when r»sks involved higher l6vol cognitive proces~ r.r integrative thinking. Speed of
       processing also varied from mildly to severely impaired. Aspms of executive functions,. including problem solving and
       metttal flexibility we,e defective. Ms. Tipps was able to carry on a conversation, but she had word-finding pauses due in
       part to reduced thinking speed antl in part to a ruuniDg deficlr (Le_, dys.no.mili). Sho wa also able to comprehet.td 11t1d
        amy out simple lnsuµctions, but noodod repetition a11 she forgot or got c o ~ with what she had been asked to do-
        Ability t;i cium 1iulilmitics and di.ffe:rences among simple designs was intact, but she had difficulties with spatial
        p.lanning/orgmuzatiou. Memory was profoondly impaited. Sbe lwned minimal information. mixed up infomtltion from
        difment ixmtimr,, di~ not QOA&ista;i,tly bci:adit from repetition. and rapidly l"or_goL what $he had 1~ed after a bf,ef
      . delay. Cu.es did not hielp her recall what sho had !eaffl~ lnlltaad, the ClJe$ elicited intrusion errors (seffl.!lltieo.tly relab:id
        buc incorrect lnforn1*ion). keooillklon memory was also no better than spontaneous recall.
         Overall, the cogniti"ve profile is Indicative oh mild dementia for someone her age, with milder deficirs in aspeet5 of
         &IUQntiOllt Wl8\la&Q, -visuospe.tifll abilitia:i, and pr~essing speed, and more w,ere deficits in memOl)' end Cl«lwtive
         :functions.. Screening ioffunctlonal skilli; revealed moderately impaired. instruiriental activlliec uf daily living skills,
      .. rc:tloeLing ittl~ ot cognitive defklts or, day-tcHlay functioning. Sho had difti~ltie$ wilh making change, calculating
         cllpscd time. cmr)'iDg out written :instructions. md remembering to whom she had written a chmik and fu,. what amount
        When an alarm rang ~ minutes after Instructions had been givtn to bet, she could not remember what she hatl been
        instru~ to do, s~)fii:ally to cako a ~in number of candies out cf a bottle. Neither visuaJ cues nor qu.....ioning
        pmmpted .roeal.L  ·

        Ms. Tipps' cognitiVOf profile i& fA1ipsUve of a mix~ otiology. Most~ of her cognitive pattern are consist.oat with
        that seen ln dementia of1he Alzheimer's type, allhough contrlbutlons of cerebrovascu.12r disease appear prosom.
        C03fllti11e varlabilttylllClOSI two sonions spaced 2 weeks Apart AJJo suagests Sllpl';!'imposed impaci: of serious illness, in
        this 1n11t111100. pnount9flia. Odlor nouromoclical condttiona. sy,tomic;: and metabolic dis1llrbances will need to be ruled oul,
        Non-i.ntcllcctivc factors such w. hearing loss and mOQd/emotiol\$ could not account adequately for the e,,.1:ent 1!!1d
        sqvcrity of her dcf'ici15.
                               i



        The cuTTent cognitiv~ findi11gs suggest that Ms. Tipps           l.s likely to function best in a strucruted settiJ\g with regular
        rnonitorin.g, guidMco, tni:.l l'Ol1dily available l'J.Ssi!lt!lnoe_ Her fimrnion11.l ~ill~ are ot ihe low gnd of the range seen in
        seniors residing in e.~isted living facilities. Arnoug cognitive deficits, memory and executive impairment tend t0 have




                                                                                                                         Document Page 195 of 240
FEB-05-2014 09!16            From!972 566 3935                                                                              Page!B/8
01/31/2014    17:32 21437398,4                                         PSVOFFICE                                         #2125 P.008/008

      Ncwop:sycholo3ica.l Eyciluarion
      Doris Tipps
      -Page7 of7

      1he greatest impact on pnc· s ability to firncticnindependently. Additional dQficitrl in language (in Ms. Tipps' wac.
      d)'&nI..O.
       Kat111con c. Sa.mo, Ph.D.                                             Ronald G. Paulman, Ph.D.
       Clinical Neuropsychelogy                                              Clinical Neuropsychology
                              I




                                                                                                                   Document Page 196 of 240
 XI. REPORTERS RECORD
OCTOBER 21, 2014 HEARING




                           Document Page 197 of 240
                                                                                              1


 1                     CAUSE NO. PR-13-03072-3
 2                          VOLUME 1 OF 1
 3   In re The Estate of               )(    IN THE PROBATE COURT
 4   Doris Lee Tipps,                  )(    NUMBER THREE OF
 5       An Incapacitated Person)(           DALLAS COUNTY, TEXAS
 6

 7

 8

 9                          REPORTERS RECORD
10
11
12
13
14

15
16

17
18

19

20

21   BE IT REMEMBERED THAT ON the 21st day of October, 2014,
22   A.O. the above-entitled cause came on for hearing before
23   the HONORABLE COURT, Michael E. Miller, Judge Presiding
24   and the following proceedings were taken down by MACHINE
25 SHORTHAND:


                             PROBATE COURT NUMBER 3
                                 (214) 653-6166
                                                                 Document Page 198 of 240
                   -   -   ---------------   - ~-~---- ---··-   ·-··-·   - ·-·----   --··--
                                                                               2


 1 APPEARANCES:
 2            W. Thomas "Tom" Finley
 3            5500 Preston Rd, Ste 390
 4            Dallas, Texas 75205
 5            SB: 07025500
 6                  ATTORNEY FOR DORIS LEE TIPPS, WARD
 7            John H. Phillips
 8            4313 W. Lovers Lane
 9            Dallas, Texas 75209
10            SB: 15935500
11                  ATTORNEY FOR SENIOR CITIZENS OF GREATER
12   DALLAS D/B/A SENIOR SOURCE, GUARDIAN OF THE PERSON
13            Mr. Alvin J. "Al" Golden
14            400 W. 15th Street, Ste. 975
15            Austin, Texas 78701
16            SB: 08079000
17                   FOR CUMBERLAND TRUST & INVESTMENT COMPANY
18            Mr. Jeff W. Cook/Lisa Leffingwell
19            2301 Cedar Springs Rd, Ste. 200
20            Dallas, Texas 75201
21            SB:   04734500
22            SB: 12158575
23                   ATTORNEY FOR THOMAS R. TIPPS, GUARDIAN
24

25            MR. STEVEN TIPPS, PRO SE


                        PROBATE COURT NUMBER 3
                               (214) 653-6166
                                                  Document Page 199 of 240
                                                         ...   - -----·--·-   -----
                       -------------             --
                                                                                    3


 1                           W-1-T-N-E-S-S   I-N-0-E-X
 2                     DE         CE   RD    RC   FD      FC       VOL PAGE
 3   WITNESSES:
 4   KAREN ASHWORTH     16        21                               1
 5   THOMAS R. TIPPS    23                                         1
 6   THEODORE LUSTIG    29                                        1
 7
 8

 9
10
11
12

13

14
15
16
17
18
19

20
21
22

23
24

25



                             PROBATE COURT NUMBER 3
                                 (214) 653-6166
                                                         Document Page 200 of 240
                                                                                4


 1                     P-R-0-C-E-E-D-I-N-G-S
 2                THE COURT:     Could I have all the attorneys
 3   in the case, please state your names one at a time.
 4                MR. COOK:     Jeff Cook for Tom Tipps.
 5                MS. LEFFINGWELL:       Lisa Leffingwell, Tom
 6   Tipps.
 7                MR. GOLDEN:     Alvin Golden with Cumberland
 8   Trust.
 9                MR. PHILLIPS:     John Phillips.       I represent
10   Senior Citizens of Greater Dallas, D/B/A as the Senior
11   Source, Guardian of the Person for Ms. Tipps.
12                MR. FINLEY:     Tom Finley representing Doris
13   Tipps.
14                MR. COOK:     -- And that is contested.
15                THE COURT:     Is that what we're here for
16   today?
17                HR. COOK:     Well, not primarily, Your Honor,
18   although, incidentally, it is because pleadings were
19   filed on Friday purportedly on behalf of Ms. Tipps, so
20   we did file a motion to show authority when that was
21   filed Friday, so that will need to be addressed.
22                The court will recall, you entered an order
23   back on February 17th determining that Doris Lee Tipps
24   was totally incapacitated at that time.
25                THE COURT:     Okay.


                       PROBATE COURT NUMBER 3
                              (214) 653-6166
                                                     Document Page 201 of 240
                                                                            5


 1                MR. COOK:      And so we have a challenge of a
 2   lawyer's authority to step in on her behalf.
 3                THE COURT:      May I ask how you, in what
 4   respect you represent Ms. Tipps?
 5                MR. FINLEY:      Sure, Your Honor.      As the
 6   court ordered there was a mediation, and in the
 7 mediation all of the parties agreed and the mediation
 8   settlement agreement is in the record, it was signed by
 9   all the members of the Tipps family as well as approved
10   as to form by the attorneys.      As part of the mediation
11   settlement agreement, the claims, particularly, the
12   claims with respect to the motion to show authority, was
13   released and waived by all parties.        Secondly -- that's
14   point number one.
15                Point number two, is that the order that
16   the court entered on February 17th, 2014 was
17   interlineated to provide that Ms. Tipps was
18   incapacitated within the meaning of incapacitated under
19   the Texas Estates Code, which does not mean total
20   incapacity, it means only substantial incapacity as
21   defined in the statute, to do certain things.
22                 THE COURT:     What do you have to say about
23   that?
24                 MR. COOK:     Well, Your Honor, I have this to
25   say about that, we withdrew the motion to show authority


                         PROBATE COURT NUMBER 3
                               (214) 653-6166
                                                     Document Page 202 of 240
                                                                              6


 1   because at that point the case was settled --
 2                THE COURT:     This motion, I mean
 3                MR. COOK:     The prior motion to show
 4   authority.
 5                THE COURT:     -- the prior motion.
 6                This is a subsequent motion?
 7                MR. COOK:     Yes, Your Honor.   At that time
 8   there was a dispute about her capacity, the court
 9   appointed Dr. Crowder, he did an evaluation, found her
10   to be totally incapacitated, we settled the dispute
11   totally, we thought -- and part of that was Scott Weber
12   had been appointed as her ad litem, he was authorized by
13   this court to finalize the settlement on Ms. Tipps'
14   behalf, he went forward and did that.      And the court
15   entered its finding that she was totally incapacitated
16   at that point, totally, appointed Senior Source to be
17   the guardian of the person, and then we had an agreement
18 with respect to a new trustee of the trusts.               That's
19   actually what we're here on.     Because Steve Tipps,
20   because of some interference with that corporate
21   trustee, forced them to resign and they have resigned
22   and now we're here to kind of clean up that mess.
23                The order that you entered on February 17th
24   did not provide any provision for this lawyer to
25   continue as her lawyer after she was found to be totally



                       PROBATE COURT NUMBER 3
                              (214) 653-6166
                                                   Document Page 203 of 240

                                                     ·-·---   ----------   ----
                                                                                7


 1   incapacitated.   In fact the court made a finding that
 2   certain documents were her trust documents, no other
 3   documents were valid, so we filed a new motion when we
 4   found out Friday that this counsel purports to continue
 5   to represent her after the court entered its order on
 6   February 17th, what happened before that went away
 7   because the settlement, what happened after that has
 8   become a big issue.   He has filed a pleading opposing
 9   us, he's filed a pleading opposing Mr. Phillips' relief,
10   allegedly on her behalf; this is new stuff.
11                THE COURT:     Is that correct, sir?
12                MR. FINLEY:     Well, it's partially correct.
13   I would ask the court to consider what's happened here.
14 We had a Rule 11 agreement that was dictated into the
15   record on September 13th, 2013, that provided that the
16   Tipps Living Trusts would be -- the sole trustee would
17   be a corporate trustee.     Then there was a mediated
18   settlement agreement in which, again, all the parties
19   agreed that the Tipps Living Trusts' trustee would be a
20   sole trustee, would be a corporate trustee.
21                So now we come full circle whereby Thomas
22   Tipps is asking to be the trustee again of the Tipps
23   Living Trust in complete contradiction of both a Rule 11
24   agreement and a mediation settlement agreement.          Now
25   with respect to the --



                        PROBATE COURT NUMBER 3
                              (214\ 653-6166
                                                  Document Page 204 of 240

                                                          -------------------   -----
                                                                                8


 1                 THE COURT:     We're getting ahead of
 2 ourselves.
 3                 MR. FINLEY:     Okay.   With respect to --
 4                 THE COURT:     I'm just asking, Ms. Tipps is
 5 totally incapacitated, right?
 6                 MR. FINLEY:     No, Your Honor.    Your order
 7 does not say she is totally incapacitated.           It says that
 8   she's incapacitated as defined within the Texas Estates
 9 Code and in the case --
10                 THE COURT:     When did she hire you?
11                 MR. FINLEY:     She hired me in, last summer.
12                 MR. COOK:     Well, 2013 summer, is what
13   you're talking about. before your order was entered.
14                 MR. FINLEY:     Yes, the summer of 2013.
15                 THE COURT:     And you admit that at this time
16   okay.   Let me look at the -- Does anybody -- I'll have
17   to look it up on the computer but does anybody have the
18   order that I signed?
19                 MR. COOK:     That's it.
20                 THE COURT:     Oh, my goodness, where does it
21   say she's incapacitated?
22                 MR. COOK:     It says it in several places,
23   Your Honor, and if you start with page 1, paragraph 0,
24   the very first page.
25                 THE COURT:     Paragraph D?


                        PROBATE COURT NUMBER 3
                               (214) 653-6166
                                                     Document Page 205 of 240
                                                                                   9


 1                   MR. COOK:     Yes, sir.      You made a finding
 2 that "Doris Lee Tipps is an adult incapacitated person
 3 who is totally without capacity to care for herself
 4   because of a mental condition."
 5                   THE COURT:     Okay.   I'm going to sustain
 6 your motion to --
 7                   MR. COOK:     Thank you, Your Honor.
 8                   THE COURT:     -- in terms, I'm going to rule
 9 that this gentleman, a gentleman though he is, does not
10   represent Ms. Tipps at this time.
11                   MR. COOK:     Thank you, Your Honor.
12                   THE COURT:     Do I need to sign an order to
13   that he effect?
14                   MR. FINLEY:     Your Honor, I believe if I
15   may, I believe that the Texas Rules of Civil Procedure
16   requires that that can't be done until 10 days -- that
17   I'm entitled to have 10 days to have a specific hearing
18   on that motion?
19                   MR. COOK:     We're having that hearing now.
20                   THE COURT:     -- I think I just had the
21   hearing, sir.
22                   MR. COOK:     Your Honor, we will get you an
23   order.
24                   THE COURT:     That hearing has been held and
25   had and you may remove yourself from the counsel table


                          PROBATE COURT NUMBER 3
                                 (214) 653-6166
                                                            Document Page 206 of 240

                            ---------                 ---    ·-------~
                                                                         10


 1 and sit as a spectator.
 2                HR. COOK:     Your Honor, the other two
 3 motions that have been filed, one motion is a joint
 4   motion between Cumberland and Thomas Tipps, that was
 5 filed in this court on August 14th, and it's a motion
 6   basically to address the problems with Cumberland as
 7 trustee.    Mr. Phillips filed, on behalf of Senior
 8 Source, the guardian of her person, a motion that
 9   predated that, that procedurally probably needs to be
10   heard first, it was first filed, probably makes sense,
11   and I'll defer to Mr. Phillips at that point.         Those are
12   the only two motions that need to be heard.
13                THE COURT:     Okay.   Are there fact witnesses
14   that need to be heard?
15                HR. COOK:     Yes, sir.
16                THE COURT:     Please call your first witness.
17                Somebody call your first witness.
18                MR. PHILLIPS:      Judge, I filed on behalf of
19 Senior Source, a motion to suspend or revoke the medical
20   power of attorney claim by Mr. Tipps from his mother.
21   And, frankly, I thought long and hard about --
22                THE COURT:     Okay.
23                MR. PHILLIPS:          about whether or not to
24   call witnesses and engage in a swearing match between
25   the witnesses, and I've decided, Your Honor, that,


                       PROBATE COURT NUMBER 3
                              (214\ 653-6166
                                                   Document Page 207 of 240
                                                                          11


 1 frankly, it's not necessary.        The issue is, that there
 2   is a conflict between the authority of an agent under a
 3 medical power of attorney and the authority of the
 4 guardian of the person, and the court having appointed
 5 the guardian of the person and being charged with the
 6 duties and responsibilities that they are under the
 7   Estates code, it seems to me that it is a meaningless
 8 exercise to have the guardian of the person, if the
 9 court does not suspend or revoke the powers of the
10   medical power of attorney.
11                THE COURT:      Is there an attorney here who
12   wishes to argue that point?
13                MR. COOK:      Your Honor, Mr. Steve Tipps
14   filed a response to it; it is his medical power of
15   attorney that is the subject of Mr. Phillips' motion.
16                THE COURT:      Whose?
17                MR. COOK:      Steve Tipps.   That gentleman
18   right there (indicating).
19                MR. TIPPS:      Your Honor, I'm Steven Tipps.
20                THE COURT:      Okay.
21                 MR. COOK:     And he filed it prose, so I
22   don't think he's a lawyer but he is here.
23                 THE COURT:     Okay.    Do you wish to present
24   any facts or law on this issue, sir?
25                 MR. TIPPS:     Your Honor, the circumstances


                        PROBATE COURT NUMBER 3
                               (214) 653-6166
                                                    Document Page 208 of 240
                                                                          12


 1 that surround this for the last year, leading up until
 2   the timeframe of the Senior Source being made the
 3   guardian, and I was instrumental in bringing the
 4   guardian to the table, and those circumstances are that
 5   I am with my mother when Senior Source is not, four to
 6   five nights, we went from October 29th, 2013, just after
 7   the hearing, the 13th, on Friday the 13th, my mother
 8   became very ill and I spent the beginning of 500 hours
 9   taking care of her every single day at the Baylor --
10                THE COURT:     Are you saying that you should
11   be named guardian?
12                MR. TIPPS:     No, Your Honor, I don't contest
13   the guardianship.
14                THE COURT:     Okay.
15                HR. TIPPS:     I assisted this court in making
16   sure that Senior Source was appointed but, in the fact
17   -- due to the fact that I'm with my mother at night a
18   lot of times and I see things happening over there, I
19   mean, it is an amazing, egregious process of neglect,
20   negligent endangerment by the agent of the guardian.
21   For example, I mean, we went through -- from October
22   29th until November the 21st, mom was in Baylor Medical
23   Center, fully staffed, did a great job with her, I was
24   there every day, on weekends, two or three times a day,
25   and as we look at this, we see that the role that I


                          PROBATE COURT NUMBER 3
                              (214) 653-6166
                                                   Document Page 209 of 240
                                                                             13


 1   played involved, according to the emergency situation
 2   she was in, for instance, on the 29th of October, on the
 3 29th of October 2013, a Tuesday, I took my mother to a
 4   Dr. David Seckl es' ( ph) office for a psychological - -
 5                 MR. COOK:     Your Honor, I'm going to object
 6   to this on the basis of relevance.         These are things
 7   that predate your order entered in February.
 8                 THE COURT:     What I'm getting at, sir
 9                 MR. TIPPS:     Yes?
10                 THE COURT:     -- is, are you claiming that
11   you should have a medical power of attorney even though
12   you' re not
13                 MR. TIPPS:     My mother assigned me.
14                 THE COURT:         even though you're not her
15   guardian; is that what you're claiming?
16                 MR. TIPPS: I claim that there are unique
17   circumstances to the care for my mother in connection
18 with Senior Source and with the agent of Senior Source
19 which at the present time was Prestonwood.            When I go
20   there four to five times a week at the present time, I
21   see things we could go back until to April 24th, which
22   is just a -- that's within the period when Senior Source
23   has claimed to be guardian,.
24                 MR. COOK:     Your Honor, I'm going to object
25   as this is nonresponsive to your question.          I don't


                        PROBATE COURT NUMBER 3
                               (214\ 653-6166
                                                      Document Page 210 of 240
                                                                         14


 1 think we've ever got an answer.
 2                   MR. TIPPS:   The point I'm making, having a
 3 medical power of attorney that I've had, no one has
 4   objected from all of this time, I'm in a position to
 5 communicate
 6                   THE COURT:   No one has filed anything to
 7   remove Senior Source either; isn't that the point?
 8                   MR. TIPPS:   I don't choose to remove Senior
 9 Source.       I'm saying that my mother's care needs someone
10 who's independent.      Senior Source is not at the nursing
11   home, especially at night.      They do not see these
12   medical mistakes, swapping medicines and other things,
13   and the ability to talk with some authority to the
14   Prestonwood Nursing Rehab facility, and I have not
15   abused that power, I've only raised this question once
16 when I showed up.
17                   THE COURT:   -- I'm going to grant your
18   request Mr. Phillips, except that you may, you may raise
19   this again in the context of a motion to remove Senior
20   Source.     But at this time, your request is granted, Mr.
21   Phillips.
22                   MR. PHILLIPS:   Thank you, Judge
23                   THE COURT:   Gentlemen and ladies, I hate to
24   do this to you:     See this?   This has to be done within
25   probably about five to 10 minutes from now, and I know


                          PROBATE COURT NUMBER 3
                              (214) 653-6166
                                                   Document Page 211 of 240
                                                                           15


 1 you're all here waiting to go to the next stage of this
 2   but this must be done, so I am going to take a short
 3   break.   And I assure you, I'm not back here -- I'll be
 4 out as soon as I can.
 5                  MR. COOK:     Thank you, Your Honor.
 6                 (SHORT BREAK IN PROCEEDINGS)
 7                 THE COURT:     All right.    Where are we now?
 8                 MR. COOK:     Your Honor, we're ready to
 9   proceed with the motion to accept resignation, discharge
10   trustee and reinstate trustee.        And I think Mr. Golden
11   is going to call the first witness.
12                 THE COURT:     All right.
13                 MR. GOLDEN:     Yes, Your Honor, before I call
14   the witness, I'd like to give you a little background.
15                 MR. COOK:     -- I am sorry.
16                 Your Honor, we had a witness that we
17   subpoenaed down here that we do not need anymore in
18   light of the court's ruling, Angela Grover.          She
19   complied with the subpoena, and we appreciate it but
20 we're sending her back to work, if that's okay.
21                 THE COURT:     Is there any objection to this
22 witness being excused?
23                 MR. GOLDEN:     None.
24                 MR. PHILLIPS:      None, Your Honor.
25                 THE COURT:     You're free to go, you're free


                        PROBATE COURT NUMBER 3
                               (214) 653-6166
                                                     Document Page 212 of 240
                                                                            16


 1 to stay.     Thank you, ma'am.
 2                    MR. COOK:     Thank you, Your Honor.
 3                    THE COURT:     Please call your first witness.
 4                    MR. GOLDEN:     My first witness is Karen
 5 Ashworth.
 6                    THE COURT:     Ms. Ashworth, come on up.
 7                                (WITNESS SWORN)
 8                    THE COURT:     Please have a seat.
 9                                KAREN ASHWORTH
10 After being sworn, testified on her oath as follows:
11                            DIRECT EXAMINATION
12   BY MR. GOLDEN:
13       Q.    Ms. Ashworth, would you state your name for the
14 court, please.
15       A.    Karen Ashworth.
16       Q,    And during the time periods that are relevant
17   to this controversy how were you employed?
18       A.    I worked with Cumberland Trust & Investment
19   Company as Vice-President and Regional Manager.
20       Q.    And were you involved in the accepting and/or
21   and resigning with respect to the Tipps Family Trusts?
22       A.    Yes.
23       a.    Were you a party to the mediation?
24       A.    No, Cumberland Trust was not a party.
25       a.    And after the court's order appointing you, did


                           PROBATE COURT NUMBER 3
                                  (214) 653-6166
                                                      Document Page 213 of 240
                                                                            17


 1   you have any concerns or considerations prior to your
 2 acceptance?
 3       A.   Yes, there were multiple concerns, the assets
 4   in the trust were what we consider complex, there was a
 5   portfolio of marketable securities and annuities, at
 6   least, three or four rental properties, residential
 7   rental properties, some timberland, there was a
 8   timeshare, condo.     In other words, there were multiple
 9   properties that we had multiple people looking into
10   during the process.
11       Q.    I want you to focus on York Street.

12       A.    Hood Street?
13       Q.   York Street     --   Hood Street?   I'm sorry.
14       A.   That was Mrs. Doris Tipps' residence.             And of
15   course, she was i l 1 and in a ski 11 ed nursing facility
16   and no longer living there, and her son Steve was in the
17   house.   And it was our understanding that the house was
18   an asset of the trust and the other three properties
19   that had been owned by the Tipps were rented and were
20   managed by a property management company called
21   Pacesetters.   So we contacted Pacesetters with the
22   thought process that she's no longer living there, that
23   house either needs to be rented for fair market value
24   rent to the current tenant or to another tenant, and we
25   were informed that there may be some repairs that may be


                           PROBATE COURT NUMBER 3
                               (214) 653-6166
                                                      Document Page 214 of 240
                                                                         18


 1   required if we were going to rent to a third party, so
 2   there were multiple issues regarding Hood Street.
 3       Q.   Were you concerned about Steven Tipps occupancy
 4   of Hood Street?
 5       A.   Yes, because I understand he had been asked to
 6   vacate the property in the past and had not done so, so
 7   as a condition to our acceptance we said he either needs
 8   to pay fair market value rent, preferably first and last
 9   months' rent, deposit, and we had some other
10   stipulations, or, he needs to vacate the property.
11       Q.   And what was the result of those conversations?
12       A.   I spoke directly with Hr. Steven Tipps and he
13   agreed to vacate the property within a reasonable period
14   of time, and, although, we would like that in 30 days,
15 we agreed to 60 days.      And that was prior to our
16   appointment that we agreed to all of this.
17       a.   So that was one of the problems you wanted
18   resolved before you accepted, was whether he would be
19   out of the property?
20       A.   Absolutely.     Our special assets group would not
21   let us accept the appointment unless we had all of these
22   details resolved in regard to the multiple, especially
23   this particular asset.
24       a.   And when 60 days arrived, what happened?
25       A.   We learned that Mr. Tipps was still in the



                       PROBATE COURT NUMBER 3
                              (214) 653-6166
                                                  Document Page 215 of 240
                                                                           19


 1   home, and during the process the letter that he said
 2   during the 60 days process he was going to allow the
 3   property management company access so they could either,
 4   one, determine if any repairs were needed and or fair
 5   market value rent, and they were not allowed to enter
 6   the property and he remained in the home after the
 7   expiration of the 60 days.
 8       a.   And at that point did you determine that
 9   because of that it was impossible for you to -- I don't
10   want to put words in your mouth -- it was necessary that
11   you resign?
12       A.   Yes, we realized that managing this asset was
13   beyond our control.
14       a.   And on May 2nd of 2014, you did resign as
15   trustee; is that correct?
16       A.   Correct.
17       Q.   And the trust, the Tipps Family Trust which was
18   approved by this court allows you to resign by
19   notification; is that correct?
20       A.   Correct.
21       Q.   During the period, the 60 day period where you
22      between the acceptance of 75 days between the
23   acceptance and resignation, did you take over any of the
24   assets of the estate?
25       A.   No, sir.



                           PROBATE COURT NUMBER 3
                               (214\ 653-6166
                                                    Document Page 216 of 240
                                                                           20


 1       Q.      Under your general procedure do you ever
 2 custody the financial assets?
 3       A.      No, under our model we never custody the
 4   financial assets in-house.
 5                   THE COURT:     You never do what now?
 6                   THE WITNESS:     We don't custody financial
 7   assets.
 8                   THE COURT:     What does that mean "custody"?
 9                   THE WITNESS:     That means, we don't actually
10   hold the assets in an investment account at our trust
11   company; it's very unique.       We use third party financial
12   advisors.    And Mrs. Tipps account was held at Edward
13   Jones, and then she had some annuities that created an
14   income stream payable to bank account, so we knew that
15   her assets were safe, they were in existing custodial
16   arrangements with the customary, you know.
17       Q.      (By Mr. Golden):    And how were Mrs. Tipps
18   income and expenses handled in this period before you
19   resigned?
20       A.      Her son Thomas Tipps had been trustee with
21   Doris prior to her incapacity, and he had kept excellent
22   records and was very cooperative in providing us with
23   the history and asset lists, and all the details
24   necessary if we were to take over.
25       a.      And you're asking this court today, even though


                          PROBATE COURT NUMBER 3
                              (214) 653-6166
                                                    Document Page 217 of 240
                                                                                                   21


                1      it's not necessary for the court to accept your
                2      resignation, you're asking the court to accept your
                3      resignation and discharge you as trustee; is that
                4      correct?
                5            A.     Yes, absolutely.
                6                         MR. GOLDEN:     Pass the witness, Your Honor.
                7                         MR. COOK:     Your Honor, I have just a couple
                8      of questions.
                9                             CROSS-EXAMINATION
               10      BY   MR.   COOK:
               11            a.     Ma'am, I'm Jeff Cook.        I represent Mr. Tipps,
               12      Thomas Tipps.       Did Mr. Tipps as the court order required
               13      him to do, sign the resignation form that you all
               14      tendered to him under this court's order?
               15            A.     Yes, he did.
               16            a.     And did he cooperate fully with Cumberland on
               17      the request that you all made of him to facilitate the
               18      change in trustees?
               19            A.     Yes, he did.
               20            a.     Did anything Thomas Tipps do cause Cumberland
               21      to feel the need to resign?
               22            A.     No.
               23                         MR. COOK:     Pass the witness, Your Honor.
               24                         MR. PHILLIPS:      No questions.
               25                         MR. TIPPS:     I'd like to ask --


                                               PROBATE COURT NUMBER 3
                                                      (214) 653-6166
                                                                             Document Page 218 of 240
----   .. --   -·-·-
                                                                          22


 1                THE COURT:     Okay.
 2                MR. TIPPS:          cross-examination of this
 3 witness, Your Honor?       I had
 4                THE COURT:     I have a concern there, you're
 5   not an attorney and --
 6                MR. TIPPS:     Your Honor, these people sued
 7 me.    They are, under rule number --
 8                THE COURT:     Is that suit pending?
 9                MR. TIPPS:     Your Honor, well, this is a
10   hearing but they required me -- I was subpoenaed here to
11   answer it.
12                THE COURT:     That's what I'm asking you.
13 And my question is, is that suit pending?
14                MR. TIPPS:     Your Honor, I have not filed
15   the lawsuit against anyone at this stage.
16                THE COURT:     I'm going to decline your right
17   to cross-examine.
18                Any other questions of this witness?
19                MR. COOK:     No, Your Honor.
20                THE COURT:     You may step down.
21                MR. COOK:     Your Honor, it's my turn now?
22                MR. PHILLIPS:       It's your turn.
23                MR. COOK:     Your Honor, I' 11 call Tom Tipps
24   very briefly, Your Honor.
25                THE COURT:     All right, Mr. Tipps, come on


                         PROBATE COURT NUMBER 3
                              (214) 653-6166
                                                    Document Page 219 of 240
                                                                             23


 1 up.
 2                     MR. COOK:     He has not been sworn yet, Your
 3   Honor.
 4                     THE COURT:     I know.
 5                         (WITNESS SWORN)
 6                     THE COURT:·    Please have a seat.
 7                           THOMAS R. TIPPS
 8 After being sworn, testified on his oath as follows:
 9                         DIRECT EXAMINATION
10   BY MR. COOK:
11         Q.   State your name, please.
12         A.   Thomas Tipps.
13         Q.   Mr. Tipps, you are the son of Doris Lee Tipps;
14   is that correct?
15         A.   That is correct.
16         a.   And for a period of time up until you tendered
17   a   resignation as part of this court's order dated
18   February 17th, 2014, were you a trustee of the Tipps
19   Family Trusts?
20         A.   Yes.
21         a.   All right.
22         A.   Co-trustee.
23         Q.   Co-trustee.     When your mother became
24   incapacitated did you become the sole trustee?
25         A.   Functionally, yes.


                            PROBATE COURT NUMBER 3
                                   (214) 653-6166
                                                       Document Page 220 of 240
                                                                         24


 1       a.     All right.    And that was going to be my
 2   question, were you the one that made sure the bills got
 3   paid, rents got collected, right things happened?
 4       A.     Absolutely.
 5       a.     And have you done that for years and years?
 6       A.     Yes.
 7       a.     All right.    Now under the order appointing
 8   guardian, you were required to tender your resignation
 9   to Cumberland and essentially cooperate with them so
10   that Cumberland could take over as trustee; is that
11   correct?
12       A.     Absolutely, yes.
13       a.     And did you as the prior witness said,
14   cooperate fully with Cumberland?
15       A.     Yes, absolutely, yes.
16       a.     Had Cumberland provided you, prior to their
17   agreement to serve, a copy of the letter that they had
18   with Steve Tipps, confirming he would leave the property
19   at issue, within 60 days?
20       A.     Yes.
21       a.     You understood that was one of their
22   requirements
23       A.     Absolutely.
24       Q.         to be trustee?
25       A.     At some point did you learn that Mr. Tipps,



                          PROBATE COURT NUMBER 3
                               (214) 653-6166
                                                   Document Page 221 of 240
                                                                         25


 1   Steve Tipps, had not vacated the property and that
 2   Cumberland was tendering its resignation as the trustee
 3   of the trusts?
 4       A.     Yes.
 5       A.     And during that period of time, as the prior
 6 witness testified, had you functionally continued to be
 7   the person to take care of the trust business, including
 8   most importantly, make sure that your mother's bills got
 9   paid?
10       A.     Yes.
11       a.     And did you do that to the best of your
12   ability?
13       A.     I did.
14       a.     As far as you know did all of her bills get
15   paid?
16       A.     As far as I know, yes.
17       Q.     All right.    When you learned that they had
18   resigned and after some discussion with your respective
19   counsel, did you authorize the filing, along with
20   Cumberland, of the motion which requests this court to
21   accept the resignation of Cumberland and reinstate you
22   as trustee?
23       A.     I did, yes.
24       a.     And is that the same functional position that
25   you've been serving for many, many years?



                         PROBATE COURT NUMBER 3
                               (214) 653-6166
                                                   Document Page 222 of 240
                                                                         26


 1       A.     Many years.
 2       a.     Now with respect to that, I know you're not a
 3   lawyer, do you have some familiarity with what are
 4   referred to in our court order as -- they have a special
 5   name for them, let me get it exactly right -- the Lustig
 6   Estate Planning documents that this court found were the
 7   operative documents for your mother's estate?
 8       A.     Yes.
 9       a.     And is i t your understanding that under these
10   circumstances, where there's a corporate trustee that
11   resigns you then if you're not incapacitated, become the
12   person with authority to designate the new trustee?
13       A.     Yes, that's the way I understood it.
14       a.     And have you agreed to that function, just like
15   you've been doing for years, and designate yourself to
16   do that?
17       A.     Yes.
18       a.     Your sisters are present in the court room,
19   they are beneficiaries of the trust; is that correct?
20       A.     Yes.
21       a.     And is it your understanding they approve of
22   that?
23       A.     Yes.
24       Q.     All right.    And with respect to the relief
25   we're requesting is it your request that the court sign


                         PROBATE COURT NUMBER 3
                               (214) 653-6166
                                                   Document Page 223 of 240
                                                                               27


 1 an order so there's no dispute about it, that Cumberland
 2   has been allowed to resign, confirm their resignation,
 3   and that you continue to serve in the capacity of
 4 trustee under these trusts --
 5       A.     Yes.
 6       a.     -- and in accordance with the Lustig Estate
 7   Planning documents?
 8       A.     Yes.
 9                     MR. COOK:     Pass the witness, Your Honor.
10                     MR. GOLDEN:     I have no questions, Your
11   Honor.
12                     MR. PHILLIPS:      No questions, Your Honor.
13                     THE COURT:     Sir, I am going to go ahead and
14   let you ask a question or two.
15                     MR. TIPPS:     Thank you, Your Honor.         Can I?
16                     THE COURT:     -- Do you have any problem with
17   him serving as Trustee?
18                     MR. TIPPS:     Absolutely.    Absolutely.
19                     THE COURT:     What's the nature of your
20   quarrel?
21                     MR. TIPPS:     Hy brother removed $200,000
22   from the Tipps Family Trust.
23                     THE COURT:     Have you filed a lawsuit
24   complaining about that?
25                     MR. TIPPS:     Well, Your Honor, I certainly


                            PROBATE COURT NUMBER 3
                                   (214) 653-6166
                                                         Document Page 224 of 240
                                                                             28


 1 can do that.       I'm going to ask a couple of questions --
 2                THE COURT:      Until you do that, sir, I'm
 3 going to -- Is there anything else you want to ask your
 4   brother about?
 5                HR. TIPPS:     Yes.      How does the court handle
 6 a life estate that is attached to 1844 Hood Street?                  It
 7   is not in the trust, it is not transferable under Texas
 8   law in the trusts.
 9                THE COURT:     I'm not going to give legal
10 advice.    In fact, I'm forbidden by the Judicial Cannon
11   of Ethics to give legal advice, so I am very, very sorry
12   that I cannot be of service to you.
13                MR. TIPPS:      I understand.     I am sorry.
14                THE COURT:     Is there any other --
15                Please take your seat.
16                -- Is there any other witness that
17                MR. COOK:     Yes, Your Honor.      Terry Lustig,
18 we'll call him very briefly, Your Honor.
19                THE COURT:     You may take your seat.
20                Carrie Lustig.
21                MR. COOK:     Terry Lustig.
22                THE COURT:     Please have a seat.
23                        (WITNESS SWORN)
24

25                        (NO OMISSIONS)


                          PROBATE COURT NUMBER 3
                              (214) 653-6166
                                                      Document Page 225 of 240
                                                                          29


 1                        THEODORE LUSTIG
 2 After being sworn, testified on his oath as follows:
 3                       DIRECT EXAMINATION
 4   BY MR. COOK:
 5       a.      State your name, please.
 6       A.      Theodore "Terry" Lustig.
 7       Q,      Are you an attorney?
 8       A.      Yes.
 9       a.      Are you board certified in anything?
10       A.      I'm board certified in Estate Planning and
11   Probate law.
12       a.      Were you the author of the Lustig Estate
13   Planning document as the court order of February of this
14   year referred to them?
15       A.      Yes.
16       a.      Are you familiar with their contents?
17       A.      I am.
18       a.      Did you draft them at the request of Mrs. Tipps
19   and her husband when they were alive and she had
20   capacity?
21       A.      Yes.
22       a.      In the circumstances that we have where there
23 was a corporate trustee appointed by agreement and that
24   corporate trustee has resigned and Mrs. Tipps
25   incapacitated, and Thomas Tipps was still alive and not


                           PROBATE COURT NUMBER 3
                               (214) 653-6166
                                                    Document Page 226 of 240


                                                            ----   -- -------·-~----
                                                                              30


 1   incapacitated, how is it supposed to work under the
 2   Lustig Estate Planning documents, as to who the new
 3 trustee is?
 4       A.      Thomas Tipps has the power to appoint any
 5   successor trustee, including himself or another person.
 6                   MR. COOK:     Pass the witness, Your Honor.
 7                   MR. GOLDEN:      I have no questions, Your
 8   Honor.
 9                   HR. PHILLIPS:      No questions.
10                   THE COURT:     You may step down, sir.
11                   MR. COOK:     Your Honor, we rest.
12                   MR. GOLDEN:     We rest.
13                   THE COURT:     Any other witnesses?
14                   MR. PHILLIPS:      Nothing further.       Rest.
15                   THE COURT:     All right.    Is there any - -
16   from the attorneys, any objection to my signing this
17   order?
18                   MR. COOK:     No, Your Honor.
19                   THE COURT:     I am signing the order.
20                   Thank you all for coming down.
21                   MR. COOK:     Thank you, Your Honor.
22                   MR. PHILLIPS:      Judge, if I may?       I will
23   bring the court tomorrow an order with respect to the
24   suspension or revocation of the medical power of
25   attorney.


                          PROBATE COURT NUMBER 3
                                 (214) 653-6166
                                                        Document Page 227 of 240
                                                                         31


 1               THE COURT:     Thank you very much.
 2               Do you all want me to sign this order on
 3 the motion to show authority?
 4               MR. COOK:     Yes, I think that would be the
 5 best, so the record is clear on that.
 6               THE COURT:     All right. *****
 7

 8

 9

10

11

12

13

14
15

16
17

18

19

20

21
22

23
24

25



                      PROBATE COURT NUMBER 3
                             (214) 653-6166
                                                   Document Page 228 of 240
                                                                              32


        1                     REPORTER'S CERTIFICATE
        2 THE STATE OF TEXAS        )
          COUNTY OF DALLAS          )
        3

        4        I, MONA L. RICHARD, Official Court Reporter in and
        5   for the Probate Court Number Three of Dallas County,
        6 State of Texas, do hereby certify that the above and
        7   foregoing contains a true and correct transcription of
        8   all portions of evidence and other proceedings requested
        9   in writing by counsel for the parties to be included in
      10    this volume of the Reporter's Record, in the
      11    above-styled and numbered cause, all of which occurred
      12    in open court or in chambers and were reported by me.
      13         I further certify that this Reporter's Record of
      14    the proceedings truly and correctly reflects the
      15    exhibits, if any, admitted by the respective parties.
       16        I further certify that the total cost for the
       17   preparation of this Reporter's Record is $320 and was
       18   paid by Steven Tipps.
       19        WITNESS MY OFFICIAL HAND this the 3rd day of
       20   November, 2014.
       21
                              SIMONA L. RICHARD
       22
                              Mona L. Richard, Texas CSR 2384
       23                     Expiration Date: December 2015
                              Official Court Reporter
       24                     Probate Court Number Three
                              Dallas County, Texas
       25                     Dallas, Texas



                               PROBATE COURT NUMBER 3
                                    {214) 653-6166
                                                        Document Page 229 of 240

·-----~ - - - - - - -
            ..           ~
        XII. CRISES & SURVIVAL
OCTOBER 29, 2013 THROUGH APRIL 24, 2014




                                     Document Page 230 of 240
                       CAREGIVER ACTIVITIES - 180 DAYS
                                Doris Lee Tipps
                        OCTOBER 29, 2013 thru April 24, 2014                                Part I        Page 1
                               Winter Exhibit A
                       Crises Assistance - Winter Spring 2013-2014                       Hrs
  Date                                                                             Hours Cum   Rate ot Cumms
O Oct  4 Fri           Mom to Doctor Crowder                                           4     $    50   $  200
1 Oct 29 Tue           Dr. David lsraediskul MD 7:00am                                9      $    50   $  650
                       Dr. Rai 11 :45am; & 2:45 pm Developing Crises, Meds
                       Developing Crises, Meds, Bronchia Pneumonia
 2 Oct     29 Tue      Lakeview- all night vigil - developing health care crises      8      $       50   $    1,050
 3 Oct     29 Tue      Baylor Emergency Mom (I checked Mom at 6:00am                  8      $       50   $    1,450
                       and she could not speak.) To Baylor immediately.
4 Oct      29 Tue      Baylor Emergency Mom                                          12      $       50   $    2,050
5 Oct      30 Wed      Mom to Baylor 8:00AM Mom Admitted, Dr. Sohmer askec            4      $       50   $    2,250
                       Dr. Sohmer asked how I knew to bring her in.?
 6   Oct 31 Thur       Baylor Carrollton Mom                                          2   43 $       50   $    2,350
 7   Nov  I Fri        Baylor Carrollton Mom                                          2      $       50   $    2,450
 8   Nov  2 Sat        Baylor Carrollton Mom                                          2      $       50   $    2,550
 9   Nov  3 Sun        Baylor Carrollton Mom                                          2      $       50   $    2,650
10   Nov 4 Mon         Baylor Carrollton Mom                                          2      $       50   $    2,750
ll   Nov 5 Tue         Baylor discharge Home: mid-course pneumonia                    4      $       50   $    2,950
                       medical discharge - patient dumping, no notice, no disc.
12   Nov    6   Wed    Returned to Baylor afternoon next day: readmitted.            24   36 $       50   $    4,150
13   Nov    7   Thur   Transfer to Accel Intensive Rehab Marsh Ln Wynn Kio            4      $       50   $    4,350
14   Nov    8   Fri    Baylor Carrollton SVT Rev Fae, Social Worker Physical Tl       4      $       50   $    4,550
15   Nov    9   Sat    Baylor Carrollton SVT Rev Fae, Social Worker Physical Tl       4      $       50   $    4,750
16   Nov   10   Sun    Move to Acee! Inten RehabDr. Kim Dr. Wynn (Email: No,          3      $       50   $    4,900
17   Nov   11   Mon    Move to Acee! lnten RehabDr. Kim Dr. Wynn (Email: Nm           3      $       50   $    5,050
18   Nov   12   Tues   Move to Acee! Inten RehabDr. Kim Dr. Wynn (Email: Nm           3      $       50   $    5,200
19   Nov   13   Wed    Move to Acee! lnten RehabDr. Kim Dr. Wynn (Email: NO\          3      $       50   $    5,350
20   Nov   14   Thur   Move to Acee! Inten RehabDr. Kim Dr. Wynn (Email: Nm           3      $       50   $    5,500




                                                                                                                       Document Page 231 of 240
                       Crises Care                                                        Part I     Page 2
                                                                                  Hours      Rate      Cum ms
21   Nov   15   Fri    Move to Acee! Inten RehabDr. Kim Dr. Wynn (Email: No,          3   $     50   $   5,650
22   Nov   16   Sat    Move to Acee! lnten RehabDr. Kim Dr. Wynn (Email: No,          3   $     50   $   5,800
23   Nov   17   Sun    Move to Accel Inten RehabDr. Kim Dr. Wynn (Email: Nm           3   $     50   $   5,950
24   Nov   18   Mon    Acee!: Schedule with Whitney, Dr. Paulman's office Email       3   $     50   $   6,100
                       Reschedule Dr. Seine clinical review.
25   Nov   19   Tues   Move to Acee! Intensive Rehab Marsh Lane Dr. Kim Dr. V         3   $     50   $   6,250
26   Nov   20   Wed    Move to Acee! Intensive Rehab Marsh Lane Dr. Kim Dr. V         3   $     50   $   6,400
27   Nov   21   Thur   Mom returns to Lakeview PM                                     2   $     50   $   6,500
28   Nov   22   Fri    Mom returns to Lakeview PM                                     2   $     50   $   6,600
29   Nov   23   Sat    Mom returns to Lakeview PM                                     2   $     50   $   6,700
30   Nov   24   Sun    Mom returns to Lakeview PM                                     2   $     50   $   6,800
31   Nov   25   Mon    Lakeview Meeting with Brandi Seabold and                       I   $     50   $   6,850
                       Michelle Alexander: based on Brenda Holmes eval
32   Nov   26   Tue    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti          I   $     50   $   6,900
33   Nov   27   Wed    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti          3   $     50   $   7,050
34   Nov   28   Thur   Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti          3   $     50   $   7,200
35   Nov   29   Fri    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti          3   $     50   $   7,350
36   Nov   30   Sat    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti          3   $     50   $   7,500
37   Dec    I   Sun    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti          3   $     50   $   7,650
38   Dec    2   Mon    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti          6   $     50   $   7,950
39   Dec    3   Tue    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti          3   $     50   $   8,100
40   Dec    4   Wed    Lakeview Home SVT Pulmacort /Meals/ Phann Pills Bedti          3   $     50   $   8,250
41   Dec    5   Thu    Lakeview Home SVT Pulmacort /Meals/ Phann Pills Bedti          3   $     50   $   8,400
42   Dec    6   Fri    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti          3   $     50   $   8,550
43   Dec    7   Sat    Lakeview Home SVT Pulmacort /Meals/ Phann Pills Bedti          3   $     50   $   8,700
44   Dec    8   Sun    Lakeview Home SVT Pulmacort /Meals/ Phann Pills Bedti          3   $     50   $   8,850
45   Dec    9   Mon    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti          3   $     50   $   9,000
46   Dec   10   Tue    Lakeview Home SVT Pulmacort /Meals/ Phann Pills Bedti          3   $     50   $   9,150
47   Dec   II   Wed    Lakeview Home SVT Pulmacort /Meals/ Phann Pills Bedti          3   $     50   $   9,300
48   Dec   12   Thur   Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti          3   $     50   $   9,450
49   Dec   13   Fri    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti          3   $     50   $   9,600




                                                                                                                 Document Page 232 of 240
                       Crises Care - Doris L. Tipps                                  Rate        Page 3
                                                                             Hours                    Cum ms
50   Dec   14   Sat    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti     3   $      50    $     9,750
51   Dec   15   Sun    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti     3   $      50    $     9,900
52   Dec   16   Mon    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti     3   $      50    $    10,050
53   Dec   17   Tue    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti     3   $      50    $    10,200
54   Dec   18   Wed    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti     3   $      50    $    10,350
55   Dec   19   Thu    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti     3   $      50    $    10,500
56   Dec   20   Fri    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti     3   $      50    $    10,650
57   Dec   21   Sat    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti     3   $      50    $    10,800
58   Dec   22   Sun    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti     3   $      50    $    10,950
59   Dec   23   Mon    Lakeview Home SVT Pulmacort /Meals/ Phann Pills Bedti     3   $      50    $    11, l 00
60   Dec   24   Tue    Lakeview Home SVT Pulmacort /Meals/ Pharm PiJls Bedti     3   $      50    $    11,250
61   Dec   25   Wed    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti     3   $      50    $    11,400
62   Dec   26   Thur   Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti     3   $      50    $    11,550
63   Dec   27   Fri    Lakeview Home SVT Pulmacort /Meals/ Pharm PiJls Bedti     3   $      50    $    11,700
64   Dec   28   Sat    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti     3   $      50    $    11,850
65   Dec   29   Sun    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti     3   $      50    $    12,000
66   Dec   30   Mon    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti     3   $      50    $    12,150
67   Dec   31   Tue    Lakeview Home SVT Pulmacort /Meals/ Pharm Pills Bedti     3   $      50    $    12,300




                                                                                                                  Document Page 233 of 240
                         Crises Care - Doris L. Tipps                               Part II       Rate    Page 4
                                                                                    Hours                  Cumms
68   Jan    I Wed        Lake-V Home SVT Pulmacort /Meals/ Pharm P Recovery              3    $      50   $ 12,450
69   Jan    2   Thr      Lakeview Home SVT Pulmacort /Meals/ Pharm Recovery              3    $      50   $ 12,600
70   Jan    3   Fri      Lakeview Home SVT Pulmacort /Meals/ Pharm Recovery              3    $      50   $ 12,750
71   Jan    4   Sat      Lakeview Home SVT Pulmacort /Meals/ Pharm Recovery              2    $      50   $ 12,850
72   Jan    5   Sunday   11 :OOa Call to Mom Baylor Emergency:                           8    $      50   $ 13,250
                         Dr. Healther lflarris Emerg: -2:30p arrival, admitted
73 Jan      6 Mon        Baylor: Morning Visit, Afternoon Visit, Moved to ICU            4    $      50   $   13,450

74 Jan      7 Tue     Baylor: Sepsus, Intensive Care, 8:00pm until 9:20pm,               4    $      50   $   13,650
                      Lactate levels receding: email 01/28/14
75   Jan    8 Wed     Baylor: Sepsus, ICU, Reversal                                      4    $      50   $   13,850
76   Jan    9 Thur    Baylor: Sepsus, ICU Dr. El Jammile.                                4    $      50   $   14,050
77   Jan   10 Fri     -Baylo Select Revovery                                             4    $      50   $   14,250
78   Jan   11 Sat     -Baylo Select Revovery                                             2    $      50   $   14,350
79   Jan   12 Sun     -Baylo Select Revovery                                             2    $      50   $   14,450
80   Jan   13 Mon     -Baylo Select Revovery                                             2    $      50   $   14,550
81   Jan   14 Tuesday -Baylo Select Revovery                                             2    $      50   $   14,650
82   Jan   15 Wed     Select Specialty Developing Crises                                 2    $      50   $   14,750
83   Jan   16 Thur    Select Specialty Developing Crises                                 2    $      50   $   14,850
84   Jan   17 Fri     Select Specialty [Email: in from Baylor                            2    $      50   $   14,950
85   Jan   18 Sat     Select Specialty Developing Crises                                 2    $      50   $   15,050
86   Jan   19 Sun     Select Specialty Developing Crises                                 2    $      50   $   15,150
87   Jan   20 Mon     Select Specialty Developing Crises                                 2    $      50   $   15,250
88   Jan   21 Tue     Select Specialty Developing Crises                                 2    $      50   $   15,350
89   Jan   22 Wed     Select Speciahy Developing Crises                                  2    $      50   $   15,450
90   Jan   23 Thur    Select Speciahy Trip made to visit visit Mom, sl Mediatio11        8    $      50   $   15,850
                      refused to accept Senior Source as guardian.     Mediation
91 Jan     24 Fri     Select Speciahy Developing Crises                                  2    $      50   $   15,950




                                                                                                                       Document Page 234 of 240
                        Crises Care - Doris L. Tipps                             Part II       Rate    Page 5
                                                                                 Hours                  Cumms
92 Jan      25 Sat      Select Specialty Mom stopped eating, giving up,               6    $      50   $ 16,250
                        Dr. Rai, needs feeding support 3 x per day
93    Jan   26 Sun      Full time support - meals+Lisa Mom's Best Friend              6    $      50   $   16,550
94    Jan   27 Mon      Full time support - meals+Lisa Mom's Best Friend              6    $      50   $   16,850
95    Jan   28 Tue      Full time support - meals+Lisa Mom's Best Friend              2    $      50   $   16,950
96    Jan   29 Wed      Full time support - meals+Lisa Mom's Best Friend              2    $      50   $   17,050
97    Jan   30 Thur     Full time support - meals+Lisa Mom's Best Friend              2    $      50   $   17,150
98    Jan   31 Fri      Friday at Select Specialty: 5:30P Pulmonary                   5    $      50   $   17,400
                        pulmonary emergency (Lisa Numerick) Bypap
                        machine
99 Feb       1 Sat      Saturday Moved to Baylor Radiology-                           7    $      50   $   17,750
                        pleural sacs drained, 600 ml of fluid off
               Sat      Steve at Select, Baylor Select. Mom critical
100   Feb    2 Sun      Select Specialty MBF sitters, feeding, Steve MBF              2    $      50   $   17,850
101   Feb    3 Mon      Select Specialty MBF sitters, feeding Steve MBF               2    $      50   $   17,950
102   Feb    4 Tue      Select Specialty MBF sitters, feeding Steve MBF               2    $      50   $   18,050
103   Feb    5 Wed      Select Specialty - Pneumonia looking better                   2    $      50   $   18,150
                        Dr. Seine Report Received.
104   Feb    6 Thursday Select Specialty Recovery                                     2    $      50   $ 18,250
105   Feb    7 Fri      Select Specialty Recovery                                     2    $      50   $ 18,350
106   Feb    8 Sat      Select Specialty Recovery                                     2    $      50   $ 18,450
107   Feb    9 Sun      Select Specialty Recovery Brother sneezing on Mom             2    $      50   $ 18,550
108   Feb   10 Mon      Select Speciallty Meeting DR. Seine Review                    2    $      50   $ 18,650
109   Feb   11 Tue      Select Specialty Recovery                                     2    $      50   $ 18,750
110   Feb   12 Wed      Select Specialty Recovery                                     2    $      50   $ 18,850
111   Feb   13 Thur     Select Specialty Recovery                                     2    $      50   $ 18,950
112   Feb   14 -Fri     Select Specialty Recovery ; Lakeview - Senior                 2    $      50   $ 19,050
113   Feb   15 -Sat     Saturday moved from Select Specialty to Accel                 2    $      50   $ 19,150
114   Feb   16 Sun      Acee! Visited Mom while brother and wife wer Email: LC        2    $      50   $ 19,250
                        Brother acting strange - offering Do Not Res Forms
115 Feb     17 Mon      Acee! Visited Mom, e.g., pulled her up in her bed,            4    $      50   $   19,450
                        helped with her comforts
116 Feb     18 Tue      Acee! condition, comforts, oxy, meds, pain                    2    $      50   $   19,550
117 Feb     19 Wed      Acee! condition, comforts, oxy, meds, pain                    2    $      50   $   19,650




                                                                                                                    Document Page 235 of 240
                      Crises Care - Doris L. Tipps                   Part II       Rate    Page 6
                                                                                           Cumms
118 Feb     20 Thur   Accel condition, comforts, oxy, meds, pain          2    $      50   $ 19,750
119 Feb     21 Fri    Accel condition, comforts, oxy, meds, pain          2    $      50   $ 19,850
120 Feb     22 Sat    Accel 12:00pm to 3:40p Call button on floor,        7    $      50   $ 20,200
                      Lunch unusual wait, no oxygen, Mom
                      gasping for air, complete indifference staff
121   Feb   23 Sun    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   20,300
122   Feb   24 Mon    Accel condition, comforts, oxy, meds, pain          2    $      50   $   20,400
123   Feb   25 Tue    Acee] condition, comforts, oxy, meds, pain          2    $      50   $   20,500
124   Feb   26 We     Acee! condition, comforts, oxy, meds, pain          2    $      50   $   20,600
125   Feb   27 Thur   Acee! condition, comforts, oxy, meds, pain          2    $      50   $   20,700
126   Feb   28 Fri    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   20,800
127   Mar    1 Sat    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   20,900
128   Mar    2 Sun    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   21,000
129   Mar    3 Mon    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   21,100
130   Mar    4 Tue    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   21,200
131   Mar    5 Wed    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   21,300
132   Mar    6 Thur   Acee! condition, comforts, oxy, meds, pain          2    $      50   $   21,400
133   Mar    7 Fri    Acee] condition, comforts, oxy, meds, pain          2    $      50   $   21,500
134   Mar    8 Sat    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   21,600
135   Mar    9 Sun    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   21,700
136   Mar   10 Mon    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   21,800
137   Mar   11 Tue    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   21,900
138   Mar   12 Wed    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   22,000
139   Mar   13 Thu    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   22,100
140   Mar   14 Fri    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   22,200
141   Mar   15 Sat    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   22,300
142   Mar   16 Sum    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   22,400
143   Mar   17 Mon    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   22,500
144   Mar   18 Tue    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   22,600
145   Mar   19 Wed    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   22,700
146   Mar   20 Thur   Acee! condition, comforts, oxy, meds, pain          2    $      50   $   22,800
147   Mar   21 Fri    Acee! condition, comforts, oxy, meds, pain          2    $      50   $   22,900




                                                                                                        Document Page 236 of 240
                         Crises Care - Doris L. Tipps                       Part II       Rate    Page 7
                                                                                                  Cumms
148   Mar   22    Sat     Acee! condition, comforts, oxy, meds, pain             2    $      50   $ 23,000
149   Mar   23    Sum     Acee! condition, comforts, oxy, meds, pain             2    $      50   $ 23,100
150   Mar   24    Mon     Acee! condition, comforts, oxy, meds, pain             2    $      50   $ 23,200
151   Mar   25    Tue     Acee! condition, comforts, oxy, meds, pain             2    $      50   $ 23,300
152   Mar   26    Wed     Acee! condition, comforts, oxy, meds, pain             2    $      50   $ 23,400
153   Mar   27    Thur    Acee! condition, comforts, oxy, meds, pain             2    $      50   $ 23,500
154   Mar   28    Fri     Acee! condition, comforts, oxy, meds, pain             2    $      50   $ 23,600
155   Mar   29    Sat     Acee! condition, comforts, oxy, meds, pain             2    $      50   $ 23,700
156   Mar   30    Sun     Acee! condition, comforts, oxy, meds, pain             2    $      50   $ 23,800
157   Mar   31    Mon     Acee] condition, comforts, oxy, meds, pain             2    $      50   $ 23,900
158   Apr     I   Tue     Acee! condition, comforts, oxy, meds, pain             2    $      50   $ 24,000
159   Apr    2    Wed     Acee! condition, comforts, oxy, meds, pain             2    $      50   $ 24,100
160   Apr    3    Thu     Acee! condition, comforts, oxy, meds, pain             2    $      50   $ 24,200
161   Apr    4    Fri     Acee! condition, comforts, oxy, meds, pain             2    $      50   $ 24,300
162   Apr    5    Sat     Acee! condition, comforts, oxy, meds, pain             2    $      50   $ 24,400
163   Apr    6    Sun     Acee! condition, comforts, oxy, meds, pain             2    $      50   $ 24,500
164   Apr    7    Mon     Acee! condition, comforts, oxy, meds, pain             2    $      50   $ 24,600
165   Apr    8    Tue     Acee! condition, comforts, oxy, meds, pain             2    $      50   $ 24,700
166   Apr    9    Wed     Moved from Acee] to Prestonwood                        2    $      50   $ 24,800
167   Apr   10    Thu     Preston wood                                           2    $      50   $ 24,900
168   Apr   11    Fri     Prestonwood - Friday evening                           2    $      50   $ 25,000
169   Apr   12    Sat     Prestonwood - Saturday evening late - Flow Arr         2    $      50   $ 25,100
170   Apr   13    Sun     Moved from Prestonwood to Presbyterian Plano,          2    $      50   $ 25,200
                          oxygen levels dangerous decline
171   Apr   14 Mon        Presby Plano bronchitis, clots heparin coumedin        2    $      50   $   25,300
172   Apr   15 Tue        Presby Plano bronchitis, clots heparin coumedin        2    $      50   $   25,400
173   Apr   16 Wed        Presby Plano bronchitis, clots heparin coumedin        2    $      50   $   25,500
174   Apr   17 Thu        Presby Plano bronchitis, clots heparin coumedin        2    $      50   $   25,600
175   Apr   18 Fri        Presby Plano bronchitis, clots heparin coumedin        2    $      50   $   25,700
176   Apr   19 Sat        Presby Plano bronchitis, clots heparin coumedin        2    $      50   $   25,800
177   Apr   20 Easter Sur Presby Plano bronchitis, clots heparin coumedin        2    $      50   $   25,900
178   Apr   21 Mon        Presby Plano bronchitis, clots heparin coumedin        2    $      50   $   26,000
179   Apr   22 Tue        Mom arrives PW,8:00p in terrible situation             2    $      50   $   26,100
180   Apr   23 Wed        PW. Opened Rm 406 witnessed techs swinging             2    $      50   $   26,200
                          Mom like a sack of potatoes, while conversing
                          Communications Charges                              64.5    $     125   $ 8,063
                          Total charges                                                           $ 34,263


                                                                                                               Document Page 237 of 240
                                                                                         Emails   Page 1
                       COMMUNTCATTONS WITH DORIS L TIPPS'
                         ATTORNEY - NEEDED ADVERSARY

180 Sept   8    2013   Neurologist reports and history                     Hours Cum

181 Sept 17     2013   Kathy Fink: Mom's neightbor stated that she was
                       approached by my brother's
                       attorneys for information about me.
182 Sept 17     2013   Mom's explanation of Jesus story:                        2    3
                       Pill tossing ceremony, Security
                       concerns about G&T
183 Sept 24     2013   Confrontation at Lakeview: Pill tossing                  l   4
                       a: Thursday evening Sept 12, 2013
                       before Friday court date.
184 Sept 25     2013   Met with Brenda Holmes, RN, re:                          2    6
                       unstable TNR readings.
185 Sept 30     2013   Arranged to get Mom's appointment                        l    7
                       with Dr. Crowder established
                       Court ordered mental examination.
186 Oct     2   2013   Dr. Crowder report to neurologist                        2   9
                       Dr. David Isaradisaikul, M.D.,
187 Oct    22   2013   Dr. Bennett Blum, M.D. Psychiatrist                      2   11
188 Oct     2   2013   Dr. David Isaradisaikul I Oleta Farrell,                 2   13
                       revocation of Tom Tipps powers
189 Nov     4   2013   Referral notice to Dr. Ron Paulman                       I   14
                       and Dr. Kathleen Seine
190 Nov     5   2013   Assistance from family for neuro psychology tests   nc       14
                       from my brother Thomas Tipps
191 Nov     7   2013   Mom readmitted to Baylor on 11-6-13                 nc       14
                       11-6-13 pm Bayor patient dumping
                       Baylor culpable for 90 year old pneumonia patient

192   Nov 11    2013   Mom birthday at Acee!                                    l   15
193   Nov 16    2013   Filling out test forms for Mom                           I   16
194   Nov 16    2013   Mom's condition at Accel, Dr. Kim                        2   18
195   Nov 19    2013   Whitney at Dr. Paulman's office                          1   19




                                                                                                           Document Page 238 of 240
                                                                                       Emails   Page 2
196 Nov   19   2013   Dr. Paulman conversation notes                       l     20
197 Dec   12   2013   Mom walking again at Lakeview                        2     22
198 Jan    5   2014   Called Mom on Sunday at 11 :OOa; heavy               l     23
                      coughing; albuterol treatment, lunch
                      to Baylor emergency Dr. Harris admit
199 Jan    2   2014   Patricia McArdle, TDAPS                              2     25
                      Texas Dept of Adult Protective Svcs
                      Investigation of Steve Tipps - Allegations Tossed
200 Jan    8   2014   Lactate lavels are falling (ICU-Baylor)              2     27
                      Sepsus declining in blood stream
201 Jan   26   2014   Worst Season for flu and respiratory                  I    28
                      illnesses in decades.
202 Jan   29   2014   Mom was in a very weak state, unable                  1    29
                      to communicate with her nurses her
                      pam issues
203 Jan   29   2014   Mom's diet: assisted feeding                          l     30
204 Jan   29   2014   Need more help from MBF, at Select Hosp             0.5   30.5
                      Mom's best friend, feeding, watching
                      Mom critically ill.
205 Jan   31   2014   Mom in critical condition, Bypap, Emergency           I   31.5
                      Steve spoke with facility dir of nursing
                      Dr. Sohn came, full briefing,
206 Feb    5   2014   Dr. Torton, Dr. Rai, Dr. Wilson,                     2    33.5
                      Dr. Boorla, Dr. Tomkins, Dr. Sohn
207 Feb    9   2014   Brother and wife in Mom's room                       2    35.5
                      with their own infectious illnesses &
                      sneezing on Mom.

208 Feb   13   2014   Summary                                              I    36.5
209 Feb   14   2014   Senior Source investigating allegations              2    38.5
                      of abuse alleged by Tom Tipps
                      at Select Specialty Hospital
210 Feb   16   2014   Acee! Reha! Plano: George the nurse                  2    40.5
                      nurse told me that my brother was
                      peddling another do not resucitate fonn
211 Feb   22   2014   Acee!. Call button on floor, oxygen                  2    42.5
                      in room disconnected, request service




                                                                                                         Document Page 239 of 240
                                                                                             Emails:         Page 3
                      no response.                                        Hours Cum
212 Mar 20 2014       Acee) visitedMom at 9:45p,                              3       45.5
                      need to get together - urgent issue
                      urgent issue on fluid buildup - lacix
213 Mar 21     2014   Acee) arrived Friday 5:00 am                           2        47.5
                      pneumonia from food aspiration
214 Mar 21 2014       Acee!,Mom is out of danger                             2        49.5
215 Mar 29 2014       Acee!, edema, refused to disclose:                     0        49.5
                      edema critical, drowning in her own
                      fluids - get after Senior Source
216 Mar 30     2014   Acee!, Doctor refused Lacix, need for specialists      3        52.5
                      need specialists
217 Apr   4    2014   Guardian plans to terminate services ofMBF.            2        54.5
                      ifMBF, Loneliness to set in.
218 Apr   5    2014   Accel, George indicates big improvement                2        56.5
                      from the care and rehab at Acee! on
                      Communicaton Parkway Plano.
219 Apr   16   2014   Prestonwood, swelling in Mom's feet                             57.5
                      severe, toes turnning blue
220 Apr   23 2014     Prestonwood, mid evening, Nursing                      3        60.5
                      Staff neglectingMom in her room.
221 Apr   24   2014   8:00pm Prestonwood, witnessed two techs                2        62.5
                      throwMom like a sack of potatoes onto
                      hard mattress; fall risk band on her am1
222 Apr   29   2014   interaction with Prestonwood personnel                 2        64.5
                      concerning wreckless endangerment ofMom.
                                                                                                             Total
                      Total                                                           64.5 $           125    $ 8,063




                                                                                                             Document Page 240 of 240